EXHIBIT 10.1

 
AMENDMENT AGREEMENT




THIS AMENDMENT AGREEMENT, dated as of March 6, 2015 (this “Agreement”), to the
Existing Credit Agreement referred to below, is by and between POLARIS
INDUSTRIES INC., a Minnesota corporation (the “Company”), POLARIS SALES EUROPE
SÁRL, a Swiss société á responsabilité limitée (the “Foreign Borrower,” together
with the Company, the “Borrowers”), the LENDERS (such capitalized term, and
other terms used in this preamble and the recitals, to have the meanings
provided in Article I) party hereto and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as an LC Issuer, Swing Line Lender and as
Administrative Agent (in such capacity, the “Agent”) for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement, dated as of August 18, 2011
(as amended, supplemented or otherwise modified immediately prior to the
Restatement Effective Date, the “Existing Credit Agreement”), among the
Borrowers, the financial institutions party thereto as lenders (the “Existing
Lenders”) and the Agent, the Existing Lenders have made “Advances” to and issued
“Facility LCs” (as each such term is defined in the Existing Credit Agreement)
for the account of the Borrowers;
 
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated as more fully set forth herein, and the Extending Lenders
(which constitute the Required Lenders under the Existing Credit Agreement) and
the Agent have agreed, upon the terms and subject to the conditions set forth
herein, to such amendment and restatement on the terms and conditions contained
in this Agreement;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
DEFINED TERMS
 
SECTION 1.1. Certain Definitions.  The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings (such
meanings to be equally applicable to the singular and plural form thereof):
 
“Agent” is defined in the preamble.
 
“Agreement” is defined in the preamble.
 
“Borrowers” is defined in the preamble.
 
“Company” is defined in the preamble.
 
“Existing Borrowings” is defined in Section 4.3.
 
 
 

--------------------------------------------------------------------------------

 
 
“Existing Commitment” means the Commitment (as such term is defined in the
Existing Credit Agreement) of an Existing Lender under and pursuant to the
Existing Credit Agreement.
 
“Existing Credit Agreement” is defined in the first recital.
 
“Existing Lender” is defined in the first recital.
 
“Existing Revolving Loans” means the Revolving Loans (as such term is defined in
the Existing Credit Agreement) of an Existing Lender under and pursuant to the
Existing Credit Agreement.
 
“Extending Lender” means an Existing Lender that, on or prior to the Restatement
Effective Date, executes and delivers to the Agent (or its counsel) a
counterpart of this Agreement.
 
“Foreign Borrower” is defined in the preamble.
 
“Lender” means each financial institution party hereto and their successors and
permitted assigns and includes the Extending Lenders and the New Lenders.
 
“New Lender” means any Lender that is not an Extending Lender.
 
“Requisite Parties” means, collectively, the Borrowers, the Extending Lenders,
any New Lenders, each LC Issuer, the Swing Line Lender and the Agent.
 
“Restated Credit Agreement” is defined in Section 3.1.
 
“Restatement Effective Date” means March 6, 2015.
 
SECTION 1.2. Restated Credit Agreement Defined Terms.  Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Restated Credit Agreement.
 
ARTICLE II
AMENDMENT AND RESTATEMENT
OF THE EXISTING CREDIT AGREEMENT, ETC.
 
SECTION 2.1. Restated Credit Agreement.  Effective on the Restatement Effective
Date, the Existing Credit Agreement (excluding the exhibits and schedules
thereto) is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto (as so amended and restated, referred to as the “Restated
Credit Agreement”) and the exhibits and schedules to the Existing Credit
Agreement shall constitute exhibits and schedules to the Restated Credit
Agreement, except that Schedules 1.2 and 1.4 shall be deleted in their
entireties and the Pricing Schedule, Schedule 1.1, Schedule 5.8, Schedule 5.14,
Schedule 6.16, Schedule 6.17 and Exhibits B – I  shall be amended and restated
in their respective entireties in the forms of the Pricing Schedule, Schedule
1.1, Schedule 5.8, Schedule 5.14, Schedule 6.16, Schedule 6.17 and Exhibits B –
I attached hereto.  From and after the effectiveness of such amendment and
restatement, the terms “Agreement,” “this Agreement,” “herein,” “hereinafter,”
“hereto,” “hereof” and words of similar import, as used in the Restated Credit
Agreement, shall, unless the context otherwise requires, refer to the Restated
Credit Agreement, and the term “Credit Agreement,” as used in the other Loan
Documents, shall mean the Restated Credit Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.2. Effect on Existing Commitments, Etc.  As of the Restatement
Effective Date, the aggregate outstanding principal amount of the Existing
Revolving Loans, other than, for the avoidance of doubt, any “Swing Line Loans”
(under and as defined in the Existing Credit Agreement) is set forth on Schedule
2.2.  The Existing Revolving Loans are held by the Existing Lenders in the
amounts set forth on Schedule 2.2.  Subject to the terms of this Agreement and
in reliance on the representations and warranties of the Borrower herein, each
of the parties hereto hereby agrees that (A) the Existing Revolving Loans shall
be, from and following the Restatement Effective Date, continued and outstanding
as the Revolving Loans under this Agreement, (B) concurrently therewith, the
Extending Lenders shall have assigned their Existing Revolving Loans and
Existing Commitments among themselves and to the New Lenders and hereby direct
the Administrative Agent to re-allocate all Existing Revolving Loans and
Existing Commitments and require the extension of new Revolving Loans, such
that, after giving effect to the transactions contemplated hereby the Revolving
Loans and Commitments (prior to giving effect to any Advances to be made on the
Effective Date) shall be allocated among the Lenders as set forth in Schedule
2.2, (C) all Swing Line Loans and Letters of Credit outstanding and issued under
the Existing Credit Agreement immediately prior to the Restatement Effective
Date shall continue to be outstanding and issued under the Restated Credit
Agreement, and (D) on and after the Restatement Effective Date the terms of the
Restated Credit Agreement shall govern the rights and obligations of the
Borrowers, the other Loan Parties, the Lenders, the Swing Line Lender, the LC
Issuers and the Agent with respect thereto
 
SECTION 2.3. FATCA.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the Restatement Effective Date, the Borrowers and the
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
This Agreement shall become effective upon the date when the following
conditions have been satisfied or waived by the Requisite Parties.  In
furtherance thereof, the consummation of the transactions set forth in Article
II of this Agreement (including the effectiveness of the Restated Credit
Agreement) shall be subject to the satisfaction of the following conditions
precedent.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 3.1. Counterparts.  The Agent shall have received a counterpart of this
Agreement, duly executed and delivered on behalf of an Authorized Officer of
each Borrower and by the other Requisite Parties.
 
SECTION 3.2. Satisfaction of Conditions in Restated Credit Agreement.  Each of
the conditions in Section 4.1 of the Restated Credit Agreement shall have been
satisfied.
 
SECTION 3.3. Payment of Interest, Fees and Other Amounts.  The Agent shall have
received for the account of the Existing Lenders unpaid accrued interest on the
Existing Revolving Loans together with all unpaid accrued fees thereon and other
amounts due and payable with respect thereto (including, for the avoidance of
doubt, any amounts payable with respect to any “Eurocurrency Advances” (under
and as defined in the Existing Credit Agreement) pursuant to Section 3.4 of the
Existing Credit Agreement as a result of the Restatement Effective Date
occurring on any day other than the last day of the Interest Period for any such
Eurocurrency Advance).
 
SECTION 3.4. [Reserved].
 
SECTION 3.5. Affirmation.  The Agent shall have received counterparts of (a) a
guaranty affirmation, dated as of the Restatement Effective Date, in form and
substance satisfactory to the Agent, duly executed and delivered by each of the
Guarantors and (b) a pledge affirmation, dated as of the Restatement Effective
Date, in form and substance satisfactory to the Agent, duly executed and
delivered by each of the Pledgors.
 
SECTION 3.6. Other Documents.  The Agent shall have received such other
documents and certificates as the Agent or its counsel may reasonably request,
all in form and substance reasonably satisfactory to the Agent and its counsel.
 
SECTION 3.7. Payment of Fees and Expenses.  The Agent, the Lead Arranger and
each Joint Lead Arranger shall have received all fees payable to each of them on
or prior to the Restatement Effective and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Dorsey & Whitney LLP) required to be reimbursed or
paid by the Loan Parties hereunder or under any Loan Document.
 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1. Representations and Warranties.  To induce the Lenders and the
Agent to enter into this Agreement the Borrowers represent and warrant to the
Agent and the Lenders that as of the date hereof and, if different, the
Restatement Effective Date, that:
 
(a) the representations and warranties contained in Article V of the Restated
Credit Agreement are true and correct in all material respects on and as of the
date hereof and the Restatement Effective Date as though made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they were true and correct in all
material respects as of such earlier date (other than in respect of
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties are (or were, as applicable) true
and correct);
 
 
4

--------------------------------------------------------------------------------

 
 
(b) no Default or Event of Default has occurred and is continuing, or would
result from the amendment and restatement of the Existing Credit Agreement;
 
(c) this Agreement constitutes the legal, valid and binding obligation of the
Borrowers enforceable in accordance with its terms; and
 
(d) no authorizations, consents or approvals by any Person other than the
Requisite Parties are required for the execution and delivery by, or for the
effectiveness or enforceability against, any Loan Party, of this Agreement or of
the Restated Credit Agreement.
 
SECTION 4.2. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 4.3. No Novation.  The amendment and restatement of the Existing Credit
Agreement as contemplated hereby shall not be construed to (and is not intended
to) discharge or release the Borrowers or any other Loan Party from any
obligations owed to the Agent, any of the Lenders under the Existing Credit
Agreement or any other Loan Documents, which shall remain owing under the
Restated Credit Agreement and the other Loan Documents.  In furtherance of the
foregoing, neither this Agreement nor the amendment and restatement of the
Existing Credit Agreement shall extinguish the Obligations outstanding under the
Existing Credit Agreement or any other Loan Documents.  The provisions of
Sections 3.1, 3.2, 3.4, 3.5, 3.7 and 9.6 of the Restated Credit Agreement will
continue to be effective as to all matters arising out of or in any way related
to facts or events existing or occurring prior to the Restatement Effective
Date.
 
SECTION 4.4. Governing Law; Submission to Jurisdiction.  THIS AGREEMENT, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MINNESOTA.  THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.
 
SECTION 4.5. Cross-References.  References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.
 
SECTION 4.6. Loan Document Pursuant to Existing Credit Agreement.  This
Agreement is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 4.7. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Lenders, the Borrower and the Agent, and their
respective successors and assigns.
 
SECTION 4.8. Full Force and Effect.  Except as expressly amended hereby, all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Loan Documents (other than the Restated Credit Agreement)
shall remain unchanged and shall continue to be, and shall remain, in full force
and effect in accordance with the terms of such Loan Documents.
 
SECTION 4.9. Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
 
SECTION 4.10. Waiver of Jury Trial, Etc.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT.
 


 
[Remainder of this page intentionally left blank.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 

  POLARIS INDUSTRIES INC., as Company         By: /s/ Michael W. Malone   Name:
Michael W. Malone   Title: Vice President-Finance, CFO and Treasurer        
(address)   2100 Highway 55   Medina, MN 55340-9770         Attention:  Michael
W. Malone   Telephone: 763- 542-0542   Facsimile: 763- 847-8293   E-Mail:
michael.malone@polarisind.com

 
S-1
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  POLARIS SALES EUROPE SÁRL, as   a Foreign Borrower         By: /s/ Scott W.
Wine   Name: Scott W. Wine   Title: Managing Director         And By: /s/
Michael W. Malone    Name: Michael W. Malone   Title: Director         Address:
  Polaris Sales Europe Sarl   |Route de l’Etraz   Business Center A5   1180
Rolle   Switzerland         With a copy to:   Attention: Michael W. Malone  
Facsimile: 763- 847-8293   E-mail: michael.malone@polarisind.com

 
S-2
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 



  U.S. BANK NATIONAL ASSOCIATION,   as an Extending Lender, as an LC Issuer,   a
Swing Line Lender and as Administrative   Agent         By: /s/ Ludmila Yakovlev
  Name: Mila Yakovlev   Title: Vice President / Portfolio Manager        
(address)   Corporate Banking, BC-MN-H03N   800 Nicollet Mall   Minneapolis, MN
55402         Attention: Mila Yakovlev   Telephone: 612-303-3779   Facsimile:
612-303-2265   E-Mail: ludmila.yakovlev@usbank.com

 
S-3
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  ROYAL BANK OF CANADA, as an   Extending Lender         By: /s/ Simone G.
Vinocour McKeever   Name: Simone G. Vinocour McKeever   Title: Authorized
Signatory         (address)   200 Vesey Street   New York, NY 10281        
Attention: Simone G. Vinocour McKeever   Telephone: 212-858-7391   Facsimile:
212-428-6460   E-Mail: simone.vinocour@rbccm.com

 
S-4
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as an Extending Lender         By:
/s/ Keith Luettel   Name: Keith Luettel   Title: Vice President        
(address)   90 S 7th Street; MAC: N9305-077   Minneapolis, MN 55402        
Attention: Keith Luettel   Telephone: 612-667-4747   Facsimile: 612-667-2276  
E-Mail: keith.r.luettel@wellsfargo.com

 
S-5
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  THE BANK OF TOKYO-MITSUBISHI   UFJ, LTD., as an Extending Lender         By:
/s/ Thomas Danielson   Name: Thomas Danielson   Title: Authorized Signatory    
    (address)   1251 Avenue of the Americas   New York, New York 10020-1104    
    Attention: US Corporate Banking     Scott Ackerman   Telephone: 952-473-7897
  Facsimile: 212-782-6440 with a     copy to 312-696-4535   E-Mail:
sackerman@us.mufg.jp

 
S-6
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  BANK OF AMERICA, N.A.,   as an Extending Lender and as an LC Issuer        
By: /s/ Aron Frey   Name: Aron Frey   Title: Vice President         (address)  
One Bryant Park,   New York, NY 10036         Attention: Sourabh Chopra  
Telephone: 415-436-3683   Facsimile: 312-453-4687   E-Mail:
sourabh.chopra@bankofamerica.com

 
S-7
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  BANK OF THE WEST, as an Extending   Lender         By: /s/ Ole Koppang   Name:
Ole Koppang   Title: Vice President         (address)   250 Marquette Ave.,
Suite 575   Minneapolis, MN 55401         Attention: Ole Koppang   Telephone:
612-359-3600   Facsimile: 612-339-6362   E-Mail: Ole.Koppang@bankofthewest.com

 
S-8
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  SANTANDER BANK, N.A., as an   Extending Lender         By: /s/ Pedro Bell
Astorza   Name: Pedro Bell Astorza         Title: SVP – Corporate Banking     
45 East 53rd Street – 15th floor     New York, NY 10022                    
Attention: Pedro Bell Astorza   Telephone: 212-692-2548   Facsimile:
212-940-1420   E-Mail: pastorza@santander.us

 
S-9
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 



  COMERICA BANK, as an Extending   Lender         By: /s/ Mark J. Leveille  
Name: Mark J. Leveille   Title: Vice President         (address)   3551 Hamlin
Road   Auburn Hills, MI 48326         Attention: Mark J. Leveille   Telephone:
248-371-6409   Facsimile: 248-371-6617   E-Mail: MJLeveille@comerica.com

 
S-10
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 

  FIFTH THIRD BANK, an Ohio banking   corporation, as an Extending Lender      
  By: /s/ David Dannemiller   Name: David Dannemiller   Title: Senior Vice
President-Corporate Banking         (address)   600 Superior Ave   Cleveland, OH
44114         Attention: David Dannemiller   Telephone: 216-274-5108  
Facsimile:     E-Mail: David.Dannemiller@53.com

 
S-11
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 



  PNC BANK, NATIONAL ASSOCIATION,   as an Extending Lender         By: /s/
Michael J. Cortese   Name: Michael J. Cortese   Title: Vice President        
(address)   1 N. Franklin St., 28th Floor   Chicago, IL 60606         Attention:
Michael J. Cortese   Telephone: 312-338-2211   Facsimile: 312-338-5313   E-Mail:
Michael.cortese@pnc.com

 
S-12
[Signature Page to Amendment Agreement]

--------------------------------------------------------------------------------

 
 
PRICING SCHEDULE
 
APPLICABLE
MARGIN
TIER I
STATUS
TIER II
STATUS
TIER III
STATUS
TIER IV
STATUS
TIER V
STATUS
TIER VI
STATUS
Eurocurrency Rate
1.50%
1.30%
1.10%
1.00%
0.90%
0.795%
Base Rate
0.50%
0.30%
0.10%
0.00%
0.0%
0.0%

 
APPLICABLE
FEE RATE
TIER I
STATUS
TIER II
STATUS
TIER III
STATUS
TIER IV
STATUS
TIER V
STATUS
TIER VI
STATUS
Facility Fee
0.25%
0.20%
0.15%
0.125%
0.10%
0.08%

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).
 
“Status” means either Tier I Status, Tier II Status, Tier III Status, Tier IV
Status, Tier V Status or Tier VI Status.
 
“Tier I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Borrowers have
not qualified for Tier II Status, Tier III Status, Tier IV Status, Tier V Status
or Tier VI Status.
 
“Tier II Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Tier III Status, Tier IV Status, Tier V Status or Tier VI
Status and (ii) the Leverage Ratio is less than 3.00 to 1.00.
 
“Tier III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrowers have not qualified for Tier IV Status, Tier V Status or Tier VI Status
and (ii) the Leverage Ratio is less than 2.50 to 1.00.
 
“Tier IV Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Borrowers have
not qualified for Tier V Status or Tier VI Status and (ii) the Leverage Ratio is
less than 1.75 to 1.00.
 
“Tier V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Borrowers have
not qualified for Tier VI Status and (ii)  the Leverage Ratio is less than 1.00
to 1.00.
 
“Tier VI Status” exists at any date if as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials the Leverage Ratio is
less than .50 to 1.00.
 
 
 

--------------------------------------------------------------------------------

 
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrowers’ Status as reflected in the then
most recent Financials, provided that, the Applicable Margin and Applicable Fee
Rate will be at Tier V Status until Administrative Agent receives the Compliance
Certificate and financial statements delivered for the fiscal quarter ending
June 30, 2015.  Adjustments, if any, to the Applicable Margin or Applicable Fee
Rate shall be effective from and after the first day of the first fiscal month
immediately following the date on which the delivery of such Financials is
required until the first day of the first fiscal month immediately following the
next such date on which delivery of such Financials of the Company and its
Subsidiaries is so required.  If the Borrower fails to deliver the Financials to
the Administrative Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five days after
such Financials are so delivered.
 


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
Commitments
 
LENDER
COMMITMENT
U.S. Bank National Association
$72,500,000
Royal Bank of Canada
$72,500,000
Wells Fargo Bank, National Association
$72,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$57,500,000
Bank of America
$45,000,000
Bank of the West
$45,000,000
Santander Bank, N.A.
$45,000,000
Comerica Bank
$32,500,000
Fifth Third Bank
$32,500,000
PNC Bank, National Association
$25,000,000



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.2
Existing Revolving Loans
 
USD Eurocurrency Advances to the Company outstanding immediately prior to the
Effective Date. Total Advances: $65,000,000.
 

 
Pro-Rata Share
Loans
U.S. Bank
15.714285714286%
$10,214,285.70
Royal Bank of Canada
15.714285714286%
$10,214,285.71
Wells Fargo
15.714285714286%
$10,214,285.71
Bank of Tokyo
13.571428571429%
$8,821,428.57
Bank of America
6.428571428570%
$4,178,571.43
Bank of the West
5.000000000000%
$3,250,000.00
Santander Bank
5.000000000000%
$3,250,000.00
Comerica
8.928571428571%
$5,803,571.43
Fifth Third Bank
8.928571428571%
$5,803,571.43
PNC Bank
5.000000000000%
$3,250,000.00
Total
100%
$65,000,000.00



 
CHF Eurocurrency Advances to the Foreign Borrower outstanding immediately prior
to the Effective Date. Total Advances: CHF $103,000,000.
 

 
Pro-Rata Share
Loans
U.S. Bank
15.714285714286%
$16,185,714.28
Royal Bank of Canada
15.714285714286%
$16,185,714.29
Wells Fargo
15.714285714286%
$16,185,714.29
Bank of Tokyo
13.571428571429%
$13,978,571.43
Bank of America
6.428571428570%
$6,621,428.57
Bank of the West
5.000000000000%
$5,150,000.00
Santander Bank
5.000000000000%
$5,150,000.00
Comerica
8.928571428571%
$9,196,428.57
Fifth Third Bank
8.928571428571%
$9,196,428.57
PNC Bank
5.000000000000%
$5,150,000.00
Total
100%
$103,000,000.00



 
 

--------------------------------------------------------------------------------

 
 
USD Eurocurrency Advances to the Company as of the Effective Date (without
giving effect to Advances made on the Effective Date). Total Advances:
$65,000,000.
 

 
Pro-Rata Share
New Loan
Amounts
Difference
Reallocation of
$65MM LIBOR
Balance
U.S. Bank
14.500000000000%
$9,425,000.00
$(789,285.70)
Royal Bank of Canada
14.500000000000%
$9,425,000.00
$(789,285.71)
Wells Fargo
14.500000000000%
$9,425,000.00
$(789,285.71)
Bank of Tokyo
11.500000000000%
$7,475,000.00
$(1,346,428.57)
Bank of America
9.000000000000%
$5,850,000.00
$1,671,428.57
Bank of the West
9.000000000000%
$5,850,000.00
$2,600,000.00
Santander Bank
9.000000000000%
$5,850,000.00
$2,600,000.00
Comerica
6.500000000000%
$4,225,000.00
$(1,578,571.43)
Fifth Third Bank
6.500000000000%
$4,225,000.00
$(1,578,571.43)
PNC Bank
5.000000000000%
$3,250,000.00
--
Total
100%
$65,000,000.00
0.00



 
CHF Eurocurrency Advances made to the Foreign Borrower as of the Effective Date
(without giving effect to Advances made on the Effective Date). Total Advances:
CHF $103,000.00
 

 
Pro-Rata Share
New Loan
Amounts
Differenc
 Paydown/Advance
of CHF Balance
U.S. Bank
14.500000000000%
$14,935,000.00
$(1,250,714.28)
Royal Bank of Canada
14.500000000000%
$14,935,000.00
$(1,250,714.29)
Wells Fargo
14.500000000000%
$14,935,000.00
$(1,250,714.29)
Bank of Tokyo
11.500000000000%
$11,845,000.00
$(2,133,571.43)
Bank of America
9.000000000000%
$9,270,000.00
$2,648,571.43
Bank of the West
9.000000000000%
$9,270,000.00
$4,120,000.00
Santander Bank
9.000000000000%
$9,270,000.00
$4,120,000.00
Comerica
6.500000000000%
$6,695,000.00
$(2,501,428.57)
Fifth Third Bank
6.500000000000%
$6,695,000.00
$(2,501,428.57)
PNC Bank
5.000000000000%
$5,150,000.00
--
Total
100%
$103,000,000.00
0.00

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.8
Subsidiaries


Material Subsidiaries
 

 
Name
Jurisdiction
Type of Entity
Parent
Percentage Ownership
* Guarantor
** Pledged Foreign Subsidiary
*** Wholly-owned subsidiary
of Pledged Foreign Subsidiary
First Tier Subsidiaries
 
1.
 
Polaris Acceptance Inc.
Minnesota
Corporation
Polaris Industries Inc. (MN)
100.00%
*
2.
 
Polaris Industries Inc.
Delaware
Corporation
Polaris Industries Inc. (MN)
100.00%
*
Second Tier Subsidiaries
 
3.
 
Resilient Technologies LLC
Wisconsin
Limited Liability
Company
Polaris Industries Inc. (DE)
100.00%
*
4.
 
Polaris Industries Manufacturing LLC
Minnesota
Limited Liability
Company
Polaris Industries Inc. (DE)
100.00%
*
5.
 
Polaris Insurance Services LLC
Minnesota
Limited Liability
Company
Polaris Industries Inc. (DE)
100.00%
*
6.
 
Polaris Sales Inc.
Minnesota
Corporation
Polaris Industries Inc. (DE)
100.00%
*
7.
 
Indian Motorcycle Company
Delaware
Corporation
Polaris Industries Inc. (DE)
100.00%
*
8.
 
Indian Motorcycle International, LLC
Delaware
Limited Liability
Company
Polaris Industries Inc. (DE)
100.00%
*
9.
 
Polaris Luxembourg I Sarl
Luxembourg
Sarl
Polaris Industries Inc. (DE)
100.00%
**
Third Tier Subsidiaries
 
10.
 
Polaris Sales Australia Pty Ltd.
Australia
Corporation
Polaris Sales Inc.
100.00%
**
11.
 
Polaris Sales Europe Inc.
Minnesota
Corporation
Polaris Sales Inc.
100.00%
*
12.
 
Polaris Direct Inc.
Minnesota
Corporation
Polaris Sales Inc.
100.00%
*
13.
 
Polaris Industries Holdco LP
Cayman Islands
Limited Partnership
Polaris Sales Inc.
Polaris Industries LLC
99.99%
0.01%
**
14.
 
Teton Outfitters, LLC
Idaho
Limited Liability
Company
Polaris Sales Inc.
100.00%
*

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name
Jurisdiction
Type of Entity
Parent
Percentage Ownership
* Guarantor
** Pledged Foreign Subsidiary
*** Wholly-owned subsidiary
of Pledged Foreign Subsidiary
15.
 
Indian Motorcycle USA LLC
Delaware
Limited Liability
Company
Indian Motorcycle
International, LLC
100.00%
*
16.
 
Polaris Luxembourg II Sarl
Luxembourg
Sarl
Polaris Luxembourg I Sarl
100.00%
***
Fourth Tier Subsidiaries
 
17.
 
Victory Motorcycles Australia
Pty Ltd
Australia
Corporation
Polaris Sales Australia Pty Ltd.
100.00%
***
18.
 
swissauto powersport llc
Switzerland
Sarl
Polaris Sales Europe Inc.
100.00%
**
19.
 
Polaris Britain Limited
United Kingdom
Corporation
Polaris Industries Holdco LP
100.00%
***
20.
 
Polaris Finance Co Sarl
Luxembourg
Sarl
Polaris Industries Holdco LP
100.00%
***
21.
 
Polaris Canada Holdco LP
Canada
Limited
Partnership
Polaris Luxembourg I Sarl
Polaris Luxembourg II Sarl
0.000001%
 
99.999999%
***
Fifth Tier Subsidiaries
 
22.
 
Polaris Scandinavia AB
Sweden
Corporation
Polaris Britain Limited
100.00%
***
23.
 
Polaris Germany GmbH
Germany
GmbH
Polaris Britain Limited
100.00%
***
24.
 
Polaris Sales Spain, S.L.
Spain
SL
Polaris Britain Limited
100.00%
***
25.
 
Polaris Sales Europe Sarl
Switzerland
Sarl
Polaris Britain Limited
100.00%
***
26.
 
Polaris France S.A.S.
France
Corporation
Polaris Britain Limited
100.00%
***
27.
 
Polaris Poland Sp. z o.o.
Poland
Limited Liability
Company
Polaris Finance Co. Sarl
100.00%
***
28.
 
Polaris Industries Ltd.
Manitoba, Canada
Corporation
Polaris Canada Holdco LP
100.00%
***
Sixth Tier Subsidiaries
 
29.
 
Polaris Norway AS
Norway
Corporation
Polaris Scandinavia AB
100.00%
***
30.
 
KLIM Europe Sarl
Switzerland
Sarl
Polaris Sales Europe Sarl
100.00%
***

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name
Jurisdiction
Type of Entity
Parent
Percentage Ownership
* Guarantor
** Pledged Foreign Subsidiary
*** Wholly-owned subsidiary
of Pledged Foreign Subsidiary
31.
 
North Pole Star, S. de R.L.
de C.V.
Mexico
Limited Liability
Company
Polaris Sales Europe Sarl
Polaris France S.A.S.
99.00%
1.00%
***
32.
 
A.M. Holding S.A.S.
France
Corporation
Polaris France S.A.S.
100.00%
***
33.
 
Goupil Industrie S.A.
France
Corporation
Polaris France S.A.S.
100.00%
***
Seventh Tier Subsidiaries
 
34.
 
Aixam-Mega S.A.S.
France
SAS
A.M. Holding S.A.S.
100.00%
***
35.
 
FAM SAS
France
SAS
A.M. Holding S.A.S.
100.00%
***
Eighth Tier Subsidiaries
 
36.
 
Aixam Immobilier S.A.S.
France
SAS
Aixam-Mega S.A.S.
100.00%
***
37.
 
Mega Production S.A.
France
SA à conseil
d'administration
Aixam-Mega S.A.S.
100.00%
***
38.
 
Aixam Production S.A.S.
France
SAS
Aixam-Mega S.A.S.
100.00%
***
39.
 
Carmax SAS
France
SAS
Aixam-Mega S.A.S.
100.00%
***
40.
 
Carmetal SAS
France
SAS
Aixam-Mega S.A.S.
100.00%
***
41.
 
Compagnie Industrielle du
Vercors SAS
France
SAS
Aixam-Mega S.A.S.
100.00%
***
42.
 
Aixam Mega Engineering SAS
France
SAS
Aixam-Mega S.A.S.
100.00%
***
43.
 
Aixam Mega Nederland BV
Netherlands
B.V
Aixam-Mega S.A.S.
100.00%
***
44.
 
Aixam Lusitana Sociedade De
Comercializacae de Automoveis,
S.A.
Portugal
Sociedade
anonima
Aixam-Mega S.A.S.
100.00%
***
45.
 
Aixam Mega Ltd.
United Kingdom
Limited company
Aixam-Mega S.A.S.
100.00%
***
46.
 
Aixam Mega Italia S.R.L.
Italy
Societa a
responsabilita limitata
Aixam-Mega S.A.S.
100.00%
***
47.
 
AIXAM Mega GmbH
Austria
GmbH
Aixam-Mega S.A.S.
100.00%
***
48.
 
Aixam-Mega Iberica S.L.
Spain
S.L. Sociedad
unipersonal
Aixam-Mega S.A.S.
100.00%
***
Ninth Tier Subsidiary
 
49.
 
SCI GEB
France
Civil company
Aixam Immobilier S.A.S.
100.00%
***

 
 
 

--------------------------------------------------------------------------------

 
 
Other Subsidiaries
 

 
Name
Jurisdiction
Type of Entity
Parent
Percentage Ownership
*    Guarantor
**   Pledged  Foreign Subsidiary
*** Wholly-owned subsidiary
     of Pledged Foreign Subsidiary
50.
 
Primordial Inc.
Delaware
Corporation
Polaris Industries Inc. (DE)
100.00%
No
51.
 
Eicher Polaris Private Ltd.
India
Corporation
Polaris Industries Inc. (DE)
50.00%
No
52.
 
Polaris Sales Mexico, S. de R.L. de C.V.
Mexico
Limited Liability Company
Polaris Industries Inc. (DE)
 
Polaris Sales Inc.
99.00%
 
1.00%
No
53.
 
Polaris Limited China
China
Limited Liability Company
Polaris Sales Inc.
100.00%
No
54.
 
Polaris of Brazil Import and Trade of Vehicles and Motorcycles LLC
Brazil
Limited Liability Company
Polaris Sales Inc.
Polaris Industries Inc. (DE)
99.99%
0.01%
No
55.
 
Polaris Industries LLC
Delaware
Limited Liability Company
Polaris Sales Inc.
100.00%
No
56.
 
Polaris India Private Ltd.
India
Corporation
Polaris Sales Inc.
100.00%
No
57.
 
KLIM Europe Aps
Denmark
PVT Limited Company
Teton Outfitters, LLC
100.00%
No
58.
 
Polaris Acceptance
Illinois
General Partnership
Polaris Acceptance Inc.
50.00%
No
59.
 
Kolpin Outdoors, Inc.
Wisconsin
Corporation
Polaris Sales Inc.
100.00%
No


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.14
Certain Properties


None.
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.16


 
Investments
 
a.
Polaris Acceptance, Inc., a Minnesota corporation and Wholly-Owned Subsidiary of
the Company, maintains a 50% equity interest in Acceptance Partnership.

 
b.
Polaris Industries Inc. a Delaware corporation and Wholly-Owned subsidiary of
the Company, maintains a 50% equity interest in Eicher Polaris Private Ltd.

 
c.
$76 investment by Polaris Industries Inc. a Delaware corporation in Polaris
Sales Mexico, S.de R.L. de C.V.

 
d.
$20,330,625 investment by Polaris Sales Inc. in Polaris Sales Australia Pty Ltd.

 
e.
$1,000,000 investment by Polaris Sales Inc. in Polaris Limited China.

 
f.
$9,676,105 investment by Polaris Sales Inc. in Polaris of Brazil Import and
Trade of Vehicles and Motorcycles LLC.

 
g.
$ 12,049,440 investment by Polaris Sales Inc. in Polaris India Private Ltd.

 
h.
 $105,083,646 investment by Polaris Sales Inc. in Polaris Industries Holdco LP.

 
i.
$7,780,393 investment by Polaris Sales Europe Inc. in Swissauto Powersports LLC.

 
j.
$140,040,000 investment by Polaris Industries Inc. a Delaware corporation in
Polaris Luxembourg I Sarl.

 
k.
$1,132,444 investment by Teton Outfitters, LLC in Klim Europe Aps.

 
 
As of January 31, 2015
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.17
Liens



 
Debtor
 
Secured Party
Filing Office and Date
UCC File No.
Collateral
Description
Polaris Industries Inc. [MN]
 
1.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on March 5, 2010
201019377886
Leased equipment
2.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on March 22, 2010
201019577751
Leased equipment
3.
Polaris Industries Inc.
Chemetall US Inc
Minnesota Secretary of State on April 16, 2010
201019900318
Consignment
inventory and
proceeds
4.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on May 7, 2010
201020166074
Leased equipment
5.
Polaris Industries Inc.
Cisco Systems Capital
Corporation
Minnesota Secretary of State on July 28, 2010
201021017865
Leased equipment
6.
Polaris Industries Inc.
Data Sales Company
Minnesota Secretary of State on August 17, 2010
201021204222
Leased equipment
7.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on November 29, 2010
201022269727
Leased equipment
8.
Polaris Industries, Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on December 31, 2010
201022636738
Equipment
9.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on February 7, 2011
201123070471
Equipment
10.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on February 16, 2011
201123183384
Equipment
11.
Polaris Industries, Inc.
Data Sales Company
Minnesota Secretary of State on May 6, 2011
201124168439
Equipment
12.
Polaris Industries, Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on May 20, 2011
201124335664
Equipment
13.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on May 20, 2011
201124335690
Equipment
14.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on June 9, 2011
201124541515
Equipment
15.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on August 25, 2011
201125338440
Equipment
16.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on October 19, 2011
201125914490
Equipment
17.
Polaris Industries, Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on December 9, 2011
201126445447
Equipment
18.
Polaris Industries, Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on March 21, 2012
201227635504
Equipment
19.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on April 2, 2012
201227783066
Equipment
20.
Polaris Industries Inc.
Toyota Motor Credit
Corporation and
Power-Lift Inc.
Minnesota Secretary of State on April 25, 2012
201228072536
Equipment

 
 
 

--------------------------------------------------------------------------------

 
 

 
Debtor
 
Secured Party
Filing Office and Date
UCC File No.
Collateral
Description
21.
Polaris Industries, Inc.
HS Die & Engineering Inc.
Minnesota Secretary of State on May 7, 2012
201228218560
Equipment
22.
Polaris Industries, Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on August 8, 2012
201229206818
Equipment
23.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on August 9, 2012
201229217572
Equipment
24.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on October 26, 2012
201230033250
Equipment
25.
Polaris Industries, Inc.
BLM Group USA Corporation
Minnesota Secretary of State on October 29, 2012
201230049248
Equipment
26.
Polaris Industries, Inc.
H.S.  Die & Engineering Inc.
Minnesota Secretary of State on April 5, 2013
201331860499
Equipment
27.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on June 21, 2013
201332832086
Equipment
28.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on June 24, 2013
201332864862
Equipment
29.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on June 30, 2013
201332941719
Equipment
30.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on August 28, 2013
201333603933
Equipment
31.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on May 19, 2014
201436650453
Equipment
32.
Polaris Industries Inc.
Accubilt, Inc.
Minnesota Secretary of State on June 13, 2014
201436951168
Equipment
33.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 17, 2014
201437311713
Equipment
34.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 23, 2014
201437368310
Equipment
35.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 23, 2014
201437368334
Equipment
36.
Polaris Industries Inc.
H.S. Die & Engineering Inc.
Minnesota Secretary of State on August 28, 2014
201437742918
Equipment
37.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on September 16, 2014
201437927454
Equipment
38.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on September 22, 2014
201437989832
Equipment
39.
Polaris Industries Inc.
TCF Equipment Finance, a
division of TCF National Bank
Minnesota Secretary of State on October 1, 2014
201438100771
Equipment
40.
Polaris Industries Inc.
First Western Bank & Trust
dba All Lines Leasing
Minnesota Secretary of State on December 3, 2014
201438761861
Equipment
41.
Polaris Industries Inc.
First Western Bank & Trust
dba All Lines Leasing
Minnesota Secretary of State on January 23, 2015
807479600036
Equipment

 
 
 

--------------------------------------------------------------------------------

 
 
Polaris Industries Inc. [DE]
 
42.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on August 11, 2011
20113118422
Equipment
43.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on August 22, 2011
20113248666
Equipment
44.
Polaris Industries Inc.
Marco, Inc.
Delaware Secretary of State on October 31, 2011
20114202225
Equipment
45.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 4, 2011
20114260090
Equipment
46.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on January 10, 2012
20120104242
Equipment
47.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 4, 2012
20123838218
Equipment
48.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 23, 2012
20124088417
Equipment
49.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 7, 2012
20124302164
Equipment
50.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 27, 2012
20125066867
Equipment
51.
Polaris Industries Inc.
H.S. Die & Engineering Inc.
Delaware Secretary of State on January 15, 2013
20130192220
Equipment
52.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on January 18, 2013
20130253626
Equipment
53.
Polaris Industries Inc.
Toyota Motor Corporation
and Power-Lift, Inc.
Delaware Secretary of State on March 15, 2013
20131004077
Equipment
54.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on May 1, 2013
20131654392
Equipment
55.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on July 18, 2013
20132774850
Equipment
56.
Polaris Industries Inc.
U.S. Bank National Association,
as Collateral Agent
Delaware Secretary of State on December 20, 2013
20135054045
Ownership interest
in Polaris
Luxembourg I S.à.r.l.
57.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 19, 2014
20140649186
Equipment
58.
Polaris Industries Inc.
Accubilt, Inc.
Delaware Secretary of State on March 18, 2014
20141052091
Equipment
59.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 9, 2014
20141393776
Equipment
60.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 28, 2014
20141648559
Equipment
61.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on June 23, 2014
20142469807
Equipment
62.
Polaris Industries Inc.
Marco, Inc.
Delaware Secretary of State on August 1, 2014
20143176179
Equipment
63.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on September 23, 2014
20143799822
Equipment
64.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042503
Equipment

 
 
 

--------------------------------------------------------------------------------

 
 
65.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042552
Equipment
66.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042560
Equipment
67.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 5, 2014
20144467700
Equipment
68.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 13, 2014
20144575312
Equipment
69.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 19, 2014
20144681359
Equipment
70.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 22, 2014
20145211198
Equipment
71.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 5, 2015
20150514850
Equipment
Polaris Sales Inc.
 
72.
Polaris Sales Inc.
U.S. Bank National Association,
as Collateral Agent
Minnesota Secretary of State on September 29, 2011
 
Amendment filed on October 29, 2012 to restate collateral
201125685595
 
20123005069
Ownership interest
in Polaris Sales
Australia Pty Ltd.
and Polaris
Industries Holdco LP
73.
Polaris Sales Inc.
General Motors LLC
Minnesota Secretary of State on May 19, 2014
201436645622
Equipment
74.
Polaris Sales Inc.
Polaris Acceptance
Minnesota Secretary of State on June 20, 2014
· Amendment filed on August 19, 2014 to restate collateral
· Amendment filed on August 19, 2014 to restate collateral
· Amendment filed on September 17, 2014 to restate collateral
· Amendment filed on October 3, 2014 to restate collateral
· Amendment filed on November 6, 2014 to restate collateral
201437025839
· 20143766007
· 20143766008
· 20143794568
· 20143812900
· 20143849112
All accounts
Polaris Sales Europe Inc.
 
75.
Polaris Sales Europe Inc.
U.S. Bank National Association,
as Collateral Agent
Minnesota Secretary of State on January 21, 2014
 
Ownership interest in swissauto powersport llc
Teton Outfitters, LLC
 
76.
Teton Outfitters, LLC
GreatAmerica Leasing Corporation
Idaho Secretary of State on September 21, 2010
B2010-1083934-5
Equipment
77.
Teton Outfitters, LLC
Encore Leasing Group, LLC
Idaho Secretary of State on April 14, 2011
B2011-1091562-8
Equipment
78.
Teton Outfitters, LLC
U.S. Bank Equipment Finance
Idaho Secretary of State on August 19, 2013
B2013-1128106-3
Equipment

 
 
 

--------------------------------------------------------------------------------

 
 
NOTE: Polaris Industries Inc. [DE] filed a patent infringement civil suit in the
U.S. District Court of Minnesota against CFMOTO Powersports, Inc. et al. on
October 26, 2010 (Case No. 10-CV-04362).
 
NOTE: Polaris Industries Inc. [DE] filed a patent infringement civil suit in the
U.S. District Court of Minnesota against BRP US Inc. et al. on June 13, 2012
(Case No. 12-CV-01405).
 
NOTE: Polaris Industries Inc. [MN] and Polaris Industries Inc. [DE] are each
named as a defendant in a patent infringement civil suit filed by Arctic Cat,
Inc. et al. on December 19, 2013 in the U.S. District Court of Minnesota (Case
No. 13-CV-03579).
 
NOTE: Polaris Industries Inc. [DE] and Polaris Sales Inc. filed a patent
infringement civil suit in the U.S. District Court of Minnesota against Arctic
Cat Inc. and Arctic Cat Sales Inc. on September 5, 2014 (Case No. 13-CV-03386).
 
NOTE: Polaris Industries Inc. [DE] and Polaris Sales Inc. filed a patent
infringement civil suit in the U.S. District Court of Minnesota against Arctic
Cat Inc. and Arctic Cat Sales Inc. on September 9, 2014 (Case No. 14-CV-03412).
 
NOTE: Teton Outfitters, LLC is the defendant in a wrongful termination case
filed by Robert D. Mousaw on November 25, 2014 in the U.S. District Court of
Idaho (Case No. 14-CV-0508).
 
NOTE: A lien search under the name Polaris Acceptance Inc. revealed a UCC
financing statement filed with the Minnesota Secretary of State (200614246404,
filed November 9, 2006), however, the Debtor is Acceptance Partnership.
 
NOTE: A federal and state tax lien search under the name of Polaris Sales Inc.
revealed three federal tax lien filings with the Minnesota Secretary of State,
however, the tax lien documents name the taxpayer as “Fish Lake Small Engine
Repairs and, a Corporation Polaris Sales Inc.” and list the tax identification
number as 41-1857252 with a residence address of Rte 3, Box 310, Fergus Falls,
MN 56537-9468. The tax identification number for Polaris Sales Inc. is
41-1921490 and there is no affiliation with the other taxpayer. Polaris has
notified the IRS of these filing errors.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO AMENDMENT AGREEMENT
 

 

 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
DATED AS OF MARCH 6, 2015
 
 
AMONG
 
 
POLARIS INDUSTRIES INC.,
 
ONE OR MORE OF ITS FOREIGN SUBSIDIARIES
DESIGNATED HEREAFTER, AS FOREIGN BORROWERS
 
 
THE LENDERS,
 
 
U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
 
 
U.S. BANK NATIONAL ASSOCIATION,
AS LEAD ARRANGER AND LEAD BOOK RUNNER,
 
 
RBC CAPITAL MARKETS and
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,
 
 
RBC CAPITAL MARKETS and
WELLS FARGO BANK NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS
 
 
AND

 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
AS DOCUMENTATION AGENT
 
 

 



 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 

   Page    
ARTICLE I DEFINITIONS
1
 
ARTICLE II THE CREDITS
27
 
 2.1.
Commitment
27
2.2.
Determination of Dollar Amounts; Required Payments; Termination
27
2.3.
Ratable Loans; Types of Advances
27
2.4.
Swing Line Loans
28
2.5.
Facility Fee
29
2.6.
Minimum Amount of Each Advance
29
2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
30
2.8.
Method of Selecting Types and Interest Periods for New Advances
30
2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
31
2.10.
Interest Rates
31
2.11.
Rates Applicable After Event of Default
32
2.12.
Method of Payment
32
2.13.
Noteless Agreement; Evidence of Indebtedness
33
2.14.
Telephonic Notices
34
2.15.
Interest Payment Dates; Interest and Fee Basis
34
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
35
2.17.
Lending Installations
35
2.18.
Non-Receipt of Funds by the Administrative Agent
35
2.19.
Facility LCs
35
2.20.
Replacement of Lender
41
2.21.
Limitation of Interest
42
2.22.
Defaulting Lenders
43
2.23.
Market Disruption
45
2.24.
Judgment Currency
45
2.25.
Increase Option
46
2.26.
Foreign Borrowers
47
2.27.
Liability of the Borrowers
48
 
ARTICLE III YIELD PROTECTION; TAXES
50
 
3.1.
Yield Protection
50
3.2.
Changes in Capital Adequacy Regulations
52
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
53
3.4.
Funding Indemnification
53
3.5.
Taxes
53
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
55
3.7.
Non-U.S. Reserve Costs or Fees
56

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV CONDITIONS PRECEDENT
56
 
4.1.
Initial Credit Extension
56
4.2.
Each Credit Extension
58
4.3.
Initial Advance to Each Foreign Borrower
58
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
59
 
5.1.
Existence and Standing
59
5.2.
Authorization and Validity
60
5.3.
No Conflict; Government Consent
60
5.4.
Financial Statements; Internal Control Event
60
5.5.
Material Adverse Change
60
5.6.
Taxes
60
5.7.
Litigation and Guaranty Obligations
60
5.8.
Subsidiaries; Material Subsidiaries
60
5.9.
ERISA
60
5.10.
Accuracy of Information
61
5.11.
Intellectual Property
62
5.12.
[Reserved]
62
5.13.
Compliance With Laws
62
5.14.
Ownership of Properties
62
5.15.
Plan Assets; Prohibited Transactions
62
5.16.
Environmental Matters
63
5.17.
Government Regulation
63
5.18.
Insurance
63
5.19.
Solvency
64
5.20.
No Default
64
5.21.
Foreign Borrowers
64
5.22.
Foreign Employee Benefit Matters
65
5.23.
Sanctioned Persons
65
 
ARTICLE VI COVENANTS
65
 
6.1.
Financial Reporting
65
6.2.
Material Subsidiaries
68
6.3.
Use of Proceeds
68
6.4.
Notice of Material Events
68
6.5.
Conduct of Business
69
6.6.
Taxes
69
6.7.
Insurance
69
6.8.
Compliance with Laws and Material Contractual Obligations
69
6.9.
Maintenance of Properties
69
6.10.
Books and Records; Inspection
70
6.11.
Payment of Obligations
70
6.12.
Indebtedness
70
6.13.
Guaranty Obligations
70
6.14.
Merger
71

 
 
ii

--------------------------------------------------------------------------------

 
 
6.15.
Sale of Assets
71
6.16.
Investments
72
6.17.
Liens
73
6.18.
Affiliates
75
6.19.
Sale and Leaseback Transactions
75
6.20.
[Reserved.]
75
6.21.
Fiscal Year; Accounting; Organizational Documents
75
6.22.
No Other Negative Pledges
76
6.23.
PAI Assets
76
6.24.
No Limitations
76
6.25.
Financial Covenants
76
6.26.
Further Assurances
76
 
ARTICLE VII DEFAULTS
76
 
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
79
 
8.1.
Acceleration; Remedies
79
8.2.
Application of Funds
80
8.3.
Amendments
80
8.4.
Preservation of Rights
81
 
ARTICLE IX GENERAL PROVISIONS
82
 
9.1.
Survival of Representations
82
9.2.
Governmental Regulation
82
9.3.
Headings
82
9.4.
Entire Agreement
82
9.5.
Several Obligations; Benefits of this Agreement
82
9.6.
Expenses; Indemnification
83
9.7.
Numbers of Documents
84
9.8.
Accounting
84
9.9.
Severability of Provisions
84
9.10.
Nonliability of Lenders
84
9.11.
Confidentiality
85
9.12.
Nonreliance
85
9.13.
Disclosure
85
9.14.
USA PATRIOT ACT NOTIFICATION
85
 
ARTICLE X THE ADMINISTRATIVE AGENT
86
 
10.1.
Appointment; Nature of Relationship
86
10.2.
Powers
86
10.3.
General Immunity
86
10.4.
No Responsibility for Loans, Recitals, etc
87
10.5.
Action on Instructions of Lenders
87
10.6.
Employment of Administrative Agents and Counsel
87
10.7.
Reliance on Documents; Counsel
87

 
 
iii

--------------------------------------------------------------------------------

 
 
10.8.
Administrative Agent’s Reimbursement and Indemnification
88
10.9.
Notice of Event of Default
88
10.10.
Rights as a Lender
88
10.11.
Lender Credit Decision, Legal Representation
89
10.12.
Successor Administrative Agent
89
10.13.
Administrative Agent and Arranger Fees
90
10.14.
Delegation to Affiliates
90
10.15.
Collateral Releases
91
10.16.
Co-Administrative Agents, Documentation Administrative Agent, Syndication
Administrative Agent, etc
91
10.17.
No Advisory or Fiduciary Responsibility
91
 
ARTICLE XI SETOFF; RATABLE PAYMENTS
91
 
11.1.
Setoff
91
11.2.
Ratable Payments
92
 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
92
 
12.1.
Successors and Assigns
92
12.2.
Participations
93
12.3.
Assignments
94
12.4.
Dissemination of Information
95
12.5.
Tax Treatment
95
 
ARTICLE XIII NOTICES
95
 
13.1.
Notices; Effectiveness; Electronic Communication
95
 
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
97
 
14.1.
Counterparts; Effectiveness
97
14.2.
Electronic Execution of Assignments
97
 
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
98
 
16.1.
CHOICE OF LAW
98
16.2.
CONSENT TO JURISDICTION
98
16.3.
WAIVER OF JURY TRIAL
98


 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
EXHIBIT A – Form of Opinion
 
EXHIBIT B – Form of Compliance Certificate
 
EXHIBIT C – Form of Assignment and Assumption Agreement
 
EXHIBIT D – Form of Borrowing Notice
 
EXHIBIT E-1 – Form of Company Note
 
EXHIBIT E-2 – Form of Foreign Borrower Note
 
EXHIBIT F – Form of Increasing Lender Supplement
 
EXHIBIT G – Form of Augmenting Lender Supplement
 
EXHIBIT H – List of Closing Documents
 
EXHIBIT I – Form of Assumption Letter
 
 
SCHEDULES
 
PRICING SCHEDULE
 
SCHEDULE 1.1 – Commitments
 
SCHEDULE 5.8 – Subsidiaries
 
SCHEDULE 5.14 – Properties
 
SCHEDULE 6.16 – Investments
 
SCHEDULE 6.17 - Liens
 
 
v

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
This Agreement, dated as of March 6, 2015, is between Polaris Industries Inc.,
Polaris Sales Europe Sárl, as a Foreign Borrower, any other Foreign Subsidiary
that hereafter becomes a party to this Agreement as a Foreign Borrower, the
Lenders and U.S. Bank National Association, a national banking association, as
LC Issuer, Swing Line Lender and as Administrative Agent.  The parties hereto
agree as follows:
 
RECITALS
 
ARTICLE I
DEFINITIONS
 
As used in this Agreement:
 
“Acceptance Partnership” means Polaris Acceptance, an Illinois general
partnership.
 
“Acceptance Partnership Agreement” means that certain Amended and Restated
Partnership Agreement, dated as of February 28, 2011, between PAI and CDF Joint
Ventures, Inc., pursuant to which the Acceptance Partnership is governed, as the
same may be amended, restated or otherwise modified from time to time.
 
“Acquisition” means the acquisition by any Person of (a) all or substantially
all of the Equity Interests of another Person, (b) all or substantially all of
the assets of another Person or (c) all or substantially all of a line of
business of another Person, in each case whether or not involving a merger or
consolidation with such other Person.
 
“Advance” means a borrowing hereunder, (i) made by all of the Lenders on the
same Borrowing Date, or (ii) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, for the same Interest Period.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.
 
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
 
“Affected Lender” is defined in Section 2.20.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.  As of the
Effective Date, the Aggregate Commitment is $500,000,000.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Pounds Sterling, Canadian Dollars, Australian Dollars,
Swiss Francs and Euros, and (iii) any other Eligible Currency which the
Borrowers requests the Administrative Agent to include as an Agreed Currency
hereunder and which is acceptable to all of the Lenders.
 
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% per annum and (iii) the Daily
Eurocurrency Base Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.50%, provided that, for
the avoidance of doubt, the Daily Eurocurrency Base Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.
 
“Amendment Agreement” means that certain Amendment Agreement dated as of March
6, 2015, by and between the Borrowers, the Lenders listed on the signature pages
thereto and the Administrative Agent, effecting, among other things, the
amendment and restatement of the Existing Credit Agreement.
 
“Anti-Corruption Laws” means, all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries, if any, from time to
time concerning or relating to bribery or corruption.
 
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Facility Fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.
 
“Applicable Insolvency Laws” is defined in Section 2.27.9.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Arranger” means U.S. Bank, and its successors, in its capacity as Lead Arranger
and Lead Book Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assumption Letter” means a letter of a Foreign Subsidiary of the Company
addressed to the Lenders in substantially the form of Exhibit I hereto pursuant
to which such Foreign Subsidiary agrees to become a Foreign Borrower and agrees
to be bound by the terms and conditions hereof as applicable to a Foreign
Borrower and as if originally a party hereto.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of such Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
 
“Augmenting Lender” is defined in Section 2.25.
 
“Australian Dollar” and “AUD” means the lawful currency of the Commonwealth of
Australia.
 
“Authorized Officer” means any of the president, chief financial officer, vice
president of finance, treasurer or assistant treasurer of the Company, acting
singly.
 
“Auto-Extension Facility LC” means a Facility LC that includes provisions to
provide for the automatic extension of the expiry date thereof without further
action by the LC Issuer.
 
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.
 
“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate or the Applicable Margin changes.
 
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
 
“BofA” means Bank of America, N.A., a national banking association (or any
subsidiary or affiliate of BofA designated by BofA.)
 
“Borrowers” means the Company and the Foreign Borrowers.
 
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota, London, England and, in the case of Eurocurrency Advances made in
Canadian Dollars, Toronto, Ontario, for the conduct of substantially all of
their commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Cash Equivalent Investments” means (i) securities issued directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) time and demand deposits,
certificates of deposit and banker’s acceptances of (a) any Lender, (b) any
commercial bank (whether domestic or foreign) having capital and surplus in
excess of $500,000,000 or (c) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s I at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”),
(iii) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better from Moody’s,
(iv) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which a Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (v) Investments in tax exempt municipal bonds rated AA
(or the equivalent thereof) or better by S&P or Aa2 (or the equivalent thereof)
or better by Moody’s, (vi) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (i) through (v) and (vii) shares of money market mutual
funds that are rated at least “AAAm” or “AAA-G” by S&P or “P-1” or better by
Moody’s.
 
 
4

--------------------------------------------------------------------------------

 
 
“Cash Management Services” means any banking services that are provided to the
Company or any of its Subsidiaries by the Administrative Agent or any of its
Affiliates (other than pursuant to this Agreement) or any other Lender,
including without limitation:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) stored value cards,
(f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.
 
“CDOR Rate” means, with respect to the relevant Interest Period, the per annum
rate equal to the greater of (a) zero percent (0%) and (b) arithmetic average of
the annual yield rates applicable to Canadian Dollar bankers’ acceptances for
such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period) on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Services (or if the CDOR Page (or substitution therefor)  is
not available to the Administrative Agent for any reason, such other generally
recognized financial information service reporting Canadian interbank bid rates
for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, that if such CDOR rate is unavailable at any time pursuant to the
foregoing methodology, such rate shall be the greater of (i) zero percent (0%)
and (ii) an alternative published interest rate reported by a generally
recognized financial information service selected by the Administrative Agent
using its reasonable judgment.
 
“Change” is defined in Section 3.2.
 
“Change of Control” means either of the following events:  (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), by way of merger, consolidation
or otherwise of 25% or more of the voting Equity Interests of the Borrower on a
fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Borrower convertible
into or exercisable for voting Equity Interests of the Borrower (whether or not
such securities are then currently convertible or exercisable); or (b) during
any period of twelve calendar months, individuals who at the beginning of such
period constituted the board of directors of the Borrower together with any new
members of such board of directors whose elections by such board of directors or
whose nomination for election by the stockholders of the Borrower was approved
by a vote of a majority of the members of such board of directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved cease for any
reason to constitute a majority of the directors of the Borrower then in office.
 
 
5

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral Shortfall Amount” is defined in Section 8.1(a).
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set forth on
Schedule 1.1, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.3.3 or as otherwise modified from time
to time pursuant to the terms hereof.
 
“Commodity Exchange Act”  means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Company” means Polaris Industries Inc., a Minnesota corporation, and its
successors and assigns.
 
“Computation Date” means each date that is (a) three Business Days prior to a
Borrowing Date, (b) three Business Days prior to the date of the conversion or
continuation of an Advance, (c) three Business Days prior to the issuance or
Modification of a Facility LC, (d) three Business Days prior to any
Non-Extension Notice Date (e) the date of any draw under a Facility LC, (f) the
last Business Day of each month, or (g) any other Business Day elected by the
Administrative Agent in its discretion or upon instruction by the Required
Lenders.
 
“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses (including any gain or loss from the sale of Property)) plus, to the
extent deducted from revenues in determining Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses (including any gain or loss from the sale of Property)),
(i) Consolidated Interest Expense for such period, and (ii) total Federal,
state, foreign or other income taxes for such period for the Company and its
Subsidiaries on a consolidated basis.
 
“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus, to the extent deducted from revenues in determining Consolidated Net
Income for such period, depreciation and amortization for such period.  If,
during the period for which Consolidated EBITDA of the Company is being
calculated, the Company or any Subsidiary has (x) acquired sufficient Equity
Interests of a Person to cause such Person to become a Subsidiary; (y) acquired
all or substantially all of the assets or operations, division or line of
business of a Person; or (z) disposed of one or more Subsidiaries (or disposed
of all or substantially all of the assets or operations, division or line of
business of a Subsidiary or other Person), Consolidated EBITDA shall be
calculated after giving pro forma effect thereto as if all such acquisitions and
dispositions had occurred on the first day of such period.
 
“Consolidated Funded Indebtedness” means at any time, without duplication, the
sum of (a) principal amount of all obligations of the Company and its
Subsidiaries for borrowed money, (b) all purchase money Indebtedness of the
Company and its Subsidiaries, (c) the principal portion of all obligations of
the Company and its Subsidiaries under Capital Leases and (d) all drawn but
unreimbursed amounts under all Letters of Credit (other than Letters of Credit
supporting trade payables in the ordinary course of business) issued for the
account of the Company or any of its Subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries for such period determined
in accordance with GAAP.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
 
“Consolidated Net Worth” means stockholders’ equity of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Revenue” means, with reference to any period, the revenue of the
Company and its Subsidiaries for such period calculated on a consolidated basis.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Daily Eurocurrency Base Rate” means the greater of (a) zero percent (0.0%) and
(b) the applicable interest settlement rate for deposits in Dollars for one
month administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
Screen for Dollars as of 11:00 a.m. (London time) on a Business Day; provided,
that, if the applicable Reuters Screen for Dollars is not available to the
Administrative Agent for any reason, the applicable Daily Eurocurrency Base Rate
shall instead be the greater of (i) zero percent (0.0%) and (ii) the applicable
interest settlement rate for deposits in Dollars for one month administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on a Business Day; provided, further, that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Daily Eurocurrency Base Rate shall
instead be the greater of (A) zero percent (0.0%) and (B) the rate determined by
the Administrative Agent to be the rate at which U.S. Bank or one of its
Affiliate banks offers to place deposits in Dollars with first-class banks in
the interbank market at approximately 11:00 a.m. (London time) on a Business Day
in the approximate amount of U.S. Bank’s relevant Swing Line Loan and having a
maturity equal to one month.  For purposes of determining any interest rate
hereunder or under any other Loan Document which is based on the Daily
Eurocurrency Base Rate, such interest rate shall change as and when the Daily
Eurocurrency Base Rate shall change.
 
 
7

--------------------------------------------------------------------------------

 
 
“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.
 
“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to an Interest
Period of one month, plus (b) the Applicable Margin.
 
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Facility LCs or Swing Line Loans within two Business Days of the date such
portion is required in the determination of the Administrative Agent to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
LC Issuer, the Swing Line Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations (i) under this Agreement or (ii) under other agreements in
which it is obligated to extend credit unless, in the case of this clause (ii),
such obligation is the subject of a good faith dispute, (c) failed, within two
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a governmental authority or an instrumentality thereof.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding absent manifest error, and such Lender will be
deemed to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the LC Issuer, the Swing Line Lender and
the Lenders.
 
“Deposits” is defined in Section 11.1.
 
 
8

--------------------------------------------------------------------------------

 
 
“Designated Currencies” means, with respect to (a) Polaris Sales Europe Sàrl,
Dollars, Swiss Francs and Euros and (b) each other Foreign Borrower, the Agreed
Currencies designated for such Foreign Borrower in the Assumption Letter
applicable to such Foreign Borrower.
 
“Discretionary Currency” means any currency other than an Agreed Currency which
is requested by the Borrowers and acceptable to an LC Issuer in its sole
discretion at the time of each issuance of a Facility LC to be denominated in
such other currency.  For the avoidance of doubt, the decision by an LC Issuer
to issue a Facility LC denominated in a particular currency (other than an
Agreed Currency) shall not imply any agreement by such LC Issuer to issue future
Facility LCs in the same currency.
 
“Dollar,” “$” and “USD” means the lawful currency of the United States of
America.
 
“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in an Agreed
Currency or Discretionary Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 2.2 using the
Exchange Rate with respect to such Agreed Currency or Discretionary Currency at
the time in effect or determined by the LC Issuer pursuant to Section 2.12(a)
based on its actual cost of funds and in accordance with its standard practices.
 
“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
 
“Effective Date” means March 6, 2015.
 
“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the
Organisation for Economic Co-operation and Development (“OECD”), or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee.
 
“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated.  If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, such
country’s currency is, in the determination of the Administrative Agent, (i) no
longer readily available or freely traded or (ii) as to which, in the
determination of the Administrative Agent, a Dollar Amount is not readily
calculable ((i) and (ii) a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders, the Company and any applicable Foreign
Borrower, and such country’s currency shall no longer be an Agreed Currency
until such time as the Disqualifying Event(s) no longer exist, but in any event
within five (5) Business Days of receipt of such notice from the Administrative
Agent, the Company or such applicable Foreign Borrower shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Amount of Loans in Dollars, subject to the other terms contained
in Article II.
 
 
9

--------------------------------------------------------------------------------

 
 
“Environmental Claim” means any claim for injury, damages or harm to the
environment, natural resource damages, personal injury, clean-up costs, clean-up
work, corrective action, or any other remedy available under Environmental Laws
or other applicable laws related to the release or threatened release of
Hazardous Materials, including, but not limited to any remedy under civil,
criminal or administrative laws and procedures.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials in, on or
about surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Materials or the clean-up or other
remediation thereof.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equivalent Amount” of any currency at any date shall mean the equivalent in
U.S. Dollars of such currency, calculated on the basis of the arithmetic mean of
the buy and sell spot rates of exchange of the Administrative Agent in the
London interbank market (or other market where the Administrative Agent’s
foreign exchange operations in respect of such currency are then being
conducted) for such other currency at or about 11:00 a.m. (local time applicable
to the transaction in question) on the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Administrative Agent from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such amount, and such determination shall be conclusive
absent manifest error.
 
 
10

--------------------------------------------------------------------------------

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary of the Company, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 304(i)4 of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its Subsidiaries or ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal of the
Company or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
(h) the receipt by the Company, any Subsidiary of the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company, any Subsidiary of the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company, any Subsidiary of the Company or any
ERISA Affiliate of withdrawal liability under Sections 4201 or 4204 of ERISA or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, or (i) the adoption of an amendment to any Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA.
 
“EU” means the European Union.
 
“Euro” and “EUR” means the single currency of the participating member states of
the EU.
 
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
 
 
11

--------------------------------------------------------------------------------

 
 
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, (x) in any Agreed Currency other than Canadian
Dollars, the greater of (a) zero percent (0.0%) and (b) the applicable interest
settlement rate for deposits in the applicable Agreed Currency administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) appearing on the applicable Reuters Screen for such
Agreed Currency as of 11:00 a.m. (London time) on the Quotation Date for such
Interest Period, and having a maturity equal to such Interest Period; provided,
that, if the applicable Reuters Screen for such Agreed Currency is not available
to the Administrative Agent for any reason, the applicable Eurocurrency Base
Rate for the relevant Interest Period shall instead be the greater of (i) zero
percent (0.0%) and (ii) the applicable interest settlement rate for deposits in
the applicable Agreed Currency administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) as reported by
any other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period;
provided, that, if no such interest settlement rate administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
greater of (A) zero percent (0.0%) and (B) the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in such Agreed Currency with first-class banks in
the interbank market at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, in the approximate amount
of U.S. Bank’s relevant Eurocurrency Loan and having a maturity equal to such
Interest Period and (y) in Canadian Dollars, the CDOR Rate.
 
“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
 
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
 
“Event of Default” is defined in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency.  In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
 
 
12

--------------------------------------------------------------------------------

 
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent (i) taxes imposed on its overall net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent is incorporated or organized or
the jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located and
(ii) any U.S. federal withholding taxes imposed by FATCA.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 18, 2011 by and between the Borrowers, the lenders party thereto and U.S.
Bank National Association, as administrative agent, as amended, supplemented or
otherwise modified prior to the Effective Date.
 
“Facility Fees” means fees payable to the Lenders pursuant to Section 2.5.
 
“Facility LC” is defined in Section 2.19.1.
 
“Facility LC Application” is defined in Section 2.19.3.
 
“Facility LC Collateral Account” is defined in Section 2.19.11.
 
“Facility LC Exposure” is defined in Section 2.22.
 
“Facility LC Sublimit” means $50,000,000.
 
“Facility Termination Date” means March 6, 2020, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the greater of (i) zero percent (0.0%) and (ii) the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. Central time on such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
 
“Foreign Borrower” means Polaris Sales Europe Sárl and any other Foreign
Subsidiary of the Company which is designated by the Company and has become a
Foreign Borrower pursuant to the terms of Section 2.26 and their respective
successors and assigns.
 
“Foreign Borrower Obligations” means with respect to any given Foreign Borrower
all unpaid principal of and accrued and unpaid interest on any Advances made to
such Foreign Borrower, all LC Obligations associated with Facility LCs for which
such Foreign Borrower is the account party, all obligations in connection with
Cash Management Services provided to such Foreign Borrower, all Rate Management
Obligations of such Foreign Borrower, all accrued and unpaid fees related to any
of the foregoing and all expenses, reimbursements, indemnities and other
obligations of such Foreign Borrower to the Lenders or to any Lender, the
Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).
 
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its Subsidiaries or any
member of its Controlled Group, (ii) is not covered by ERISA pursuant to
Section 4(b)(4) of ERISA, and (iii) under applicable local law, is required to
be funded through a trust or other funding vehicle.
 
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
“Government Acts” is defined in Section 2.19.9.
 
“Guarantor” means the Subsidiaries party to the Guaranty from time to time.
 
 
14

--------------------------------------------------------------------------------

 
 
“Guaranty” means that certain Guaranty dated as of August 18, 2011 executed by
the Guarantors in favor of the Administrative Agent, for the ratable benefit of
the Lenders, as it may be amended or modified (including, without limitation, by
the joinder of additional Guarantors) and in effect from time to time.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, or (d) to otherwise assure
or hold harmless the owner of such Indebtedness or obligation against loss in
respect thereof.  The amount of any Guaranty Obligation hereunder shall (subject
to any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made, or, if less,
the maximum amount for which such Person may be liable under the terms of the
instruments evidencing such Guaranty Obligation.
 
“Hazardous Material” means any pollutant, contaminant, petroleum or petroleum
product, dangerous or toxic substance, hazardous or extremely hazardous
substance or chemical, solid or hazardous waste, special, liquid, industrial or
other waste, asbestos, hazardous material, or other material, substance or
agent, whether in solid, liquid or gaseous form, (i) that is regulated in
connection with the protection of the environment, (ii) the presence of which
requires investigation or remediation under any Environmental Laws, (iii) that
is defined or listed as a “hazardous waste,” “hazardous substance,” “extremely
hazardous substance,” “hazardous or deleterious substance,” “pollutant or
contaminant” or the equivalent under any Environmental Laws; (iv) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous (including any substance that contains
polychlorinated biphenols (PCBs), asbestos or urea formaldehyde foam
insulation); or (v) the presence of which causes or threatens to cause a
nuisance or poses or threatens to pose a threat to human health, safety or the
environment.
 
“Highest Lawful Rate” shall mean, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
 
“Home Country” is defined in Section 5.20.
 
“Increasing Lender” is defined in Section 2.25.
 
“Incremental Term Loan” is defined in Section 2.25.
 
 
15

--------------------------------------------------------------------------------

 
 
“Incremental Term Loan Amendment” is defined in Section 2.25.
 
“Indebtedness” of a Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the Attributable Indebtedness of such Person,
(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends, (i) all net obligations of such Person in respect of Rate Management
Transactions, (j) the maximum amount of all performance and standby Letters of
Credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), and (k) the aggregate amount of uncollected accounts receivable
of such Person subject at such time to a sale of receivables (or similar
transaction) unless such transaction is effected without recourse to such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
partnership or unincorporated joint venture to the extent such Indebtedness is
recourse to such Person.
 
“Intellectual Property” is defined in Section 5.11.
 
“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of August 18, 2011 by and between the Administrative Agent,
U.S. Bank National Association as Collateral Agent and the Noteholders party
thereto.
 
“Interest Differential” is defined in Section 3.4.
 
“Interest Period” means, with respect to a Eurocurrency Advance (a) denominated
in Dollars, a period of seven days or of one, two, three, six or twelve months,
(b) denominated in Swiss Francs or Euros, a period of seven days or of one or
three months and (c) denominated in any other Agreed Currency, a period of one
or three months, in each case commencing on a Business Day selected by the
Borrower of such Advance pursuant to this Agreement; provided, that Interest
Periods of twelve months may only be elected by such Borrower with the consent
of all Lenders.  Any Interest Period of one, two, three, six or twelve months
shall end on the day which corresponds numerically to such date one, two, three,
six or twelve months thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth or twelfth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third, sixth or twelfth succeeding month.  If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.
 
 
16

--------------------------------------------------------------------------------

 
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s or
any of its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
excluding capital expenditures and acquisitions of inventory in the ordinary
course of business) of assets, shares of Capital Stock, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person or (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the lease or purchase of equipment, inventory or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.
 
“IRS” means the Internal Revenue Service.
 
“ISP98” means the “International Standby Practices 1998” published by the
International Chamber of Commerce in ICC publication No. 590 (1998), or such
later version thereof as may be in effect at the time of issuance of a Letter of
Credit stated to be governed by the ISP98.
 
“Joint Venture Basket” means Indebtedness incurred by, Guaranties made by, or
Investments made by, the Company or its Subsidiaries to support the Company’s
consumer finance program (other than Acceptance Partnership) or other joint
ventures in an aggregate amount not to exceed the greater of $200,000,000 or
twenty percent (20%) of Consolidated Net Worth.  For the avoidance of doubt, the
Joint Venture Basket shall include obligations to purchase the property of
another Person from a creditor of such other Person who has repossessed such
property as a result of a default by such other Person under a retail consumer
finance program financing arrangement with such creditor.
 
“LC Fee” is defined in Section 2.19.4.
 
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) or BofA in their capacity as issuers of Facility LCs
hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs (including, for the
avoidance of doubt, all Existing Letters of Credit) outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.  For the avoidance of doubt, a Facility LC which would have expired
by its terms, but which has been extended due to the effect of Rule 3.14 of
ISP98, will deemed to be outstanding for the purposes of determining the LC
Obligations.
 
“LC Payment Date” is defined in Section 2.19.5.
 
 
17

--------------------------------------------------------------------------------

 
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or otherwise selected by such Lender or the Administrative
Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Company’s then most-recently ended four fiscal
quarters.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan” means a Revolving Loan, a Swing Line Loan or an Incremental Term Loan.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Intercreditor Agreement, the Guaranty, any Pledge Agreements, any note or notes
executed by the Borrowers in connection with this Agreement and payable to a
Lender, and any other document or agreement, now or in the future, executed by
the Borrower for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
 
“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers, the Pledgors and the Guarantors.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations, condition (financial
or otherwise), results of operations, or prospects of the Company and its
Subsidiaries taken as a whole, (ii) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders under the
Loan Documents.
 
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$25,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides a commitment for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
 
 
18

--------------------------------------------------------------------------------

 
 
“Material Subsidiary” means a Subsidiary that is a Guarantor or a Pledged
Subsidiary.
 
“Modify” and “Modification” are defined in Section 2.19.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Non-Extension Notice Date” is defined in Section 2.19.1(c).
 
“Non-U.S. Lender” is defined in Section 3.5(d).
 
“Note” is defined in Section 2.13(d).
 
“Noteholders” means the holders from time to time of the Company’s Notes (for
purposes of this definition only, as such term is defined in the NPA) issued
pursuant to the NPA.
 
“NPA” means that certain Master Note Purchase Agreement, dated as of
December 12, 2010 between the Company and the holders from time to time of the
notes issued thereunder, as in effect on the Effective Date or as modified
hereafter without breach of the provisions of this Agreement.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations with respect to Rate Management
Transactions, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lenders or to any
Lender, the Administrative Agent, the LC Issuer or any indemnified party arising
under the Loan Documents; provided, that, “Obligations” shall not, in any event,
include Excluded Swap Obligations.
 
“OFAC” means, the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
“Original Currency” is defined in Section 2.12(b).
 
“Other Taxes” is defined in Section 3.5(b).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
aggregate principal amount of Swing Line Loans outstanding at such time, plus
(iii) an amount equal to its Pro Rata Share of the LC Obligations at such time.
 
 
19

--------------------------------------------------------------------------------

 
 
“PAI” means Polaris Acceptance, Inc., a Minnesota corporation.
 
“PAI Basket” means Guaranties made by, or Investments made by, (i) PAI as a
general partner of Acceptance Partnership and (ii) the Company and PAI
consisting of capital contributions or obligations to make capital
contributions, in an amount not to exceed $250,000,000.
 
“Participants” is defined in Section 12.2.1.
 
“PATRIOT Act” means, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
 
“Payment Date” means the last day of each fiscal quarter of the Company.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” means an Acquisition by the Company or any of its
Subsidiaries with respect to which all of the following are satisfied:  (a) the
Equity Interests, assets or line of business acquired are in a line of business
complementary or similar to or a reasonable extension of the Company’s current
line of business; (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition; (c) if the
aggregate consideration to be paid for such Acquisition equals or exceeds
$50,000,000 (including, without limitation, the amount of any Indebtedness
assumed in connection with such Acquisition), the Company shall have delivered
to the Administrative Agent, prior to the closing of such Acquisition, a
certificate of an Authorized Officer of the Company (i) providing calculations
on a pro forma basis of each of the financial covenants set forth in
Section 6.25 after giving effect to such Acquisition both (A) as of the actual
date of such Acquisition and (B) as of the first day of the most recently ended
fiscal quarter, which calculations shall demonstrate that, as of each such date,
the Borrowers are or would have been in compliance with all of the financial
covenants set forth in Section 6.25, and (ii) both before and after giving
effect to such Acquisition, no Default or Event of Default exists; (d) the
Company or one of its Wholly-Owned Subsidiaries is the surviving entity;
(e) both before and after giving effect to such Acquisition, no Default or Event
of Default exists; (f) the Leverage Ratio, on a pro forma basis reflecting
consummation of such Acquisition shall be in compliance with Section 6.25.2; (g)
the representations and warranties made by the Loan Parties in any Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date; (h) if such
Acquisition involves the formation of a new Subsidiary of the Company, the
Company will update Schedule 5.8; and (i) such Acquisition is undertaken in
accordance with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees and awards to which any party to such Acquisition may be
subject.
 
“Permitted Investment” is defined in Section 6.16.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.
 
“Pledge Agreement” means an agreement, however called, incorporating relevant
foreign law to effect the pledge of Equity Interests of a Pledged Subsidiary as
required by Section 6.2 and complying with Section 10.4 of the NPA.
 
“Pledged Subsidiary” means a Foreign Subsidiary of the Company (i) with respect
to which sixty-five percent (65%) of the Equity Interests of such Foreign
Subsidiary has been pledged to the Administrative Agent pursuant to a Pledge
Agreement for the ratable benefit of the Lenders and, to the extent required by
the NPA, the Noteholders or (ii) which is a Wholly-Owned Subsidiary of a Pledged
Subsidiary.
 
“Pledgor” means each of Polaris Industries Inc., a Delaware corporation, Polaris
Sales Inc., a Minnesota corporation and the Company or any other Subsidiary of
the Company that enters into a Pledge Agreement.
 
“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
 
“Pricing Schedule” means the Schedule attached hereto identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Priority Debt” has the meaning provided in the NPA.
 
“Private Placement Indebtedness” means Indebtedness of the Borrowers incurred
pursuant to the NPA or a private placement of senior notes after the Effective
Date; provided, that any such Indebtedness issued after the Effective Date shall
be issued either (i) pursuant to the NPA as in effect on the Effective Date, or
(ii) pursuant to definitive documentation which shall not contain
representations, warranties, covenants or other provisions, including without
limitation financial covenants, more restrictive than the representations,
warranties, covenants and other provisions of this Agreement as of the date such
Indebtedness is incurred, or provisions requiring security for such Indebtedness
other than provisions requiring that such Indebtedness be secured equally and
ratably with the Obligations (which shall be no more favorable to the holders of
such Indebtedness than those set forth in the NPA as of the Effective Date).
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
 
21

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; provided, further, that when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Pro Rata Shares shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.
 
“Purchasers” is defined in Section 12.3.1.
 
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Dollars,
two Business Days before the first day of that Interest Period, (b) if the
related Advance is denominated in Euros, the earlier of three TARGET Days and
three London Business Days (to the extent the two are not the same) before the
first day of such Interest Period, (c) if the related Advance is denominated in
Pounds Sterling, three London Business Days before the first day of such
Interest Period, (d) if the related Advance is denominated in Swiss Francs,
three Business Days before the first day of such Interest Period, (e) if the
related Advance is denominated in Australian Dollars, three Business Days before
the first day of such Interest Period and (f) if the related Advance is
denominated in any other Agreed Currency, the date which is agreed to by the
Lenders when they agree that such currency may be an Agreed Currency.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Real Properties” is defined in Section 5.15.
 
 
22

--------------------------------------------------------------------------------

 
 
“Receivables Securitization Transaction” means any sale, factoring or
securitization transaction involving accounts receivable (and related assets)
that may be entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable, whether existing on the Effective
Date or arising thereafter) of the Company or any Subsidiary, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all bank accounts specifically designated for the
collection of such accounts receivable, all contracts and all guarantees or
other obligations in respect of such accounts receivable, the proceeds of such
accounts receivable and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
sales, factoring or securitizations involving accounts receivable.  Without
limiting the foregoing, “Receivables Securitization Transaction” includes the
transactions pursuant to the following agreements and any replacement
arrangement with the same economic effect:  (i) Manufacturer’s Repurchase
Agreement between Acceptance Partnership and the Company, Polaris Industries
Inc., a Delaware corporation, and Polaris Sales Inc., a Minnesota corporation,
dated February 7, 1996, or any amendment, restatement, renewal or replacement
thereof; (ii) Manufacturer’s Financing Agreement between Polaris Industries Ltd.
and GE Commercial Distribution Finance Canada dated January 1, 2007 or any
amendment, restatement, renewal or replacement thereof; (iii) Purchase, Sale,
Assignment and Amending Agreement by and between Polaris Industries Ltd. and GE
Commercial Distribution Finance Canada dated July 21, 2006 or any amendment,
restatement, renewal or replacement thereof; (iv) Distributor’s Agreement
between GE Commercial Corporation (Australia) Pty Ltd.  And Polaris Sales
Australia Pty Ltd. dated April 3, 2000, or any amendment, restatement, renewal
or replacement thereof; (v) Financial Agreement between Transamerica Commercial
Finance France (n/k/a GE Commercial Distribution Finance and Polaris France
S.A.) dated April 20, 2001, or any amendment, restatement, renewal or
replacement thereof; (vi) Agreement between Transamerica Commercial Finance
Limited (n/k/a GE Commercial Distribution Finance Europe Limited) and Polaris
Britain Limited dated June 14, 2002, as supplemented by a Supplemental Agreement
dated June 14, 2002, or any amendment, restatement, renewal or replacement
thereof; (vii) Master Factoring Agreement between GE Commercial Distribution
Finance Europe Limited and Polaris Britain Limited dated February 29, 2008, or
any amendment, restatement, renewal or replacement thereof; (viii) Finance Sale
Agreement between Polaris Scandinavia AB and Transamerica Commercial Finance
Limited (n/k/a GE Commercial Distribution Finance Europe Limited) dated
September 4, 2003 (Sweden), or any amendment, restatement, renewal or
replacement thereof; (ix) Finance Sale Agreement between Polaris Scandinavia AB
and Transamerica Commercial Finance Limited (n/k/a GE Commercial Distribution
Finance Europe Limited) dated September 4, 2003 (Norway), or any amendment,
restatement, renewal or replacement thereof; (x) Master Factoring Agreement
between GE Commercial Distribution Finance GmbH and Polaris Germany GmbH dated
July 27, 2007, or any amendment, restatement, renewal or replacement thereof and
(xi) Collaboration Agreement dated June 10, 2009 by and between Banco Español de
Credito S.A. and Polaris Sales Spain S. L., or any amendment, restatement,
renewal or replacement thereof.
 
“Register” is defined in Section 12.3.4.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
 
23

--------------------------------------------------------------------------------

 
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
 
“Reports” is defined in Section 9.6(a).
 
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed on Eurocurrency liabilities (i) under
Regulation D or (ii) by any governmental or quasi-governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law)
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Company
or any Subsidiary of the Company other than a Wholly-Owned Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity interests in the
Company or any Subsidiary thereof or any option, warrant or other right to
acquire any such equity interest in the Company or any such Subsidiary.
 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
 
“Risk-Based Capital Guidelines” is defined in Section 3.2.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Sanctioned Country”:  At any time, any country or territory which is itself the
subject or target of any comprehensive Sanctions.
 
“Sanctioned Person”:  At any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
 
 
24

--------------------------------------------------------------------------------

 
 
“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002, in each case as amended, and the rules and
regulations and applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated thereunder.
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person or
any other Person.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Specified Lien” is defined in Section 2.27.9.
 
“Stated Rate” is defined in Section 2.21.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.
 
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries taken as a whole or Property which is
responsible for more than 10% of the Consolidated Net Income of the Company and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
 
 
25

--------------------------------------------------------------------------------

 
 
“Swap Counterparty” means, with respect to any swap with any Lender, any person
or entity that is or becomes a party to such swap.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between a
Lender and one or more Swap Counterparties
 
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
 
“Swing Line Exposure” is defined in Section 2.22.
 
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
 
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.
 
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Company at any one time, which, as
of the Effective Date, is $50,000,000.
 
“Swiss Franc” and “CHF” means the lawful currency of the Swiss Confederation.
 
“Synthetic Lease” means any synthetic leases, tax retention operating lease,
off-balance sheet loans or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for settlement of payments in
Euro.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
 
 
26

--------------------------------------------------------------------------------

 
 
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
THE CREDITS
 
2.1.           Commitment.  From and including the Effective Date and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrowers in Agreed
Currencies, participate in Facility LCs issued in Agreed Currencies, and
participate in Facility LCs issued in Discretionary Currencies at the discretion
of an LC Issuer, in each case upon the request of the Borrowers; provided, that
(i) after giving effect to the making of each such Loan and the issuance of each
such Facility LC, the Dollar Amount of Lender’s Outstanding Credit Exposure
shall not exceed its Commitment, and (ii) all Base Rate Loans shall be made in
Dollars.  Subject to the terms of this Agreement, each Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date; provided,
that a Foreign Borrower may only borrow in its respective Designated
Currencies.  The Commitments to extend credit hereunder shall expire on the
Facility Termination Date.  The LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.19.
 
2.2.           Determination of Dollar Amounts; Required Payments;
Termination.  The Administrative Agent will determine the Dollar Amount of all
outstanding and requested Advances and Facility LCs on each Computation
Date.  If at any time (a) the Dollar Amount of the Aggregate Outstanding Credit
Exposure exceeds the Aggregate Commitment, the Borrowers shall immediately make
a payment on the Obligations sufficient to eliminate such excess and (b) the
Dollar Amount of the aggregate amount of outstanding Facility LCs (less any
amount already held by the Administrative Agent in the Facility LC Collateral
Account) exceeds one hundred five percent (105%) of the Facility LC Sublimit,
the Borrowers shall immediately pay the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the excess of the aggregate amount of outstanding
Facility LCs (less any amount already held by the Administrative Agent in the
Facility LC Collateral Account) over the Facility LC Sublimit.  The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations shall be paid in
full by the Borrowers on the Facility Termination Date.
 
2.3.           Ratable Loans; Types of Advances.  Each Advance hereunder (other
than any Swing Line Loan) shall consist of Revolving Loans made from the several
Lenders ratably according to their Pro Rata Shares.  The Advances may be Base
Rate Advances or Eurocurrency Advances, or a combination thereof, selected by a
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by a Borrower in accordance with Section 2.4.
 
 
27

--------------------------------------------------------------------------------

 
 
2.4.           Swing Line Loans.
 
2.4.1           Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender shall, on the terms and conditions set forth in this Agreement, make
Swing Line Loans in Dollars to the Company from time to time in an aggregate
principal amount not to exceed the Swing Line Sublimit; provided, that (a) the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and (b) at no time shall the sum of (i) the Swing Line Lender’s Pro
Rata Share of the Swing Line Loans, plus (ii) the outstanding Revolving Loans
made by the Swing Line Lender pursuant to Section 2.1, plus (iii) the Swing Line
Lender’s Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Commitment at such time.  Subject to the terms of this Agreement, the Borrowers
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Facility Termination Date.  Swing Line Loans shall only be made in Dollars.
 
2.4.2           Borrowing Notice.  Any request by the Company for a Swing Line
Loan shall be in writing, or by telephone promptly confirmed in writing or by
e-mail (a “Swing Line Borrowing Notice”), and must be given to the
Administrative Agent and the Swing Line Lender not later than 2:00 p.m. (Central
time) on the Borrowing Date of any requested Swing Line Loan.  The Swing Line
Borrowing Notice must specify (a) the applicable Borrowing Date (which date
shall be a Business Day), (b) the aggregate amount of the requested Swing Line
Loan, which shall be an amount not less than $100,000 or the equivalent amount
and (iii) whether such Swing Line Loan shall bear interest at the Base Rate or
the Daily Eurocurrency Rate.
 
2.4.3           Making of Swing Line Loans; Participations.  Not later than
3:00 p.m. (Central time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.  Each time that a Swing Line Loan is made by the
Swing Line Lender pursuant to this Section 2.4.3, the Swing Line Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its Pro Rata Share.
 
 
28

--------------------------------------------------------------------------------

 
 
2.4.4           Repayment of Swing Line Loans.  Each Swing Line Loan shall be
paid in full by the Company on the date selected by the Administrative Agent
upon at least one Business Days’ notice in writing, or by telephone promptly
confirmed in writing or by e-mail to the Company.  In addition, the Swing Line
Lender may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, require each Lender to fund the participation acquired by such
Lender pursuant to Section 2.4.3 or require each Lender (including the Swing
Line Lender) to make a Revolving Loan to the Company in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than 1:00 p.m. (Central time) on the date of any notice
received pursuant to this Section 2.4.4, each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4.4 shall initially be Base Rate Loans and thereafter
may be continued as Base Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations set forth in this Article II.  Unless a Lender shall have notified
the Swing Line Lender, prior to the Swing Line Lender’s making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 4.1 or 4.2
had not then been satisfied, such Lender’s obligation to make Revolving Loans
pursuant to this Section 2.4.4 to repay Swing Line Loans or to fund the
participation acquired pursuant to Section 2.4.3 shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Company, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Company, or
(d) any other circumstances, happening or event whatsoever.  In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4.4, interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  On the Facility Termination Date, the Borrowers
shall repay in full the outstanding principal balance of the Swing Line Loans.
 
2.5.           Facility Fee.  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a Facility
Fee at a per annum rate equal to the Applicable Fee Rate on the average daily
Aggregate Commitment from the Effective Date to and including the Facility
Termination Date, payable in arrears on each Payment Date hereafter and on the
Facility Termination Date.
 
2.6.           Minimum Amount of Each Advance.  Each Eurocurrency Advance shall
be in the minimum amount of $5,000,000 and incremental amounts in integral
multiples of $1,000,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $1,000,000 and
incremental amounts in integral multiples of $1,000,000, provided, however, that
any Base Rate Advance may be in the amount of the Available Aggregate
Commitment.
 
 
29

--------------------------------------------------------------------------------

 
 
2.7.           Reductions in Aggregate Commitment; Optional Principal
Payments.  The Borrowers may permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Lenders in integral multiples of
$50,000,000, upon at least five Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure.  All accrued
Facility Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.  The Borrowers
may from time to time pay, without penalty or premium, all outstanding Base Rate
Advances (other than Swing Line Loans), or, if less, in integral multiples of
$1,000,000, any portion of the outstanding Base Rate Advances (other than Swing
Line Loans) upon same day notice to the Administrative Agent (by
11:00 a.m.(Central time)).  The Borrowers may at any time pay, without penalty
or premium, all outstanding Swing Line Loans, or any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 10:00 a.m. (Central time) on the date of repayment.  The Borrowers may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in an aggregate amount of $5,000,000 and incremental
amounts in integral multiples of $1,000,000, any portion of the outstanding
Eurocurrency Advances upon three Business Days’ prior written notice to the
Administrative Agent.
 
2.8.           Method of Selecting Types and Interest Periods for New
Advances.  The Borrower requesting an Advance shall select the Type of Advance
and, in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto from time to time.  Such Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit D (a “Borrowing
Notice”) not later than 11:00 a.m. (Central time) on the Borrowing Date of each
Base Rate Advance (other than a Swing Line Loan), three Business Days before the
Borrowing Date for each Eurocurrency Advance in Dollars and four Business Days
before the Borrowing Date for each Eurocurrency Advance in a currency other than
Dollars, specifying:
 
    (i)           the Borrowing Date, which shall be a Business Day, of such
Advance,
 
    (ii)           the aggregate amount of such Advance,
 
    (iii)           the Type of Advance selected, and
 
    (iv)           in the case of each Eurocurrency Advance, the Interest Period
and Agreed Currency applicable thereto (which in the case of a Foreign Borrower
shall be in one of the Designated Currencies applicable to such Foreign
Borrower).
 
Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to such Borrower at the Administrative Agent’s aforesaid address.
 
 
30

--------------------------------------------------------------------------------

 
 
2.9.           Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods.  Base Rate Advances shall continue as Base Rate
Advances unless and until such Base Rate Advances (other than Swing Line Loans)
are converted into Eurocurrency Advances pursuant to this Section 2.9 or are
repaid in accordance with Section 2.4.4 or 2.7.  Each Eurocurrency Advance
denominated in Dollars shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Base Rate Advance unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or
(y) the Borrower of such Eurocurrency Advance shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest
Period.  Each Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month (except that a Eurocurrency
Advance in Swiss Francs or Euros with an Interest Period of seven days shall
automatically continue as a Eurocurrency Advance in the same Agreed Currency
with an Interest Period of seven days) unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.7 or (y) the Borrower of such
Eurocurrency Advance shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period or that such Eurocurrency
Advance be converted to an Advance in Dollars.  Subject to the terms of
Section 2.6, the Borrowers may elect from time to time to convert all or any
part of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance.  The Borrower of an Advance shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 11:00 a.m. (Central time) at least three Business Days (four Business
Days for Eurocurrency Advances in Agreed Currencies other than Dollars) prior to
the date of the requested conversion or continuation, specifying:
 
(i)           the requested date, which shall be a Business Day, of such
conversion or continuation,
 
(ii)           the Agreed Currency amount and Type of the Advance which is to be
converted or continued, and
 
(iii)           the amount of such Advance which is to be converted into or
continued as a Eurocurrency Advance and the duration of the Interest Period
applicable thereto.
 
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same type, there shall be no
more than ten (10) Interest Periods in effect hereunder.
 
 
31

--------------------------------------------------------------------------------

 
 
2.10.           Interest Rates.  Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day.  Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate or the Daily Eurocurrency Rate.  Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance or Daily Eurocurrency Loan will take effect simultaneously with each
change in the Alternate Base Rate, Daily Eurocurrency Base Rate or Applicable
Margins, respectively.  Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurocurrency Advance based upon the Borrower’s selections
under Sections 2.8 and 2.9 and the Pricing Schedule.  No Interest Period may end
after the Facility Termination Date.
 
2.11.           Rates Applicable After Event of Default.  Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice to the Borrowers (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurocurrency
Advance.  During the continuance of an Event of Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Advance in an Agreed currency other than Dollars shall be
converted to an Advance in the Approximate Equivalent Amount in Dollars,
(ii) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2.00% per annum, (iii) each Base Rate Advance shall bear interest at
a rate per annum equal to the Base Rate in effect from time to time plus 2.00%
per annum, and (iv) the LC Fee shall be increased by 2.00% per annum; provided
that, during the continuance of an Event of Default under Section 7.6 or 7.7,
the interest rates set forth in clauses (ii) and (iii) above and the increase in
the LC Fee set forth in clause (iv) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.  After an Event of Default has been cured or waived, the
interest rate applicable to advances and the LC Fee shall revert to the rates
applicable prior to the occurrence of an Event of Default.
 
2.12.           Method of Payment.
 
(a)           Each Advance shall be repaid and each payment of interest thereon
shall be paid in the currency in which such Advance was made.  All payments of
the Obligations hereunder shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Administrative Agent at the
Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation (or Lending Installations in the event different
Lending Installations are designated for Obligations denominated in different
Agreed Currencies) of the Administrative Agent specified in writing by the
Administrative Agent to the Borrowers, by 1:00 p.m. (Central time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuer has not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such
Lender.  The Administrative Agent is hereby authorized to charge accounts of the
Borrower maintained with U.S. Bank for each payment of principal, interest,
Reimbursement Obligations and fees as they becomes due hereunder.  Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrowers to the LC Issuer pursuant to
Section 2.19.6.  Notwithstanding anything to the contrary herein, reimbursements
pursuant to Section 2.19.6 of amounts paid by the LC Issuer in respect of
Facility LCs shall be paid in Dollars in an amount equal to the Dollar Amount of
such amounts determined by such LC Issuer as of the applicable LC Payment Date.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the Borrower of such Advance is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.
 
2.13.           Noteless Agreement; Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Agreed Currency and
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(d) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
 
(d)           Any Lender may request that its Loans be evidenced by a promissory
note or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1 in the case of the Company or Exhibit E-2, in the case of any
Foreign Borrower, with appropriate changes for notes evidencing Swing Line Loans
(each a “Note”).  In such event, the Borrowers shall prepare, execute and
deliver to such Lender such Note or Notes payable to the order of such Lender in
a form supplied by the Administrative Agent.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (b) (i) and (ii) above.
 
2.14.           Telephonic Notices.  The Borrowers hereby authorize the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Agreed Currencies and Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Administrative
Agent or any Lender in good faith believes to be acting on behalf of a Borrower,
it being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  Each Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice made by such Borrower authenticated by an Authorized Officer.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.  The parties agree to
prepare appropriate documentation to correct any such error within 10 days after
discovery by any party to this Agreement.
 
2.15.           Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Base Rate Advance and each Swing Line Loan shall be payable on
each Payment Date, commencing with the first such Payment Date to occur after
the Effective Date and at maturity.  Interest accrued on each Eurocurrency
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurocurrency Advance is prepaid, whether by acceleration
or otherwise, and at maturity.  Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval during such Interest Period.  Interest on
all Advances and fees shall be calculated for actual days elapsed on the basis
of a 360-day year, except that Interest at the Prime Rate shall be calculated
for actual days elapsed on the basis of a 365 or 366-day year, as the case may
be.  Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 12:00 noon
(local time) at the place of payment.  
 
 
34

--------------------------------------------------------------------------------

 
 
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day.
 
2.16.           Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.17.           Lending Installations.  Each Lender may book its Advances and
its participation in any LC Obligations and the LC Issuer may book the Facility
LCs at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrowers in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.18.           Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been
made.  The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.
 
 
35

--------------------------------------------------------------------------------

 
 
2.19.         Facility LCs.
 
2.19.1           Issuance; Facility LC Amounts.  (1)  Each LC Issuer hereby
agrees, on the terms and conditions set forth in this Agreement, to issue
standby and commercial Letters of Credit denominated in Dollars, any other
Agreed Currency, or any Discretionary Currency acceptable to such LC Issuer
(each Letter of Credit issued on and after the Effective Date pursuant to this
Section 2.19, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the Effective Date and
prior to the Facility Termination Date upon the request of a Borrower; provided
that immediately after each such Facility LC is issued or Modified (as confirmed
by such LC Issuer with the Administrative Agent in writing prior to the issuance
or Modification of such Facility LC), (i) the aggregate Dollar Amount of the
outstanding LC Obligations shall not exceed the Facility LC Sublimit and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment.  Unless approved by all the Lenders, no Facility LC shall have an
expiry date later than one year after its issuance.
 
(b)           No LC Issuer shall be under any obligation to issue any Facility
LC if (i) any order, judgment or decree of any governmental authority or
arbitrator shall by its terms purport to enjoin or restrain such LC Issuer from
issuing such Facility LC, or any law applicable to such LC Issuer or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Facility LC in particular or shall impose upon the LC Issuer with respect to
such Facility LC any restriction, reserve or capital requirement (for which the
LC Issuer is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which the LC Issuer in good
faith deems material to it; or (ii) the issuance of such Facility LC would
violate one or more policies of the LC Issuer applicable to Letters of Credit
generally.
 
(c)           If a Borrower so requests, an LC Issuer may, in its sole and
absolute discretion, agree to issue an Auto-Extension Facility LC; provided that
any such Auto-Extension Facility LC must permit the LC Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Facility LC) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Facility LC is
issued.  Unless otherwise directed by such LC Issuer, the Borrower shall not be
required to make a specific request to the LC Issuer for any such
extension.  Once an Auto-Extension Facility LC has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the extension of such Facility LC at any time; provided, however, that
the LC Issuer shall not permit any such extension if (A) the LC Issuer has
determined (or has been advised by the Administrative Agent on or before the day
that is seven Business Days before the Non-Extension Notice Date) that it would
not be permitted, or would have no obligation, at such time to issue such
Facility LC in its revised form (as extended) under the terms hereof (by reason
of the provisions of clause (i) or (ii) of Section 2.19.1(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or any
Borrower that one or more of the applicable conditions specified in Section 4.2
is not then satisfied, and in each such case directing the LC Issuer not to
permit such extension.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           Unless otherwise specified herein, the amount of a Facility LC at
any time shall be deemed to be the Dollar Amount of the stated amount of such
Facility LC in effect at such time; provided, however, that with respect to any
Facility LC that by its terms provides for one or more automatic increases in
the stated amount thereof, the amount of such Facility LC shall be deemed to be
the Dollar Amount of the maximum stated amount of such Facility LC after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
 
2.19.2           Participations.  Upon the satisfaction of the conditions
precedent set forth in Section 4.l, in the case of the Existing Letters of
Credit, or otherwise upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
 
2.19.3           Notice.  Subject to Section 2.19.1, a Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Central time) at least two
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender, of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC.  The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that such Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  The LC Issuer shall have no independent duty to ascertain
whether the conditions set forth in Article IV have been satisfied; provided,
however, that the LC Issuer shall not issue a Facility LC if, on or before the
proposed date of issuance, the LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived.  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.
 
2.19.4           LC Fees.  Each Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC issued for the account of such
Borrower, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurocurrency Loans in effect from time to time on the original face
amount of the Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”).  Such Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount agreed upon between
the LC Issuer and the Borrower and (y) on demand, all amendment, drawing and
other fees regularly charged by the LC Issuer to its letter of credit customers
and all out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.
 
 
37

--------------------------------------------------------------------------------

 
 
2.19.5           Administration; Reimbursement by Lenders.  Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Company and the Borrower for which such Facility
LC was issued and each other Lender as to the amount to be paid by the LC Issuer
as a result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the LC Issuer to the Company and any such
Borrower and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  The LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Event of Default or any condition precedent
whatsoever, to reimburse the LC Issuer through the Administrative Agent on
demand for (i) such Lender’s Pro Rata Share of the amount of each payment made
by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Company or any such Borrower pursuant to Section 2.19.6 below
and there are not funds available in the Facility LC Collateral Account to cover
the same, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Eastern time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.
 
2.19.6           Reimbursement by Borrowers.  The Company and the Borrower for
which a Facility LC was issued shall be irrevocably and unconditionally
obligated to reimburse the LC Issuer through the Administrative Agent on or
before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer upon any drawing under any Facility LC, without presentment, demand,
protest or other formalities of any kind; provided that neither the Company, nor
such Borrower nor any Lender shall hereby be precluded from asserting any claim
for direct (but not consequential) damages suffered by the Company, such
Borrower or such Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC.  All such amounts paid by the LC
Issuer and remaining unpaid by the Company or such Borrower shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to (x) the
rate applicable to Base Rate Advances for such day if such day falls on or
before the applicable LC Payment Date and (y) the sum of 2.00% plus the rate
applicable to Base Rate Advances for such day if such day falls after such LC
Payment Date.  The Administrative Agent will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Company
or a Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer
for the account of such Borrower, but only to the extent such Lender has made
payment to the LC Issuer through the Administrative Agent in respect of such
Facility LC pursuant to Section 2.19.5.  Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Company or a Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation.
 
 
38

--------------------------------------------------------------------------------

 
 
2.19.7           Obligations Absolute.  Each of the Company’s and any applicable
Foreign Borrower’s obligations under this Section 2.19 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrowers may have or have had
against the LC Issuer, any Lender or any beneficiary of a Facility LC.  The
Borrowers further agree with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and each Borrower’s Reimbursement
Obligation in respect of its Facility LCs issued shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among such
Borrower, any of their Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of any Borrower or of any of their
Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Company
and each applicable Foreign Borrower agrees that any action taken or omitted by
the LC Issuer or any Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon such Borrower(s) and shall not put the LC
Issuer or any Lender under any liability to any Borrower.  Nothing in this
Section 2.19.7 is intended to limit the right of a Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19.6.
 
2.19.8           Actions of LC Issuer.  The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.  The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
 
39

--------------------------------------------------------------------------------

 
 
2.19.9           Indemnification.  In addition to their other obligations under
this Agreement, the Borrowers hereby agree to protect, indemnify, pay and hold
the LC Issuer harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
counsel fees and disbursements) that the LC Issuer may incur or be subject to as
a consequence, direct or indirect, of (A) the issuance of any Letter of Credit
or (B) the failure of the LC Issuer to honor a drawing under a Letter of Credit
as a result of any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority (all such
acts or omissions, herein called “Government Acts”).  As between the Borrowers
and the LC Issuer, the Borrowers shall assume all risks of the acts, omissions
or misuse of any Letter of Credit by the beneficiary thereof.  In the absence of
gross negligence or willful misconduct, the LC Issuer shall not be responsible
for:  (A) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the LC Issuer, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the LC
Issuer’s rights or powers hereunder.
 
2.19.10                      Lenders’ Indemnification.  Each Lender shall,
ratably in accordance with its Pro Rata Share, indemnify the LC Issuer, its
Affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Company or the Borrower) against any cost,
expense (including reasonable counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.
 
 
40

--------------------------------------------------------------------------------

 
 
2.19.11                      Facility LC Collateral Account.  The Company agrees
that it will, upon the request of the Administrative Agent or the Required
Lenders and until the final expiration date of any Facility LC and thereafter as
long as any amount is payable to the LC Issuer or the Lenders in respect of any
Facility LC issued for the account of any Borrower, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (each, a “Facility LC Collateral Account”), in the name of the Company but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which neither the Company nor any Foreign Borrower shall
have an interest other than as set forth in Section 8.1.  The Company hereby
pledges, assigns and grants to the Administrative Agent, on behalf of and for
the ratable benefit of the Lenders and the LC Issuer, a security interest in all
of the Company’s right, title and interest in and to all funds which may from
time to time be on deposit in a Facility LC Collateral Account to secure the
prompt and complete payment and performance of the Obligations of the Company
and the Foreign Borrowers.  The Administrative Agent will invest any funds on
deposit from time to time in the Facility LC Collateral Account in certificates
of deposit of U.S. Bank having a maturity not exceeding 30 days.  No later than
the fifth Business Day prior to the Facility Termination Date, the Borrowers
will deposit into the Facility LC Collateral Account cash collateral in in an
amount equal to the sum of (a) 105% of the Dollar Amount of LC Obligations with
respect to Facility LCs denominated in Agreed Currencies, plus (b) 115% of the
Dollar Amount of LC Obligations with respect to Facility LCs denominated in
Discretionary Currencies.  Except as specifically required in the preceding
sentence, nothing in this Section 2.19.11 shall require, or obligate the
Administrative Agent to require, the Company or any Foreign Borrower to deposit
any funds in a Facility LC Collateral Account, or limit the right of the
Administrative Agent to release any funds held in a Facility LC Collateral
Account in each case other than as required by Section 8.1.
 
2.19.12                      Rights as a Lender.  In its capacity as a Lender,
the LC Issuer shall have the same rights and obligations as any other Lender.
 
2.20.         Replacement of Lender.  If the Borrowers are required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19.5 or the Swing Line Lender pursuant to Section 2.4.4 or
declines to approve an amendment or waiver that is approved by the Required
Lenders or otherwise becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Company may elect, if such amounts continue to be
charged or such suspension is still effective, to replace such Affected Lender
as a Lender party to this Agreement; provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement;
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrowers shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrowers hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
 
 
41

--------------------------------------------------------------------------------

 
 
2.21.           Limitation of Interest.  The Borrowers, the Administrative Agent
and the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws.  Accordingly, the provisions of this Section 2.21 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.21, even if
such provision declares that it controls.  As used in this Section 2.21, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law; provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations.  In no event shall the Borrowers or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (i) any interest in excess of the maximum amount of non-usurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (ii) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
 
 
42

--------------------------------------------------------------------------------

 
 
2.22.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.5;
 
(b)           the Commitment and Outstanding Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder;
 
(c)           if any Swing Line Loans shall be outstanding or any LC Obligations
shall exist at the time a Lender becomes a Defaulting Lender then:
 
(i)           all or any part of the unfunded participations in and commitments
with respect to such Swing Line Loans or Facility LCs shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent (x) the sum of all non-Defaulting Lenders’ Outstanding
Credit Exposure plus such Defaulting Lenders’ Loans and participations in and
commitments with respect to Loans and Facility LCs does not exceed the total of
all non-Defaulting Lender’s Commitments and (y) the applicable conditions set
forth in Article IV are satisfied at such time; provided, that the LC Fees
payable to the Lenders shall be determined taking into account such
reallocation.
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, to prepay the
outstanding Swing Line Loans that were not reallocated and (y) second, to cash
collateralize such Defaulting Lender’s Pro Rata Share of the LC Obligations in
accordance with the procedures set forth in Section 8.1 for so long as such
Facility LC Exposure is outstanding;
 
(iii)           if a Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility LC Exposure pursuant to clause (i) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.19.4 with respect to such Defaulting Lender’s Facility LC Exposure
during the period such Defaulting Lender’s Facility LC Exposure is cash
collateralized; and
 
(iv)           if any Defaulting Lender’s Facility LC Exposure is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all letter of
credit fees payable under Section 2.19.4 with respect to such Defaulting
Lender’s Facility LC Exposure shall be payable to the LC Issuer until such
Facility LC Exposure is cash collateralized;
 
 
43

--------------------------------------------------------------------------------

 
 
(d)           so long as any Lender is a Defaulting Lender, the LC Issuer shall
not be required to issue or Modify any Facility LC, unless it is satisfied that
the related exposure will be 100% covered by cash collateral provided by the
Borrowers in accordance with Section 2.22(c); and
 
(e)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.2
but excluding Section 2.20) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the LC Issuer or Swing Line Lender hereunder, (iii) third,
to the funding of any Revolving Loan or the funding or cash collateralization of
any participating interest in any Swing Line Loan or Facility LC in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Company, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, to the payment of any amounts owing to the Borrowers
or the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (vi) sixth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Outstanding Credit Exposure of such Lenders to the Aggregate Outstanding
Exposure equals such ratio immediately prior to the Defaulting Lender’s failure
to fund any portion of any Loans or participations in Facility LCs or Swing Line
Loans and (vii) seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if such payment is a prepayment
of the principal amount of any Loans or Reimbursement Obligations in respect of
draws under Facility LCs with respect to which the LC Issuer has funded its
participation obligations, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all Lenders that are not
Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or Reimbursement Obligations owed to, any Defaulting Lender.
 
In the event that the Administrative Agent, the Company, the LC Issuer and the
Swing Line Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and Facility LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans in accordance with its Pro Rata Share.  For purposes
of this Section 2.22, (x) “Swing Line Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the
aggregate principal amount of all Swing Line Loans outstanding at such time and
(y) “Facility LC Exposure” shall mean, with respect to any Defaulting Lender at
any time, such Defaulting Lender’s Pro Rata Share of the LC Obligations at such
time.
 
 
44

--------------------------------------------------------------------------------

 
 
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrowers, the Lenders, the Administrative Agent, the LC Issuer or the Swing
Line Lender of any of their rights or remedies (whether in equity or law)
against any Lender which fails to fund any of its Loans hereunder at the time or
in the amount required to be funded under the terms of this Agreement.
 
2.23.           Market Disruption.  Notwithstanding the satisfaction of all
applicable conditions referred to in Article II and Article IV with respect to
any Advance or Facility LC in any Agreed Currency other than Dollars, if there
shall occur on or prior to the date of such Advance or the date of issuance of
such Facility LC any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent or the Required Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance or
Facility LC to be denominated in the Agreed Currency specified by a Borrower,
then the Administrative Agent shall forthwith give notice thereof to such
Borrower and the Lenders, and such Loans or Facility LC shall not be denominated
in such Agreed Currency but shall be made on such Borrowing Date in Dollars, in
an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Base Rate Loans, unless
such Borrower notifies the Administrative Agent at least one Business Day before
such Borrowing Date (in the event that the Administrative Agent has given such
notice to such Borrower no later than two Business Days prior to such Borrowing
Date and otherwise as soon as practicable in the circumstances but in any case
prior to the making of such Advance or issuance of such Facility LC) that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
 
2.24.           Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of each Borrower in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
 
 
45

--------------------------------------------------------------------------------

 
 
2.25.           Increase Option.  The Borrowers may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
or such lower amount as the Borrowers and the Administrative Agent agree upon,
so long as, after giving effect thereto, the aggregate amount of such increases
does not exceed $250,000,000.  The Borrowers may arrange for any such increase
or tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), agreeing to increase their existing Commitments,
participate in Incremental Term Loans, or extend new Commitments, as the case
may be; provided, that (i) each Augmenting Lender and each Increasing Lender
shall be subject to the reasonable approval of the Company, the Administrative
Agent and the LC Issuer and (ii) (x) in the case of an Increasing Lender, the
Borrowers and such Increasing Lender execute an agreement substantially in the
form of Exhibit F hereto, and (y) in the case of an Augmenting Lender, the
Borrowers and such Augmenting Lender execute an agreement substantially in the
form of Exhibit G hereto.  No consent of any Lender (other than the Lenders
participating in the increase in Commitments or any Incremental Term Loans)
shall be required for any increase in Commitments pursuant to this
Section 2.25.  For the avoidance of doubt, no Lender shall be under any
obligation to become an Increasing Lender and any such decision whether to
increase its Commitment shall be in such Lender’s sole and absolute
discretion.  Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.25 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, (A) the conditions set forth in paragraphs (i)
and (ii) of Section 4.2 shall be satisfied or waived by the Required Lenders and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by an Authorized Officer of each Borrower and (B) the
Borrowers shall be in compliance (on a pro forma basis reasonably acceptable to
the Administrative Agent) with the covenants contained in Section 6.25 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Pro Rata Share of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrowers, in accordance with the requirements of
Section 2.8).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 3.4 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Facility Termination Date (but may have amortization prior to such date) and
(c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Facility
Termination Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Facility Termination Date and (ii) the Incremental Term Loans may be priced
differently from the Revolving Loans and from previously issued Incremental Term
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.25.  On the effective date of the
issuance of the Incremental Term Loans, each Lender that has agreed to extend
such an Incremental Term Loan shall make its ratable share thereof available to
the Administrative Agent, for remittance to the Borrower, on the terms and
conditions specified by the Administrative Agent at such time.  Nothing
contained in this Section 2.25 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
 
 
46

--------------------------------------------------------------------------------

 
 
This Section shall supersede any provisions in Section 8.3 or 11.2 to the
contrary.
 
2.26.           Foreign Borrowers.  The Company may at any time or from time to
time, with the consent of the Administrative Agent and the Lenders, add as a
party to this Agreement any Foreign Subsidiary to be a Foreign Borrower
hereunder by (a) the execution and delivery to the Administrative Agent and the
Lenders of a duly completed Assumption Letter by the Company and such Foreign
Subsidiary (which Assumption Letter shall include a designation of the Agreed
Currencies in which such Foreign Borrower may borrow Advances hereunder), with
the consent and acknowledgement of the Administrative Agent, (b) the
satisfaction of the conditions set forth in Section 4.3 and (c) delivery to the
Administrative Agent and the Lenders of such other opinions, agreements,
documents, certificates or other items as may reasonably be required by the
Administrative Agent.  Upon such execution, delivery and consent, such Foreign
Subsidiary shall for all purposes be a party hereto as a Foreign Borrower,
authorized to borrow in its Designated Currencies, as fully as if it had
executed and delivered this Agreement.  So long as the principal of and interest
on any Advances made to any Foreign Borrower under this Agreement and all other
Foreign Borrower Obligations of such Foreign Borrower under this Agreement shall
have been fully performed, the Company may, by not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), terminate such Foreign Subsidiary’s status as a “Foreign
Borrower” (it being understood and agreed that such Foreign Borrower shall
remain liable with respect to indemnification and similar obligations incurred
prior to such termination).  The Administrative Agent shall give the Lenders
written notice of the addition of any Foreign Borrower to this Agreement.
 
2.27.           Liability of the Borrowers.
 
2.27.1           Liability.  THE COMPANY AGREES THAT IT IS LIABLE FOR THE
PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND THAT THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER CAN ENFORCE SUCH
OBLIGATIONS AGAINST THE COMPANY IN THEIR SOLE AND UNLIMITED DISCRETION.  EACH
FOREIGN BORROWER IS LIABLE ONLY FOR ITS FOREIGN BORROWER OBLIGATIONS,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY LOAN DOCUMENT.
 
2.27.2           Borrowers’ Agent.  Each Foreign Borrower, by entering into an
Assumption Letter becoming a party to this Agreement, appoints the Company as
its agent for purposes of carrying out the obligations and enforcing the rights
of the Borrowers hereunder.  All notices to be given to the Borrowers hereunder
may be delivered to the Company as agent for the Borrowers and all actions to be
taken by a Foreign Borrower hereunder may be taken by such Foreign Borrower or
by the Company as agent for such Foreign Borrower.
 
2.27.3           Waivers of Defenses.  The Obligations of the Company for the
Foreign Borrower Obligations shall not be released, in whole or in part, by any
action or thing which might, but for this provision of this Agreement, be deemed
a legal or equitable discharge of a surety or guarantor, other than irrevocable
payment and performance in full of such Obligations (except for contingent
indemnity and other contingent Obligations not yet due and payable) at a time
after any obligation of the Administrative Agent, the Lenders or the LC Issuer
hereunder to extend credit shall have expired or been terminated.  The purpose
and intent of this Agreement is that the Foreign Borrower Obligations constitute
the direct and primary obligations of the Company, and that the covenants,
agreements and all obligations of the Company with respect thereto hereunder be
absolute, unconditional and irrevocable.  Each Borrower shall be and remain
liable for any deficiency remaining after foreclosure of any mortgage, deed of
trust or security agreement securing all or any part of the Obligations for
which it is liable, whether or not the liability of any other Person for such
deficiency is discharged pursuant to statute, judicial decision or otherwise.
 
 
47

--------------------------------------------------------------------------------

 
 
2.27.4           Actions Not Required.  Each Borrower, to the extent permitted
by applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause the Administrative Agent, the
Lenders or the LC Issuer to proceed against any security for the Obligations or
any other recourse which they may have with respect thereto and further waives
any and all requirements that the Administrative Agent, the Lenders or the LC
Issuer institute any action or proceeding at law or in equity, or obtain any
judgment, against any other Borrower or any other Person, or with respect to any
collateral security for the Obligations, as a condition precedent to making
demand on or bringing an action or obtaining and/or enforcing a judgment
against, such Borrower under this Agreement.
 
2.27.5           Subrogation.  Notwithstanding any payment or payments made by
any Borrower hereunder or any setoff or application of funds of any Borrower by
the Administrative Agent, the Lenders or the LC Issuer, no Borrower shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Lenders or the LC Issuer against any other Borrower or any Guarantor or any
collateral security or guaranty or right of offset held by the Administrative
Agent, any Lender or the LC Issuer for the payment of the Obligations, nor shall
such Borrower seek or be entitled to seek any contribution or reimbursement from
any other Borrower or any Guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Administrative Agent, the Lenders and
the LC Issuer by the Borrowers on account of the Obligations are irrevocably
paid in full.
 
2.27.6           Recovery of Payment.  If any payment received by the
Administrative Agent, the Lenders or the LC Issuer and applied to the
Obligations is subsequently set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of a Borrower or any other obligor), the
Obligations to which such payment was applied shall, to the extent permitted by
applicable law, be deemed to have continued in existence, notwithstanding such
application, and each Borrower liable on such Obligations shall be jointly and
severally liable for such Obligations as fully as if such application had never
been made.  References in this Agreement to amounts “irrevocably paid” or to
“irrevocable payment” refer to payments that cannot be set aside, recovered,
rescinded or required to be returned for any reason.
 
2.27.7           Borrowers’ Financial Condition.  The Company is familiar with
the financial condition of each Foreign Borrower and the Company has executed
and delivered this Agreement based on its own judgment and not in reliance upon
any statement or representation of the Administrative Agent, any Lender or the
LC Issuer.  None of the Administrative Agent, any Lender or the LC Issuer shall
have any obligation to provide any Borrower with any advice whatsoever or to
inform any Borrower at any time of its actions, evaluations or conclusions on
the financial condition or any other matter concerning the Borrowers.
 
2.27.8           Bankruptcy of the Borrowers.  Each Borrower expressly agrees,
to the extent permitted by applicable law, that the liabilities and obligations
of that Borrower under this Agreement shall not in any way be impaired or
otherwise affected by the institution by or against any other Borrower or any
other Person of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or any other similar proceedings for relief under any
bankruptcy law or similar law for the relief of debtors and that any discharge
of any of the Obligations pursuant to any such bankruptcy or similar law or
other law shall not diminish, discharge or otherwise affect in any way the
Obligations of that Borrower under this Agreement, and that upon the institution
of any of the above actions, such Obligations shall be enforceable against that
Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
2.27.9           Limitation; Insolvency Laws.  As used in this Section:  (a) the
term “Applicable Insolvency Laws” means the laws of the United States of America
or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. 547, 548, 550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and (b) ”Specified
Lien” means any security interest, mortgage, lien or encumbrance granted by the
Company or any of its Subsidiaries securing the Obligations, in whole or in
part.  Notwithstanding any other provision of this Agreement, if, in any
proceeding, a court of competent jurisdiction determines that with respect to
the Company, any of the Obligations or any Specified Lien would, but for the
operation of this Section, be subject to avoidance and/or recovery or be
unenforceable by reason of Applicable Insolvency Laws, the Obligations and each
such Specified Lien shall be valid and enforceable against the Company, to the
maximum extent that would not cause the Obligations or such Specified Lien to be
subject to avoidance, recovery or unenforceability.  To the extent that any
payment to, or realization by, the Administrative Agent, the Lenders or the LC
Issuer on the Obligations exceeds the limitations of this Section and is
otherwise subject to avoidance and recovery in any such proceeding, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment or realization exceeds such limitation, and this Agreement as
limited shall in all events remain in full force and effect and be fully
enforceable against the Company.  This Section is intended solely to reserve the
rights of the Administrative Agent, the Lenders and the LC Issuer hereunder
against the Company with respect to the Foreign Borrower Obligations, in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither the Borrowers, any Guarantor nor any other Person shall have any right,
claim or defense under this Section that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.
 
ARTICLE III
YIELD PROTECTION; TAXES
 
3.1.           Yield Protection.
 
(a)           If, on or after the Effective Date, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation, promulgation, implementation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, including,
notwithstanding the foregoing, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
regardless of the date enacted, adopted or issued, or compliance by any Lender
or applicable Lending Installation or the LC Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
 
 
49

--------------------------------------------------------------------------------

 
 
(i)           subjects any Lender or any applicable Lending Installation or the
LC Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans or Daily Eurocurrency Loans, Facility LCs or participations
therein, or
 
(ii)           imposes or increases or deems applicable any reserve, special
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances) and Daily Eurocurrency Loans, or
 
(iii)           imposes any other condition the result of which is to increase
the cost to any Lender or any applicable Lending Installation or the LC Issuer
of making, funding or maintaining its Eurocurrency Loans or Daily Eurocurrency
Loans, or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or the LC Issuer
in connection with its Eurocurrency Loans, or Daily Eurocurrency Loans, Facility
LCs or participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of Eurocurrency Loans, or Daily Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or the LC Issuer as the case may be,
 
and such Lender or applicable Lending Installation or LC Issuer, as applicable,
determines that, by reason thereof, the cost to it of making or maintaining its
Eurocurrency Loans, Daily Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs is increased or the rate of return or any amount
to be received by such Lender or applicable Lending Installation or LC Issuer,
as applicable, in connection with such Eurocurrency Loans or Daily Eurocurrency
Loans or Commitment, Facility LCs or participations therein is decreased, then,
the Borrowers shall pay to such Lender or LC Issuer, as applicable, such
additional amount or amounts as will compensate it for such additional costs or
reduction in return or amounts received (provided that the Lenders or the LC
Issuers have not been compensated for such additional costs or reduction in
return or amounts received in the calculation of the Eurocurrency Base Rate or
the Daily Eurocurrency Base Rate).
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           Each Lender or LC Issuer shall promptly notify the Borrowers and
the Administrative Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 3.1.
 
(c)           The Borrowers shall not be required to compensate a Lender
pursuant to this Section 3.1 for any increased costs or reduction in return or
amounts received incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor.
 
3.2.           Changes in Capital Adequacy Regulations.
 
(a)           If a Lender or LC Issuer determines the amount of capital required
or expected to be maintained by such Lender or LC Issuer, any Lending
Installation of such Lender or LC Issuer, or any corporation controlling such
Lender or LC Issuer is increased as a result of a Change, then, within 10 days
of demand by such Lender or LC Issuer, the Borrowers shall pay such Lender or LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender’s or LC Issuer’s
policies as to capital adequacy).  “Change” means (i) any change after the
Effective Date in the Risk-Based Capital Guidelines or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) or in the interpretation, promulgation, implementation or administration
thereof after the Effective Date which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC
Issuer.  Notwithstanding the foregoing, for purposes of this Agreement, all
requests, rules, guidelines or directives in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act shall be deemed to be a Change
regardless of the date enacted, adopted or issued.  All requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities shall be deemed to be a Change regardless of the date adopted,
issued, promulgated or implemented.  “Risk-Based Capital Guidelines” means
(x) the risk-based capital guidelines in effect in the United States on the
Effective Date, including transition rules, and (y) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
 
(b)           No Borrower shall be required to compensate a Lender pursuant to
this Section 3.2 for any additional amounts incurred more than 90 days prior to
the date that such Lender notifies such Borrower of the Change giving rise to
such additional amounts and of such Lender’s intention to claim compensation
therefor.
 
 
51

--------------------------------------------------------------------------------

 
 
3.3.           Availability of Types of Advances; Adequacy of Interest Rate.  If
the Administrative Agent or the Required Lenders determine that deposits of a
type and maturity appropriate to match fund Eurocurrency Advances or Daily
Eurocurrency Loans are not available to such Lenders in the relevant market or
the Administrative Agent, in consultation with the Lenders, determines that the
interest rate applicable to Eurocurrency Advances or Daily Eurocurrency Loans is
not ascertainable or does not adequately and fairly reflect the cost of making
or maintaining Eurocurrency Advances or Daily Eurocurrency Loans, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances or
Daily Eurocurrency Loans and require any affected Eurocurrency Advances or Daily
Eurocurrency Loans to be repaid or converted to Base Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.
 
3.4.           Funding Indemnification.  If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower of such
Advance for any reason other than default by the Lenders, (c) a Eurocurrency
Loan is converted other than on the last day of the Interest Period applicable
thereto, (d) the Borrower of a Eurocurrency Loan fails to borrow, convert,
continue or prepay such Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto, or (e) any Eurocurrency Loan is assigned other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower of such Eurocurrency Loan pursuant to Section 2.20, the
Company and such Borrower will indemnify each Lender for such Lender’s costs,
expenses and Interest Differential (as determined by such Lender) incurred as a
result of such prepayment.  The term “Interest Differential” shall mean that sum
equal to the greater of zero or the financial loss incurred by the Lender
resulting from prepayment, calculated as the difference between the amount of
interest such Lender would have earned (from the investments in money markets as
of the Borrowing Date of such Advance) had prepayment not occurred and the
interest such Lender will actually earn (from like investments in money markets
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the short-term nature of this facility, the Borrowers
agree that Interest Differential shall not be discounted to its present value.
 
3.5.           Taxes.
 
(a)           All payments by a Borrower to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes.  If a Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Administrative Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, the
LC Issuer or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           In addition, each Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).
 
(c)           The Borrowers hereby agree to indemnify the Administrative Agent,
the LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent, the LC Issuer
or such Lender as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Administrative Agent, the LC Issuer or such Lender makes
demand therefor pursuant to Section 3.6.
 
(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the Effective Date, (i) deliver to
the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax.  Each Non-U.S. Lender further undertakes to deliver to
each of the Company and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Company or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall provide evidence that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Company and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
 
(e)           For any period during which a Non-U.S. Lender has failed to
provide the Company with an appropriate form pursuant to Section 3.5(d) (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under Section 3.5(d) above, the Company shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.
 
 
53

--------------------------------------------------------------------------------

 
 
(f)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.
 
(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent).  The obligations
of the Lenders under this Section 3.5(g) shall survive the payment of the
Obligations and termination of this Agreement.
 
(h)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
 
54

--------------------------------------------------------------------------------

 
 
3.6.           Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans or Daily Eurocurrency Loan (in the case of Swing Line Lender)
to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurocurrency Advances or Daily
Eurocurrency Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, materially disadvantageous to such Lender.  Each Lender
shall deliver a written statement of such Lender to the Borrowers (with a copy
to the Administrative Agent) as to the amount due, if any, under Section 3.1,
3.2, 3.4 or 3.5.  Such written statement shall set forth in reasonable detail
the calculations upon which such Lender determined such amount and shall be
final, conclusive and binding on the Borrowers in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurocurrency Loan or Daily Eurocurrency Loan shall be calculated as though
each Lender funded its Eurocurrency Loan and the Swing Line Lender funded its
Daily Eurocurrency Loans through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate or Daily Eurocurrency Rate applicable to such Loan, whether in
fact that is the case or not.  Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement.  The obligations of the
Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.
 
3.7.           Non-U.S. Reserve Costs or Fees.  If any law or any governmental
or quasi-governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United States of America or any subdivision thereof
(whether or not having the force of law), imposes or deems applicable any
reserve requirement against or fee with respect to assets of, deposits with or
for the account of, or credit extended by, any Lender or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender or applicable Lending Installation of making or maintaining its
Eurocurrency Loans to any Foreign Borrower or its Commitment to any Foreign
Borrower or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurocurrency Loans to any Foreign Borrower
or Commitment to any Foreign Borrower, then, within 15 days of demand by such
Lender, such Foreign Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received; provided that such Foreign Borrower shall not be required to
compensate any Lender for such non-U.S. reserve costs or fees to the extent that
an amount equal to such reserve costs or fees is received by such Lender as a
result of the calculation of the interest rate applicable to Eurocurrency
Advances pursuant to the definition of “Eurocurrency Rate.”
 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1.           Effectiveness.  This Agreement shall be effective as of the
Effective Date upon the satisfaction of each of the following conditions:
 
(i)           The Administrative Agent shall have received a certificate, signed
by the chief financial officer of the Company, stating that on the Effective
Date (1) no Default or Event of Default has occurred and is continuing and
(2) the representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such date, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.
 
 
55

--------------------------------------------------------------------------------

 
 
(ii)           The Administrative Agent shall have received a written opinion of
the Borrower’s counsel (which may include local counsel and in-house counsel),
addressed to the Lenders substantially covering the opinions set forth in
Exhibit A.
 
(iii)           The Administrative Agent shall have received any Notes requested
by a Lender pursuant to Section 2.13 payable to the order of each such
requesting Lender.
 
(iv)           The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Company, Polaris Sales Europe Sàrl and any other Foreign Subsidiary that is a
Foreign Borrower as of the Effective Date, each Pledgor (if other than the
Company) and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Company, such
Pledgors and such Guarantors, the Loan Documents or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit H.
 
(v)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrowers hereunder.
 
(vi)           There shall not have occurred a change in the business, Property,
liabilities (actual and contingent), operations, condition (financial or
otherwise), results of operations or prospects of the Company and its
Subsidiaries taken as a whole, since December 31, 2014, which could reasonably
be expected to have a Material Adverse Effect.
 
(vii)           The Administrative Agent shall have received all governmental,
equity holder and third party consents and approvals necessary in connection
with the contemplated financing and all applicable waiting periods shall have
expired without any action being taken by any authority that would be reasonably
likely to restrain, prevent or impose any material adverse conditions on the
Company and its Subsidiaries, taken as a whole, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
have such effect.
 
(viii)           No action, suit, investigation or proceeding is pending or, to
the knowledge of the Borrowers, threatened in any court or before any arbitrator
or governmental authority that would reasonably be expected to result in a
Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 
 
(ix)           The Administrative Agent shall have received:  (a) pro forma
financial statements giving effect to the Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Company and its Subsidiaries can repay their debts and satisfy their other
obligations as and when they become due, and can comply with the financial
covenants set forth in Section 6.25, (b) such information as the Administrative
Agent may reasonably request to confirm the tax, legal, and business assumptions
made in such pro forma financial statements, and (c) audited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal years
ended December 31, 2012, December 31, 2013 and December 31, 2014.  The
Administrative Agent will be deemed to have received the financial statements
described in clauses (c) and (d) if the same are on file with the Securities and
Exchange Commission.
 
(x)           The Administrative Agent shall have received evidence reasonably
satisfactory to it of current insurance coverage for the Company and its
Subsidiaries conforming to the requirements of Section 5.17.
 
4.2.           Each Credit Extension.  The Lenders shall not (except as
otherwise set forth in Section 2.4.4 with respect to Revolving Loans for the
purpose of repaying Swing Line Loans) be required to make any Credit Extension
unless on the applicable Borrowing Date:
 
(i)           There exists no Default or Event of Default, nor would a Default
or Event of Default result from such Credit Extension.
 
(ii)           The representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects, in each case, as of such Borrowing Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.
 
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Company and the Borrower
thereof that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.
 
4.3.           Initial Advance to Each Foreign Borrower.  No Bank shall be
required to make any Advance to a Foreign Borrower unless the Company or such
Foreign Borrower has furnished or caused to be furnished to the Administrative
Agent with sufficient copies for the Lenders:
 
(i)           The Assumption Letter executed and delivered by such Foreign
Borrower and containing the written consent of the Company thereon, as
contemplated by Section 2.26;
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           Copies of the articles or certificate of incorporation (or the
equivalent thereof) of such Foreign Borrower, together with all amendments, and
a certificate of good standing (or the equivalent thereof), each certified by
the appropriate governmental officer in its jurisdiction of organization, as
well as any other information required by Section 326 of the USA PATRIOT Act or
necessary for the Administrative Agent or any Lender to verify the identity of
such Foreign Borrower as required by Section 326 of the USA PATRIOT Act;
 
(iii)           Copies, certified by the Secretary or Assistant Secretary (or
the equivalent thereof) of such Foreign Borrower, of its by-laws (or the
equivalent thereof) and of its Board of Directors’ (or the equivalent thereof)
resolutions and of resolutions or actions of any other body authorizing the
execution of the Assumption Letter and the other Loan Documents to which such
Foreign Borrower is a party;
 
(iv)           An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of such Foreign Borrower, which shall
identify by name and title and bear the signature of the officers of such
Foreign Borrower authorized to sign the Assumption Letter and the other Loan
Documents to which such Foreign Borrower is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Foreign Borrower;
 
(v)           An opinion of counsel to such Foreign Borrower, in a form
reasonably acceptable to the Administrative Agent and its counsel; and
 
(vi)           Such other instruments, documents or agreements as the
Administrative Agent or its counsel may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Lenders that:
 
5.1.           Existence and Standing.  The Company and each of its Subsidiaries
(a) is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company (in the case of Subsidiaries only) duly and properly
incorporated or formed, as the case may be and is validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (b) is duly qualified and in
good standing as a foreign organization and authorized to do business in every
other jurisdiction where its ownership or operation of property or the conduct
of its business would require it to be qualified, in good standing and
authorized, unless the failure to be so qualified, in good standing or
authorized would not have or would not reasonably be expected to have a Material
Adverse Effect and (c) has all requisite authority to conduct its business in
each jurisdiction in which its business is now conducted.
 
 
58

--------------------------------------------------------------------------------

 
 
5.2.           Authorization and Validity.  Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, limited liability company or partnership proceedings, and the Loan
Documents to which each Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
5.3.           No Conflict; Government Consent.  Neither the execution and
delivery by each Loan Party of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will (i) violate, contravene or conflict with any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Company or any of its Subsidiaries, (ii) violate, contravene or conflict
with the Company’s or any of its Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) violate, contravene or conflict with, or
cause an event of default under, the provisions of any indenture, instrument or
agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or result in, or require,
the creation or imposition of any Lien in, of or on the Property of the Company
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Company or any of its Subsidiaries, is required to be obtained by the Company or
any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Loan Parties of the Obligations or the legality, validity, binding effect
or enforceability of any of the Loan Documents.
 
5.4.           Financial Statements; Internal Control Event.
 
(a)           The December 31, 2014, audited consolidated financial statements
of the Company and its Subsidiaries heretofore delivered to the Lenders were
prepared in accordance with GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Company and its Subsidiaries at such date and the consolidated results of
their operations for the period then ended.
 
(b)           To the best knowledge of the Company, no Internal Control Event
exists or has occurred since the date of the financial statements delivered
pursuant to Section 7.1(a) that has resulted in or could reasonably be expected
to result in a misstatement in any material respect, in any financial
information delivered or to be delivered to the Administrative Agent or the
Lenders, of (i) covenant compliance calculations provided hereunder or (ii) the
assets, liabilities, financial condition or results of operations of the Company
and its Subsidiaries on a consolidated basis.
 
 
59

--------------------------------------------------------------------------------

 
 
5.5.           Material Adverse Change.  Since December 31, 2014, there has been
no change in the business, Property, liabilities (actual or contingent),
operations, prospects, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries which would reasonably be
expected to have a Material Adverse Effect.
 
5.6.           Taxes.  The Company and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed by them and have paid all taxes due pursuant to said returns or pursuant
to any assessment received by the Company or any of its Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate in accordance with GAAP.
 
5.7.           Litigation and Guaranty Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay this
Agreement or the making of any Credit Extensions.
 
5.8.           Subsidiaries; Material Subsidiaries.  Schedule 5.8 contains an
accurate list of all Subsidiaries of the Company as of March 6, 2015, or if
Schedule 5.8 has been updated pursuant to Section 6.2, as of the date of such
update, setting forth their respective jurisdictions of organization, the
percentage of their respective capital stock or other ownership interests owned
by the Company or other Subsidiaries and indicating whether any such Subsidiary
is a Material Subsidiary.  All of the issued and outstanding shares of capital
stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
 
5.9.           ERISA.  Except as would not result in or would not reasonably be
expected to result in a Material Adverse Effect.
 
(a)           (i) No ERISA Event has occurred, and, to the best knowledge of the
Company, each of its Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) each Plan has
been maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; (iii) each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Company, each of
its Subsidiaries and each ERISA Affiliate, nothing has occurred which would
prevent, or cause the loss of, such qualification; and (iv) no Lien in favor or
the PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan allocated to such accrued liabilities.
 
(c)           Neither the Company nor any Subsidiary of the Company nor any
ERISA Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan (other than contributions to the Plan or premiums to
the PBGC in the ordinary course and without default), or any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Company nor any Subsidiary of the Company nor any ERISA
Affiliate would become subject to any withdrawal liability under ERISA if any
such party were to withdraw completely from all Multiemployer Plans and Multiple
Employer Plans as of the valuation date most closely preceding the date on which
this representation is made or deemed made.  Neither the Company nor any
Subsidiary of the Company nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA), and no
Multiemployer Plan is, to the best of each such Person’s knowledge, reasonably
expected to be in reorganization, insolvent, or terminated.  Neither the Company
nor any Subsidiary of the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
 
(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject the Company,
any Subsidiary of the Company or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Company, any
Subsidiary of the Company or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.  There are no pending or, to
the best knowledge of the Company, each of its Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.
 
(e)           Neither the Company nor any Subsidiary of the Company nor any
ERISA Affiliate has any material liability with respect to “expected
post-retirement benefit obligations” within the meaning of the Financial
Accounting Standards Board Statement 106.  Each Plan that is a welfare plan (as
defined in Section 3(1) of ERISA) to which Sections 601-609 of ERISA and
Section 4980B of the Code apply has been administered in compliance in all
material respects with such sections.
 
5.10.           Accuracy of Information.  No information, exhibit or report
furnished by the Company or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
 
61

--------------------------------------------------------------------------------

 
 
5.11.           Intellectual Property.  The Company and each of its Subsidiaries
owns, or has the legal right to use, all patents, trademarks, tradenames,
copyrights, technology, know-how and processes (the “Intellectual Property”)
necessary for each of them to conduct its business as currently conducted,
except where failure to own or have such legal right to use would not have or
would not reasonably be expected to have a Material Adverse Effect.  No claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property owned by the Company or any of its Subsidiaries
or that the Company or any of its Subsidiaries has a right to use or the
validity or effectiveness of any such Intellectual Property, nor does the
Company or any of its Subsidiaries have knowledge of any such claim, and, to the
knowledge of the Company and its Subsidiaries, the use of any Intellectual
Property by the Company and its Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements that in the aggregate,
would not have or would not reasonably be expected to have a Material Adverse
Effect.
 
5.12.           [Reserved].
 
5.13.           Compliance With Laws.  The Company and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, permits, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property.  The Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  No Credit Extension, use of the proceeds of any Credit Extension  or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable sanctions.  The Company and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.  Neither the making of any Revolving
Loan nor the use of the proceeds thereof will violate the PATRIOT Act, the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto.
 
5.14.           Ownership of Properties.  Except as set forth on Schedule 5.14,
on the Effective Date, the Company and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.17, to all of the
Property and assets reflected in the Company’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Company and its Subsidiaries.
 
5.15.           Plan Assets; Prohibited Transactions.  Neither the Company nor
any of its Subsidiaries is an entity deemed to hold “plan assets” within the
meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
 
 
62

--------------------------------------------------------------------------------

 
 
5.16.           Environmental Matters.  In the ordinary course of its business,
the officers of the Company consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws.  On the basis of this
consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.  The Company and its Subsidiaries have adopted procedures that are
reasonably designed to (i) ensure that the Company and its Subsidiaries, and of
their operations and each of the real properties owned, leased or operated by
the Company or any of its Subsidiaries (the “Real Properties”) complies with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that the Company, any Subsidiary, any of their respective operations
or any of the Real Properties may have under applicable Environmental Laws.
 
5.17.           Government Regulation.
 
(a)           No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each Advance or drawing under each Facility LC, not more than 25% of the
value of the assets (either of the applicable Borrower only or of such Borrower
and its Subsidiaries on a consolidated basis) will be margin stock.
 
(b)           No Loan Party is or is required to be registered as an “investment
company” or a Company “controlled” by an under the Investment Company Act of
1940, as amended.
 
5.18.           Insurance.  The Company maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance companies
that are not Affiliates of the Company insurance on all their Property,
liability insurance and environmental insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate;
provided, that the Loan Parties and their Subsidiaries may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.
 
 
63

--------------------------------------------------------------------------------

 
 
5.19.           Solvency.
 
(a)           Immediately after the consummation of the transactions to occur on
the Effective Date and immediately following the making of each Credit
Extension, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Credit Extensions, (a) the fair value of the
assets of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Company and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured in the normal course of
business; and (d) the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the Effective Date giving due consideration to the prevailing
practice in the industries in which the Company and its Subsidiaries are engaged
or are to engage.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
(b)           The Company does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature in their
ordinary course.
 
5.20.           No Default.  No Default or Event of Default has occurred and is
continuing.
 
5.21.           Foreign Borrowers.
 
(a)           To ensure the enforceability or admissibility in evidence of this
Agreement and each other Loan Document to which a Foreign Borrower is a party in
the laws of the jurisdiction of such Foreign Borrower’s organization (such
jurisdiction being hereinafter referred to as the “Home Country”), it is not
necessary that this Agreement or any other Loan Document to which such Foreign
Borrower is a party or any other document be filed or recorded with any court or
other authority in its Home Country or that any stamp or similar tax be paid to
or in respect of this Agreement or any other Loan Document of such Foreign
Borrower, other than documents which have been so filed or recorded and stamp or
similar taxes which have been so paid.
 
(b)           No Foreign Borrower nor any of their respective assets is entitled
to immunity from suit, execution, attachment or other legal process.  Each
Foreign Borrower’s execution and delivery of the Loan Documents to which it is a
party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
 
(c)           It is understood and agreed by the parties hereto that the
representations and warranties in this Section 5.21 of each Foreign Borrower
shall only be applicable to such Foreign Borrower on and after the date of its
execution of its Assumption Letter.
 
 
64

--------------------------------------------------------------------------------

 
 
5.22.           Foreign Employee Benefit Matters.  (a) Each Foreign Employee
Benefit Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plan; (b) the aggregate of the accumulated benefit
obligations under all Foreign Pension Plans does not exceed to any material
extent the current fair market value of the assets held in the trusts or similar
funding vehicles for such Plans; (c) with respect to any Foreign Employee
Benefit Plan maintained or contributed to by the Company or any of its
Subsidiaries or any member of its Controlled Group (other than a Foreign Pension
Plan), reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such Plan is maintained; and (d) there are no material
actions, suits or claims (other than routine claims for benefits) pending or, to
the knowledge of the Company and its Subsidiaries, threatened against the
Company or any of its Subsidiaries or any member of its Controlled Group with
respect to any Foreign Employee Benefit Plan.  For purposes of this
Section 5.22, the term “material” means any noncompliance or basis for liability
which could reasonably be likely to subject the Company or any of its Subsidiary
to liability, individually or in the aggregate, in excess of $25,000,000.
 
5.23.           Sanctioned Persons.  None of the Company, its Subsidiaries or,
to the knowledge of the Company and its Subsidiaries, any of their respective
directors, officers or employees is a Sanctioned Person.
 
ARTICLE VI
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.           Financial Reporting.  The Company will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, subject to Section 9.8, and furnish to the Administrative
Agent and the Lenders:
 
(i)           Within 90 days after the close of each of its fiscal years, for
the Company and its Subsidiaries, a consolidated balance sheet and income
statement as of the end of such fiscal year, together with related consolidated
statements of operations, retained earnings, changes in shareholders’ equity and
cash flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year, all such consolidated financial
information described above to be in reasonable form and detail and accompanied
by an unqualified opinion of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial condition of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances.
 
 
65

--------------------------------------------------------------------------------

 
 
(ii)           Within 45 days after the close of the first three quarterly
periods of each of its fiscal years, for the Company and its Subsidiaries, an
unaudited consolidated balance sheet and income statement, as of the end of such
fiscal quarter, together with related consolidated statements of operations and
consolidated statements of retained earnings and of cash flows for such fiscal
quarter in each case setting forth in comparative form consolidated figures for
the corresponding period of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by an Authorized Officer as fairly presenting, in all
material respects, the financial condition of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments.
 
(iii)           Together with the financial statements required under
Sections 6.1(i) and (ii), a compliance certificate in substantially the form of
Exhibit B signed by its chief financial officer showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof.
 
(iv)           Promptly upon the furnishing thereof to the shareholders of the
Company, copies of all financial statements, reports and proxy statements so
furnished.
 
(v)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission.
 
(vi)           Upon the Company, any Subsidiary of the Company or any ERISA
Affiliate obtaining knowledge thereof, such Person shall give written notice to
the Administrative Agent and each of the Lenders promptly (and in any event
within two Business Days) of:  (i) any event or condition, including, but not
limited to, any Reportable Event, that constitutes, or might reasonably lead to,
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Borrower, any Subsidiary of the Company or any ERISA Affiliate, or
of a determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); (iii) the failure to make full
payment on or before the due date (including extensions) thereof of all amounts
which the Company, any Subsidiary of the Company or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; or (iv) any change in the funding status of any Plan that could have a
Material Adverse Effect; in each case together with a description of any such
event or condition or a copy of any such notice and a statement by an Authorized
Officer of the Company briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by such Person with respect thereto.  Promptly upon
request, the Company shall furnish the Administrative Agent and the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
 
 
66

--------------------------------------------------------------------------------

 
 
(vii)           Environmental.  During the existence of an Event of Default, and
upon the written request of the Administrative Agent, the Company will furnish
or cause to be furnished to the Administrative Agent, at the Company’s expense,
a report of an environmental assessment of reasonable scope, form and depth,
including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent regarding any
release or threat of release of Hazardous Materials on any Real Properties and
the compliance by the Company and its Subsidiaries with Environmental Laws.  If
the Company fails to deliver such an environmental report within seventy-five
(75) days after receipt of such written request, then the Administrative Agent
may arrange for same, and the Company and its Subsidiaries hereby grants to the
Administrative Agent and its representatives access to the Real Properties and a
license of a scope reasonably necessary to undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling).  The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Borrowers on demand.
 
(viii)           Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.
 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.  Any financial statement
required to be furnished pursuant to Section 6.1(i) or Section 6.1(ii) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Company has filed such financial statement with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided,
that the Company shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the Lenders), which
notice may be given by e-mail.  Notwithstanding the foregoing, the Company shall
deliver paper copies of any such financial statement to the Administrative Agent
if the Administrative Agent requests the Company to furnish such paper copies
until written notice to cease delivering such paper copies is given by the
Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
 
6.2.           Material Subsidiaries.  The Company shall cause Subsidiaries to
be Material Subsidiaries such that, at all times, (a) the Property of the
Company and its Material Subsidiaries shall be at least eighty percent (80%) of
the aggregate Property of the Company and its Subsidiaries on a consolidated
basis, (b) the revenue of the Company and its Material Subsidiaries for the most
recent four fiscal quarters shall be at least eighty percent (80%) of the
Consolidated Revenue for such four fiscal quarters and (c) the net income of the
Company and its Material Subsidiaries for the most recent four fiscal quarters
shall be at least eighty percent (80%) of the Consolidated Net Income for such
four fiscal quarters; provided once a Subsidiary is a Material Subsidiary it
shall remain a Material Subsidiary unless such Material Subsidiary is the
subject of a disposition permitted pursuant to Section 6.15.  The Company shall
update Schedule 5.8 from time to time as necessary to include any Subsidiary
which becomes a Material Subsidiary, but failure to do so shall have no impact
on whether a Subsidiary is a Material Subsidiary.
 
6.3.           Use of Proceeds.  The Company will and will cause each Subsidiary
to, use the proceeds of the Credit Extensions for working capital, capital
expenditures, share repurchases, other lawful general corporate purposes in a
manner not in conflict with any of the Company’s covenants in this
Agreement.  Without limitation of the above sentence, the Company will not
request any Credit Extension, and the Company shall not use, and the Company
shall ensure that its Subsidiaries, and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (a) to purchase or carry any “Margin Stock” (as defined in Regulation
U), (b) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (c) in any manner that would result in
the violation of any applicable Sanctions.
 
6.4.           Notice of Material Events.  The Company will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within two (2) Business Days, of the
occurrence of any of the following:
 
(i)           any Default or Event of Default;
 
(ii)           the filing or commencement of any action, suit or proceeding by
or before any arbitrator or governmental authority (including pursuant to any
applicable Environmental Laws) against or affecting the Company or any Affiliate
thereof that, if adversely determined, would reasonably be expected to result in
a Material Adverse Effect;
 
(iii)           the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred since the Effective Date, would
reasonably be expected to result in a Material Adverse Effect;
 
(iv)           any material change in accounting policies of, or financial
reporting practices by, the Company or any Subsidiary; and
 
(v)           any other development, financial or otherwise, which would
reasonably be expected to have a Material Adverse Effect.
 
 
68

--------------------------------------------------------------------------------

 
 
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
6.5.           Conduct of Business.  Except as otherwise permitted by
Section 6.14, the Company will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same, complementary, similar or reasonably related fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.
 
6.6.           Taxes.  The Company will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, governmental charge or levy if it is being contested in
good faith by appropriate proceedings, with respect to which adequate reserves
have been set aside in accordance with GAAP unless the failure to make any such
payment (i) would give rise to an immediate right to foreclose or collect on a
Lien securing such amounts or (ii) would have or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
6.7.           Insurance.  The Company will, and will cause each of its
Subsidiaries to, with financially sound and reputable insurance companies that
are not Affiliates of the Company, maintain insurance on all their Property,
liability insurance and environmental insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate,
and the Borrowers will furnish to any Lender upon request full information as to
the insurance carried; provided, that the Company may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.
 
6.8.           Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Subsidiaries to, (i) comply in all
material respects with all laws, rules, regulations, orders, permits, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions and (ii) perform in all material respects its obligations under
material agreements to which it is a party, in each case to the extent necessary
to ensure that non-compliance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6.9.           Maintenance of Properties.  The Company will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition (ordinary wear
and tear and damages from casualty excepted), and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times; provided, that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and maintenance of any of its Property if such discontinuance is desirable in
the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
 
69

--------------------------------------------------------------------------------

 
 
6.10.           Books and Records; Inspection.  (a) The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP and all applicable requirements of any governmental
authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.
 
(ii)           The Company will, and will cause each of its Subsidiaries to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, books and financial
records of the Company and each of its Subsidiaries, to examine and make copies
of the books of accounts and other financial records of the Company and each of
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate.
 
6.11.           Payment of Obligations.  The Company will, and will cause each
of its Subsidiaries to, pay its obligations, that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings, with respect to which
adequate reserves have been set aside in accordance with GAAP unless the failure
to make any such payment (i) would give rise to an immediate right to foreclose
or collect on a Lien securing such amounts or (ii) would have or would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
6.12.           Indebtedness.  The Company will not, nor will it permit any of
its Subsidiaries to, create, incur or suffer to exist any:
 
(i)           Priority Debt in an aggregate amount in excess of twenty
percent (20%) of Consolidated Net Worth as of the end of the most recently
completed fiscal quarter of the Company; or
 
(ii)           Any Indebtedness which would cause Company to violate the
provisions of Section 6.25.
 
6.13.           Guaranty Obligations.  The Company will not, nor will it permit
any of its Subsidiaries to contract, create, incur, assume or permit to exist
any Guaranty Obligation other than:
 
(i)           Guaranty Obligations with respect to the Obligations;
 
(ii)           Guaranty Obligations constituting part of the PAI Basket;
 
 
70

--------------------------------------------------------------------------------

 
 
(iii)           Guaranty Obligations constituting Priority Debt permitted
pursuant to Section 6.12(vi);
 
(iv)           Guaranty Obligations constituting part of the Joint Venture
Basket; and
 
(v)           Guaranty Obligations of any Guarantor with respect to any Private
Placement Indebtedness;
 
(vi)           Guaranty Obligations of any Subsidiary with respect to any letter
of credit that is issued by a Lender or any Affiliate of a Lender for the
account of the Company;
 
(vii)           Repurchase obligations in an aggregate amount at any time
outstanding not to exceed $500,000,000 of the Company and its Subsidiaries in
connection with Receivables Securitization Transactions; and
 
(viii)           Other Guaranty Obligations of the Company and its Subsidiaries
in an aggregate amount not to exceed $100,000,000.
 
6.14.           Merger.  The Company will not, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person or
liquidate, wind up or dissolve itself, or suffer any such liquidation, wind-up
or dissolution; provided, that the Company or any of its Subsidiaries may merge
or consolidate with or into another Person if all of the following conditions
are satisfied:
 
(i)           The Administrative Agent is given prior written notice of such
action;
 
(ii)           If the merger or consolidation involves a Loan Party, the
surviving entity of such merger or consolidation shall either (a) be such Loan
Party or (b) be the Company or a Wholly-Owned Subsidiary of the Company that in
either case expressly assumes in writing all of the obligations of such Loan
Party under the Loan Documents; provided, that if the transaction is between the
Company and another Person, the Company must be the surviving entity;
 
(iii)           The Loan Parties execute and deliver such documents, instruments
and certificates as the Administrative Agent may request;
 
(iv)           Immediately after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing; and
 
(v)           The Company delivers to the Administrative Agent an Authorized
Officer’s certificate stating that such consolidation or merger, and any written
agreement entered into in connection therewith, comply with this Section 6.14.
 
6.15.           Sale of Assets.  The Company will not, nor will it permit any of
its Subsidiaries to, convey, sell, lease, transfer or otherwise voluntarily
dispose of, in one transaction or a series of transactions, all or any part of
its business or Property whether now owned or hereafter acquired, including,
without limitation, inventory, receivables, equipment, real property interests
(whether owned or leasehold) and securities, other than a sale, lease, transfer
or other disposal:
 
 
71

--------------------------------------------------------------------------------

 
 
(i)           By a Loan Party of any or all of its assets to another Loan Party;
 
(ii)           Of inventory in the ordinary course of business;
 
(iii)           Of obsolete, slow-moving, idle or worn-out assets no longer used
or useful in the business of such Loan Party or the trade-in of equipment for
equipment in better condition or of better quality;
 
(iv)           Which constitutes a Permitted Investment in the ordinary course
of business;
 
(v)           By PAI of its partnership interest in Acceptance Partnership if
required by Section 3.4 of the Acceptance Partnership Agreement (without regard
to any amendment of such section);
 
(vi)           Of accounts receivable pursuant Receivables Securitization
Transactions so long as the repurchase obligations associated with such
disposition are permitted pursuant to Section 6.13(vii); and
 
(vii)           Other leases, sales or other dispositions of its Property;
provided, that (a) the transfer is for fair market value, (b) no Default or
Event of Default exists either prior to or after giving effect thereto and
(c) together with all other Property of the Company and its Subsidiaries
previously leased, sold or disposed of (other than as otherwise permitted by
this Section) during the fiscal year in which any such lease, sale or other
disposition occurs, do not exceed 10% of Total Assets, as determined on the last
day of the most recently ended fiscal year of the Company.
 
Notwithstanding the foregoing provisions of this Section 6.15, the Company may,
or may permit any Subsidiary to, make a disposition and the assets subject to
such disposition shall not be subject to or included in any of the foregoing
limitations or the computation contained in Section 6.15(vii)(c) of the
preceding sentence if the net proceeds from such disposition are, within 270
days of such disposition, reinvested in productive assets used in carrying on
the business of the Company and its Subsidiaries.
 
6.16.           Investments.  The Company will not, nor will it permit any of
its Subsidiaries to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except the following (each, a
“Permitted Investment”):
 
 
72

--------------------------------------------------------------------------------

 
 
(i)           Cash and Cash Equivalent Investments;
 
(ii)          Trade accounts receivable created, acquired or made in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms;
 
(iii)         Inventory, raw materials and general intangibles acquired in the
ordinary course of business (including inventory repurchased in connection with
wholesale financing arrangements);
 
(iv)         Investments by a Loan Party in another Loan Party;
 
(v)          Investments in existence on the Effective Date and described in
Schedule 6.16.
 
(vi)         Investments constituting Permitted Acquisitions.
 
(vii)        Travel advances to management personnel and employees in the
ordinary course of business.
 
(viii)       Additional Investments in Foreign Subsidiaries;
 
(ix)          Investments constituting part of the PAI Basket;
 
(x)           Investments constituting part of the Joint Venture Basket; and
 
(xi)          Investments in addition to those set forth above in an aggregate
amount not to exceed $150,000,000.
 
6.17.           Liens.  The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any of its Subsidiaries, except:
 
(i)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books (and as to which the Property subject to any such
Lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof) or the nonpayment of which is permitted by Section 6.6;
 
(ii)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations which are not yet due and payable
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books (and as to which
the property subject to any such Lien is not yet subject to foreclosure, sale,
collection, levy or loss on account thereof);
 
 
73

--------------------------------------------------------------------------------

 
 
(iii)           Liens (other than Liens imposed under ERISA) arising out of
pledges or deposits made in the ordinary course of business under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(iv)           Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, trade
contracts and performance and return-of-money bonds, statutory or regulatory
obligations and other similar obligations incurred in the ordinary course of
business (other than obligations in respect of the payment of borrowed money);
 
(v)           Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds;
 
(vi)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries;
 
(vii)           Judgment Liens that would not constitute an Event of Default;
 
(viii)           Liens (a) existing on property at the time of its acquisition
by the Company or a Subsidiary and not created in contemplation thereof, whether
or not the Indebtedness secured by such Lien is assumed by the Company or a
Subsidiary; or (b) created contemporaneously with the acquisition of property
(including Capital Leases) or within 180 days of the acquisition or completion
of construction thereof or of improvements thereto to secure or provide for all
or a portion of the acquisition price or cost of construction or improvements of
such property after the Effective Date; (c) existing on property of a Person at
the time such Person is merged or consolidated with, or becomes a Subsidiary of,
or substantially all of its assets are acquired by, the Company or a Subsidiary
and not created in contemplation thereof; or (d) securing Indebtedness comprised
of Synthetic Leases, to the extent the related Indebtedness does not exceed, in
the aggregate, ten percent (10%) of the Consolidated Net Worth as of the end of
the most recently completed fiscal quarter of the Company; provided that such
Liens do not extend to additional property of the Company or any Subsidiary and
that the aggregate principal amount of Indebtedness secured by each such Lien
does not exceed the fair market value of the property subject thereto;
 
(ix)           Liens securing Priority Debt permitted pursuant to
Section 6.12(i);
 
(x)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution;
 
 
74

--------------------------------------------------------------------------------

 
 
(xi)           Liens existing on the Effective Date and described in
Schedule 6.17 and any renewals, extensions and replacements thereof not
otherwise prohibited by this Agreement; provided, that with respect to Liens
identified on Schedule 6.17, (a) no such Lien shall extend to any property other
than the property subject thereto on the Effective Date and (b) the principal
amount of the Indebtedness secured by such Liens shall not be increased;
 
(xii)           Liens in favor of the Administrative Agent, securing the
Obligations for the benefit of the Lenders and, to the extent required by the
final provision of Section 10.4 of the NPA, the obligations of the Company in
respect of the Senior Notes issued thereunder;
 
(xiii)           Liens incidental to the conduct of business or the ownership of
the Property (whether arising by contract or operation of law) incurred in the
ordinary course of business and not in connection with the borrowing of money
and that do not, in the aggregate, materially impair the use of that Property in
the operation of the business of the Company and its Subsidiaries taken as a
whole or the value of such Property for the purpose of such business; and
 
(xiv)           Encumbrances in the nature of leases, subleases, zoning
restrictions, easements, rights of way, minor survey exceptions and other rights
and restrictions of record on the use of real property and defects in title
arising or incurred in the ordinary course of business, which, individually and
in the aggregate, do not materially impair the use of such property or assets
subject thereto in the business of the Company and its Subsidiaries taken as a
whole.
 
6.18.           Affiliates.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms, substantially as favorable to the
Company or such Subsidiary as the Company or such Subsidiary would obtain in a
comparable arms-length transaction.
 
6.19.           Sale and Leaseback Transactions.  The Company will not, nor will
it permit any of its Subsidiaries, to enter into or suffer to exist Sale and
Leaseback Transactions, that result in an aggregate amount of Attributable
Indebtedness arising from all such transactions entered into in any fiscal year
to be in excess of $25,000,000.
 
6.20.           [Reserved.]
 
6.21.           Fiscal Year; Accounting; Organizational Documents.  The Company
will not, nor will it permit its Subsidiaries to, (a) change its fiscal year,
(b) change its accounting procedures, except as a result of changes in GAAP and
in accordance with Section 9.8 or (c) in any manner that would reasonably be
likely to adversely affect the rights of the Lenders, change its organizational
or governing documents.
 
 
75

--------------------------------------------------------------------------------

 
 
6.22.           No Other Negative Pledges.  Except with respect to any property
subject to a Lien permitted pursuant to Section 6.17(viii), the Company will
not, nor will it permit its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation except as set forth in (a) the
Loan Documents, (b) the NPA as in effect on the Effective Date or (c) the
definitive documentation applicable to any other Private Placement Indebtedness,
to the extent no more restrictive than those set forth in the Loan Documents.
 
6.23.           PAI Assets.  The Company will not, nor will it permit any
Subsidiary to, allow PAI to own any assets other than Equity Interests in
Acceptance Partnership and dividends or other distributions derived therefrom;
provided, that PAI shall transfer any such dividends or distributions to the
Company within 15 Business Days of receipt.
 
6.24.           No Limitations.  The Company will not, nor will it permit its
Subsidiaries to, directly or indirectly, create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Equity
Interests, (b) pay any Indebtedness owed to any other Loan Party, (c) make loans
or advances to any other Loan Party or (d) transfer any of its property to any
other Loan Party, except for encumbrances or restrictions existing under or by
reason of (i) customary non-assignment provisions in any lease governing a
leasehold interest and (ii) this Agreement and the other Loan Documents.
 
6.25.           Financial Covenants.
 
   6.25.1           Interest Coverage Ratio.  The Company will not permit the
ratio, determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense to be less than 3.00 to 1.0 (or so long as
the ratio in the comparable covenant in the NPA is higher, such higher ratio).
 
   6.25.2           Leverage Ratio.  The Company will not permit the Leverage
Ratio at any time to be greater than 3.5 to 1.0 (or so long as the ratio in the
comparable covenant in the NPA is lower, such lower ratio).
 
6.26.           Further Assurances.  The Company and each of its Subsidiaries
shall take such actions reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.
 
ARTICLE VII
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute an
Event of Default:
 
7.1.           Any representation or warranty made or deemed to be made by or on
behalf of the Company or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made or confirmed;
 
 
76

--------------------------------------------------------------------------------

 
 
7.2.           Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within three Business Days after the
same becomes due;
 
7.3.           The breach by a Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4, 6.5, 6.8, 6.10(ii), 6.12, 6.13, 6.14, 6.15, 6.16, 6.17,
6.18, 6.19, 6.20, 6.21, 6.22, 6.23, 6.24 or 6.25;
 
7.4.           The breach by a Borrower in the due performance or observance by
it of any term, covenant or agreement contained in Section 6.1 and such default
shall continue unremedied for a period of five (5) Business Days;
 
7.5.           The breach by a Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied or waived within
thirty (30) days after the earlier of the President, Chief Executive Officer,
Chief Financial Officer or Treasurer of the Company becoming aware of any such
breach or notice thereof given by the Administrative Agent;
 
7.6.           (i) Any Loan Party shall default in the due performance or
observance of any term, covenant or agreement in any of the other Loan Documents
and such default shall continue unremedied for a period of at least thirty
(30) days after the earlier of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Company, becoming aware of such default or
notice thereof given by the Administrative Agent, (ii) any Loan Document shall
fail to be in full force and effect or any Loan Party shall so assert or
(iii) any Loan Document shall fail to give the Administrative Agent and/or the
Lenders the liens, rights, powers and privileges purported to be created by such
Loan Document;
 
7.7.           The Guaranty or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny, disaffirm or revoke such Guarantor’s obligations under
such Guaranty (including without limitation pursuant to Section 19 thereof) or
such Guarantor shall default in the due payment or performance of such Guaranty;
 
7.8.           Failure of the Company or any of its Subsidiaries to pay when due
any Material Indebtedness (beyond any applicable grace period with respect
thereto); or the default by the Company or any of its Subsidiaries in the
performance of any term, provision or condition contained in any Material
Indebtedness Agreement (beyond any applicable grace period with respect
thereto), or any other event shall occur or condition exist, the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Company or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due;
 
 
77

--------------------------------------------------------------------------------

 
 
7.9.           The Company or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.9, or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.10;
 
7.10.           Without the application, approval or consent of the Company or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Company or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.9(iv) shall be instituted against the Company or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days;
 
7.11.           [Reserved];
 
7.12.           (a) One or more judgments, orders, or decrees shall be entered
against the Company or any one or more of its Subsidiaries involving a liability
of $100,000,000 (or so long as the comparable default in the NPA states a lesser
amount, such lesser amount) or more, in the aggregate, (to the extent not paid
or covered by insurance provided by a carrier who has acknowledged coverage) and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 60 days;
 
7.13.           If (a) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (b) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (c) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans determined in
accordance with Title IV of ERISA, shall exceed $100,000,000 (or so long as the
comparable default in the NPA states a lesser amount, such lesser amount),
(d) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(e) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(f) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the company or any Subsidiary thereunder; and
any such event or events described in clauses (a) through (f) above, either
individually or together with any other event or events, would reasonably be
expected to have a Material Adverse Effect;
 
 
78

--------------------------------------------------------------------------------

 
 
7.14.           Nonpayment by the Company or any Subsidiary of any obligation in
connection with a Rate Management Transaction when due or the breach by the
Company or any Subsidiary of any term, provision or condition contained in any
Rate Management Transaction or any transaction of the type described in the
definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto (in each case, beyond any applicable
grace period with respect thereto);
 
7.15.           Any Change of Control shall occur;
 
7.16.           Any Pledge Agreement shall for any reason fail to create a valid
and perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Pledge Agreement, or
any Pledge Agreement shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Pledge Agreement, or any Subsidiary of the Company shall fail to comply with
any of the terms or provisions of any Pledge Agreement to which it is a party;
or
 
7.17.           All or substantially all of the property of the Company or any
of its Subsidiaries shall become subject to a condemnation, taking or other
appropriation action by any governmental authority.
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.            Acceleration; Remedies.
 
  (a)           If any Event of Default described in Section 7.9 or 7.10 occurs
with respect to a Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).  If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent may at any time or from time to time
after funds are deposited in a Facility LC Collateral Account, apply such funds
to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrowers to the Lenders or the LC
Issuer under the Loan Documents, as provided in Section 8.2; provided, that
funds deposited in a Facility LC Collateral Account by a Foreign Borrower may
only be applied by the Administrative Agent to the Foreign Borrower Obligations
of such Foreign Borrower.
 
(c)           At any time while any Event of Default is continuing, neither a
Borrower nor any Person claiming on behalf of or through a Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Company or paid to whomever may be legally entitled thereto at such time.
 
(d)           If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.9 or 7.10 with respect to a Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.
 
(e)           Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent may, subject to the direction of the Required
Lenders, exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.
 
8.2.           Application of Funds.  After the exercise of remedies provided
for in Section 8.1 (or after the Obligations have automatically become
immediately due and payable as set forth in the first sentence of
Section 8.1(a)), any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
8.2.1           First, to payment of fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
 
8.2.2           Second, to payment of fees, indemnities and other amounts (other
than principal, interest, LC Fees and Commitment Fees) payable to the Lenders
and the LC Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the LC Issuer as required by Section 9.6 and amounts
payable under Article III);
 
8.2.3           Third, to payment of accrued and unpaid LC Fees, Commitment Fees
and interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the LC Issuer in proportion to the respective amounts described in
this Section 8.2.3 payable to them;
 
8.2.4           Fourth, to payment of the unpaid principal of the Loans and
Reimbursement Obligations, ratably among the Lenders in proportion to their Pro
Rata Shares;
 
8.2.5           Fifth, to the Administrative Agent for deposit to the Facility
LC Collateral Account to cash collateralize the LC Obligations;
 
8.2.6           Sixth, to payment of all other Obligations, ratably among the
Lenders; and
 
8.2.7           Last, the balance, if any, to the Borrowers or as otherwise
required by Law;
 
provided, however, that notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
section.
 
8.3.           Amendments.
 
8.3.1           Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Company may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Event of Default hereunder; provided, however, that no such supplemental
agreement shall:
 
(i)           without the consent of each Lender directly affected thereby,
extend the final maturity of any Loan, or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto or increase the amount of the
Commitment of such Lender hereunder;
 
 
80

--------------------------------------------------------------------------------

 
 
(ii)           without the consent of all of the Lenders other than any
Defaulting Lender, reduce the percentage specified in, or otherwise amend, the
definition of Required Lenders;
 
(iii)           without the consent of all of the Lenders other than any
Defaulting Lender, amend this Section 8.3;
 
(iv)           without the consent of all of the Lenders other than any
Defaulting Lender, except as permitted pursuant to the Intercreditor Agreement,
release all or substantially all of the Guarantors of the Obligations or, all or
substantially all of the Equity Interests pledged pursuant to any Pledge
Agreement; or
 
(v)           without the consent of all of the Lenders other than any
Defaulting Lender, amend the definition of Pro Rata Share or Sections 2.5,
2.19.4 or 11.2.
 
8.3.2           No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer shall be effective without the written consent of the LC Issuer.  No
amendment to any provision of this Agreement relating to the Swing Line Lender
or any Swing Line Loans shall be affective without the written consent of the
Swing Line Lender.  The Administrative Agent may (i) waive payment of the fee
required under Section 12.3.3 and (ii) implement any flex provisions contained
in the fee letter described in Section 10.13.  Notwithstanding anything to the
contrary herein, the Administrative Agent may, with the consent of the Company
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency of a
technical or immaterial nature, as determined in good faith by the
Administrative Agent.
 
8.3.3           Notwithstanding anything in this Section 8.3 or elsewhere in
this Agreement to the contrary, by executing this Agreement, or by accepting an
assignment of an interest hereunder pursuant to Section 12.3, each Lender hereby
consents to and authorizes the Administrative Agent to execute and deliver the
Intercreditor Agreement and to take action thereunder, including the release of
Collateral (as defined in the Intercreditor Agreement) and distribution of
proceeds, in each case pursuant to the terms thereof; provided, for the
avoidance of doubt, that any amendment of the Intercreditor Agreement shall be
subject to the terms of Sections 8.3.1 and 8.3.2.
 
8.4.           Preservation of Rights.  No delay or omission of the Lenders, the
LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrowers to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.
 
 
81

--------------------------------------------------------------------------------

 
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1.           Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated for so long as any Obligation or the
Commitments hereunder shall remain unpaid, unsatisfied or outstanding.
 
9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent, the LC Issuer
and the Lenders and supersede all prior agreements and understandings among the
Borrowers, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the fee letter
described in Section 10.13, which shall survive and remain in full force and
effect during the term of this Agreement.
 
9.5.           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
 
82

--------------------------------------------------------------------------------

 
 
9.6.           Expenses; Indemnification.
 
(a)           The Company shall reimburse the Administrative Agent and the
Arranger upon demand for all reasonable out-of-pocket expenses paid or incurred
by the Administrative Agent or the Arranger, including, without limitation,
filing and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger,
in connection with the due diligence, preparation, administration, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via DebtX and any other internet service selected by the Administrative Agent),
review, amendment and modification of the Loan Documents.  The Borrowers also
agree, subject to Section 2.27.1 with respect to the Foreign Subsidiary
Borrowers, to reimburse the Administrative Agent, the Arranger, the LC Issuer
and the Lenders for any costs, internal charges and out-of-pocket expenses,
including, without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses and reasonable
fees, charges and disbursements of outside counsel to the Administrative Agent,
the Arranger, the LC Issuer and the Lenders and/or the allocated costs of
in-house counsel incurred from time to time, paid or incurred by the
Administrative Agent, the Arranger, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents.  Expenses being
reimbursed by the Company under this Section include, without limitation, costs
and expenses incurred in connection with the Reports described in the following
sentence.  The Company acknowledges that from time to time U.S. Bank may prepare
and may distribute to the Lenders (but shall have no obligation or duty to
prepare or to distribute to the Lenders) certain audit reports (the “Reports”)
pertaining to the assets of the Company and its Subsidiaries for internal use by
U.S. Bank from information furnished to it by or on behalf of the Company and
its Subsidiaries, after U.S. Bank has exercised its rights of inspection
pursuant to this Agreement.
 
(b)           The Borrowers, subject to Section 2.27.1 with respect to the
Foreign Borrowers, hereby further agree to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
officers, directors, employees, agents, advisors, controlling persons, members
and successors and assigns (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with the Loan Documents or any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Company or any of its Affiliates or shareholders), and to reimburse each such
Indemnified Person upon written demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided, that such indemnity shall not, as to any Indemnified
Person, be available to the extent that such losses, claims, damages,
liabilities or expenses (a) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnified Person, (b) result from a claim
brought by the Company or any Subsidiary against an Indemnified Person for
breach in bad faith of such Indemnified Person’s obligations under the Loan
Documents, if the Company or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (c) are to reimburse an Indemnified Person for any
claims, damages, actual losses, liabilities or expenses related to an
investigation, litigation or proceeding solely between or among Indemnified
Persons.
 
(c)           The obligations of the Borrowers under this Section 9.6 shall
survive the termination of this Agreement.
 
 
83

--------------------------------------------------------------------------------

 
 
9.7.           Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
 
9.8.           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however that, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein, or (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.
 
9.9.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10.           Nonliability of Lenders.  The relationship between the Borrowers
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrowers.  Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase of the Borrowers’ business or operations.  The Borrowers agree that
neither the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have liability to the Borrowers (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrowers in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Administrative Agent, the Arranger, the LC Issuer nor any
Lender shall have any liability with respect to, and the Borrowers hereby waive,
release and agree not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrowers in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.  It is agreed that the Arranger shall, in its capacity as such, have no
duties or responsibilities under the Agreement or any other Loan Document.  Each
Lender acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.
 
 
84

--------------------------------------------------------------------------------

 
 
9.11.           Confidentiality.  The Administrative Agent and each Lender
agrees to hold any confidential information which it may receive from the
Borrowers in connection with this Agreement in confidence, except for disclosure
to (i) its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates (it being understood that such Persons to whom
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential),
(ii) legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender provided any such parties agree to be bound
by this Section 9.11 or comparable confidentiality provisions (iii) the extent
requested by any regulatory authority purporting to have jurisdiction over it,
(iv) the extent the Administrative Agent or the Lender in good faith believes
that such disclosure is required to effect compliance with any applicable law,
rule, regulation or order or in response to any subpoena or other legal process,
(v) any Person in connection with any legal proceeding to which it is a party,
(vi) its direct or indirect contractual counterparties in swap agreements or to
legal counsel, accountants and other professional advisors to such
counterparties, provided such parties agree to be bound by this Section 9.11 or
comparable confidentiality provisions, (vii) as permitted by Section 12.4 and
(viii) to rating agencies if required by such agencies in connection with a
rating relating to the Advances hereunder.  Without limiting Section 9.4, the
Borrowers agree that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrowers and the Administrative Agent and each Lender
with respect to any confidential information previously or hereafter received by
the Administrative Agent or such Lender in connection with this Agreement, and
this Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Borrowers and the Administrative Agent or any Lender with
respect to such confidential information.
 
9.12.           Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the
Credit Extensions provided for herein.
 
9.13.           Disclosure.  The Borrowers and each Lender hereby acknowledge
and agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
 
9.14.           USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:
 
 
85

--------------------------------------------------------------------------------

 
 
Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.
 
ARTICLE X
THE ADMINISTRATIVE AGENT
 
10.1.           Appointment; Nature of Relationship.  U.S. Bank National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Minnesota Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
 
10.2.           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3.           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrowers or
any Borrower, the Lenders or any Lender for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.
 
 
86

--------------------------------------------------------------------------------

 
 
10.4.           No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Company or any of its Subsidiaries.
 
10.5.           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6.           Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
 
10.7.           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
 
 
87

--------------------------------------------------------------------------------

 
 
10.8.           Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrowers for which the
Administrative Agent is entitled to reimbursement by the Borrowers under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents;
provided, that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.
 
10.9.           Notice of Event of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
 
10.10.           Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.
 
 
88

--------------------------------------------------------------------------------

 
 
10.11.           Lender Credit Decision, Legal Representation.
 
(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender and
based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.  Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arranger (whether or not in their respective capacity as Administrative Agent or
Arranger) or any of their Affiliates.
 
(b)           Each Lender further acknowledges that it has had the opportunity
to be represented by legal counsel in connection with its execution of this
Agreement and the other Loan Documents, that it has made its own evaluation of
all applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
 
10.12.           Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Administrative Agent or, if no
successor Administrative Agent has been appointed, forty-five days after the
retiring Administrative Agent gives notice of its intention to resign.  Upon any
such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent.  If
no successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent.  Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrowers or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.
 
 
89

--------------------------------------------------------------------------------

 
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (e) of the definition of Defaulting Lender, the
Required Lenders may, to the extent permitted by applicable laws and in
consultation with the Borrowers, remove such Person as Administrative Agent
if:  (i) they deliver notice to such Person, (ii) they appoint a successor, such
appointment, absent the existence of an Event of Default, to require the consent
of the Borrowers (not to be unreasonably withheld), and such successor to be a
commercial bank having capital and retained earnings of at least $100,000,000
and (iii) the successor commercial bank appointed in accordance with clause (ii)
accepts such appointment.  For the avoidance of doubt, the removal of a Person
serving as Administrative Agent by the Required Lenders pursuant to this
Section 10.12(b) shall only be effective upon the appointment of a successor
Administrative Agent, and the acceptance of such appointment by the successor
Administrative Agent, in accordance with the previous sentence.
 
(c)           Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent.  Upon the
effectiveness of the resignation of the Administrative Agent pursuant to
Section 10.12(a), or the effectiveness of the removal of the Administrative
Agent pursuant to Section 10.12(b), the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of such resignation or removal of
an Administrative Agent, the provisions of this Article X shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents.  In the event that there is
a successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Administrative
Agent.
 
10.13.           Administrative Agent and Arranger Fees.  The Borrowers agree to
pay to the Administrative Agent and the Arranger, for their respective accounts,
the fees agreed to by the Company, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated March 6, 2015, or as otherwise
agreed from time to time.
 
10.14.           Delegation to Affiliates.  The Borrowers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.
 
 
90

--------------------------------------------------------------------------------

 
 
10.15.           Collateral Releases.  The Lenders hereby empower and authorize
the Administrative Agent to execute and deliver to the Borrower on their behalf
any agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.3, all of the
Lenders) in writing.
 
10.16.           Co-Administrative Agents, Documentation Administrative Agent,
Syndication Administrative Agent, etc.  Neither any of the Lenders identified in
this Agreement as a “co-agent” nor the Documentation Administrative Agent or the
Syndication Administrative Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.
 
10.17.           No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Lenders, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and (B) no Lender has any obligation to the Company or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Company or its Affiliates.  To the fullest extent permitted by
law, the Borrowers hereby waive and release any claims that it may have against
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
ARTICLE XI
SETOFF; RATABLE PAYMENTS
 
11.1.           Setoff.  The Borrowers hereby grant each Lender a security
interest in all deposits, credits and deposit accounts (including all account
balances, whether provisional or final and whether or not collected or
available) of such Borrower with such Lender or any Affiliate of such Lender
(the “Deposits”).  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, the Borrower authorizes each Lender
to offset and apply all such Deposits toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part thereof, shall
then be due and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to such Lender or the
Lenders.  With respect to the Foreign Borrowers such right of setoff is limited
to its Foreign Borrower Obligations.
 
 
91

--------------------------------------------------------------------------------

 
 
11.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure.  In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrowers shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a Participation in accordance
with the terms of this Agreement.  The parties to this Agreement acknowledge
that clause (ii) of this Section 12.1 relates only to absolute assignments and
this Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
 
92

--------------------------------------------------------------------------------

 
 
12.2.           Participations.
 
12.2.1           Permitted Participants; Effect.  Any Lender may at any time
sell to one or more banks or other entities (“Participants”) participating
interests in any Outstanding Credit Exposure owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrowers under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
 
12.2.2           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents provided that each such Lender may
agree in its participation agreement with its Participant that such Lender will
not vote to approve any amendment, modification or waiver with respect to any
Outstanding Credit Exposure or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 8.3 or of any other Loan Document.
 
12.2.3           Benefit of Certain Provisions.  The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a
Lender.  The Borrowers further agree that each Participant shall be entitled to
the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrowers, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 3.5
to the same extent as if it were a Lender.
 
 
93

--------------------------------------------------------------------------------

 
 
12.3.           Assignments.
 
12.3.1           Permitted Assignments.  Any Lender may at any time assign to
one or more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form reasonably acceptable to the
Administrative Agent as may be agreed to by the parties thereto.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Company and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Commitment or Outstanding Credit Exposure (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.
 
12.3.2           Consents.  The consent of the Company shall be required prior
to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Company shall not be required if an Event of Default has occurred and is
continuing; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund.  The consent of the LC Issuer shall be required
prior to an assignment of a Revolving Commitment becoming effective unless the
Purchaser is a Lender with a Revolving Commitment.  Any consent required under
this Section 12.3.2 shall not be unreasonably withheld or delayed.
 
12.3.3           Effect; Effective Date.  Upon (i) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment.  The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA.  On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrowers, the Lenders or the
Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.2.  Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.3.3, the transferor Lender, the Administrative Agent and the
Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment, and upon return and cancellation of any
existing Notes, as applicable.
 
 
94

--------------------------------------------------------------------------------

 
 
12.3.4           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
the United States of America, a copy of each assignment agreement delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each
Lender, and participations of each Lender in Facility LCs, pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice.
 
12.4.           Dissemination of Information.  The Borrowers authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
 
12.5.           Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).
 
ARTICLE XIII
NOTICES
 
13.1.           Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
 
95

--------------------------------------------------------------------------------

 
 
(i)           if to the Company or a Foreign Borrower, to it at 2100 Highway 55,
Medina, MN 55340-9770, Attention:  Michael Malone, Facsimile:  763.847.8293,
E-mail:  michael.malone@polarisind.com with a copy to the same street address,
Attention:  Michael Vanyo, Facsimile:  763.847.8297,
E-mail:  mike.vanyo@polarisind.com;
 
(ii)           if to the Administrative Agent, to it at 800 Nicollet Mall,
Minneapolis, MN 55402, Attention:  Peter I. Bystol, Facsimile:  612.303-2264,
E-mail:  peter.bystol@usbank.com;
 
(iii)           if to U.S. Bank, as an LC Issuer, to it at 800 Nicollet Mall,
Minneapolis, MN 55402, Attention:  Peter I. Bystol, Facsimile:  612.303-2264,
E-mail:  peter.bystol@usbank.com;
 
(iv)           if to BofA, as an LC Issuer, to it at 2001 Clayton Rd., Bldg. B,
Concord, CA 94520, Attention:  Saquib Equbal, Facsimile:  312.453.3609,
E-mail:  saquib.equbal@bankofamerica.com;
 
(v)           if to a Lender, to it at its address (or facsimile number) set
forth under its signature to this Agreement.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or as otherwise
determined by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the LC Issuer pursuant to Article II if such
Lender or the LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.
 
 
96

--------------------------------------------------------------------------------

 
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto given in the manner set forth in this Section 13.1.
 
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
14.1.           Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
14.2.           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
 
ARTICLE XV
EFFECT OF AMENDMENT
 
15.1.           Effect of Amendment and Restatement.  This Agreement shall,
except as otherwise expressly set forth herein, supersede the Existing Credit
Agreement from and after the Effective Date with respect to the Advances and
Facility LCs outstanding under the Existing Credit Agreement as of the Effective
Date.  The Schedules and Exhibits to the Existing Credit Agreement (other than
any such Schedule or Exhibit that is expressly amended and restated pursuant to
the Amendment Agreement) shall be deemed to be Schedules and Exhibits,
respectively, to this Agreement, and any references in such Schedules and
Exhibits to the Existing Credit Agreement shall be deemed to refer without
further amendment to this Agreement.  The parties hereto acknowledge and agree,
however, that (a) this Agreement and all other Loan Documents executed and
delivered herewith do not constitute a novation, payment and reborrowing or
termination of the Obligations (under and as defined in the Existing Credit
Agreement) and the other Loan Documents as in effect prior to the Effective Date
and (b) such Obligations are in all respects continuing with only the terms
being modified as provided in this Agreement and the other Loan Documents. The
parties hereto further acknowledge and agree that (i) the liens, pledges and
security interests in favor of the Secured Party for the benefit of the
Creditors (as each such term is defined in the Pledge Agreement) securing
payment of the Obligations (under and as defined in the Existing Credit
Agreement) are in all respects continuing and in full force and effect with
respect to all Obligations, (ii) the guaranties in favor of the Administrative
Agent and the Lenders securing payment of the Obligations (under and as defined
in the Existing Credit Agreement) are in all respects continuing and in full
force and effect with respect to all Obligations and (iii) all references in the
other Loan Documents to the Existing Credit Agreement shall be deemed to refer
without further amendment to this Agreement.
 
 
97

--------------------------------------------------------------------------------

 
 
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1.           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
16.2.           CONSENT TO JURISDICTION.  THE BORROWERS HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWERS AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN MINNEAPOLIS, MINNESOTA.
 
16.3.           WAIVER OF JURY TRIAL.  THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 


 
[Schedules and Exhibits follow]


 
98

--------------------------------------------------------------------------------

 



 
EXHIBIT B TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT




COMPLIANCE CERTIFICATE


 
To:
The Lenders parties to the

 
 
Credit Agreement Described Below

 
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of March [6], 2015 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between POLARIS
INDUSTRIES INC., a Minnesota corporation (the “Company”), POLARIS SALES EUROPE
SÁRL, as a Foreign Borrower, any other any Foreign Subsidiaries party to the
Agreement from time to time as Foreign Borrowers (together with the Company, the
“Borrowers”), the Lenders party thereto and U.S. Bank National Association, as
Administrative Agent for the Lenders and as LC Issuer.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected [__________] of the Company;
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4.           Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
 
5.           Schedule II hereto sets forth the Leverage Ratio and corresponding
Tier Status for purposes of determining the interest rates to be paid for
Advances, the LC Fee rates and the commitment fee rates commencing on the first
day of the first fiscal month following the delivery hereof.
 
 
EXH. B-1

--------------------------------------------------------------------------------

 
 
6.           Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents and the status of compliance.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
 

                               

 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this __ day of
_______, ___.
 
          _________________________
 

 
 
EXH. B-2

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of [_________], 20[__] with
 
Provisions of 6.25.1 and 6.25.2 of
 
the Agreement
 


 

 1.           Interest Coverage Ratio (Section 6.25.1): (i)/(ii) =      
    (i)            Consolidated EBIT for the four fiscal quarters ending as of
such day (from Item 3):  $[___,___,___]        (ii) Consolidated Interest
Expense for the four fiscal quarters ending as of such day:  $[___,___,___]    
     
Actual:                        _.__:1.00
    Required:  ≥ 3.00:1.00      

 
 

 2.         Leverage Ratio (Section 6.25.2): (i)/(ii) =           (i)           
Consolidated Funded Indebtedness as of such day (from Item 4):  $[___,___,___]  
     (ii)
Consolidated EBITDA for the four fiscal quarters ending as of such day) (from
Item 5):
 $[___,___,___]          
Actual:                        _.__:1.00
    Required:  ≥ 3.00:1.00      


 
EXH. B-3

--------------------------------------------------------------------------------

 
 

 3.         Consolidated EBIT for the four fiscal quarters ending as of such
day: ((i) - (ii)) + (iii) + (iv) =  $[___,___,___]           (i)           
Consolidated Net Income:
 $[___,___,___]        
minus,
        (ii) the effect of any extraordinary or other non-recurring gains or
losses (including any gain or loss from the sale of Property), as listed below:
 $[___,___,___]

 

  (a)       $[___,___,___]   (b)       $[___,___,___]   (c)       $[___,___,___]

 

 
plus, to the extent deducted from revenues in determining
    Consolidated Net Income         (iii)
Consolidated Interest Expense for such period (excluding
    the effect of any extraordinary or other non-recurring gains or losses    
 including any gain or loss from the sale of Property) listed under Item 3(ii)):
        (iv) Total provision for Federal, state, foreign or other income    
taxes for such period for the Company and its Subsidiaries     on a consolidated
basis (excluding the effect of any     extraordinary or other non-recurring
gains or losses      including any gain or loss from the sale of Property)
listed     under Item 3(ii)):   $[___,___,___]


 
 
EXH. B-4

--------------------------------------------------------------------------------

 
 


4.
Consolidated Funded Indebtedness as of such day:
$[___,___,___]
 
(i) + (ii) + (iii) + (iv) + (v) =
         
(i)
Principal amount of all obligations of the Company
     
and its Subsidiaries for borrowed money:
$[___,___,___]
         
(ii)
All purchase money Indebtedness of the Company
     
and its Subsidiaries:
$[___,___,___]
         
(iii)
The principal portion of all obligations of the
     
Company and its Subsidiaries under Capital Leases:
$[___,___,___]
         
(iv)
All drawn but unreimbursed amounts under all
     
Letters of Credit (other than Letters of Credit
     
supporting trade payables in the ordinary course of
     
business) issued for the account of the Company or
   
 
any of its Subsidiaries:
$[___,___,___]
                               
5.
Consolidated EDITDA for the four fiscal quarters ending as $[___,___,___]   of
such day:  (i) + (ii) + (iii) =          
 
(i)
Consolidated EBIT for such period (from Item 3):
$[___,___,___]          
 
plus, to the extent deducted from revenues in determining  
 
  Consolidated Net Income:          
 
(ii)
Depreciation for such period:
$[___,___,___]        
 
(iii)
Amortization for such period:
$[___,___,___]



 
 
EXH. B-5

--------------------------------------------------------------------------------

 

SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Borrower’s Applicable Margin Calculation
 


 


1.           Leverage Ratio (from Schedule I, Item 2):   ____ to 1.00




2.           Status:  Tier ____

 
EXH. B-6

--------------------------------------------------------------------------------

 

SCHEDULE III TO COMPLIANCE CERTIFICATE
 
Reports and Deliveries Currently Due
 


 

 
EXH. B-7

--------------------------------------------------------------------------------

 

EXHIBIT C TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 


 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in
full.  In the event of a conflict between the Terms and Conditions and the
Credit Agreement, the terms of the Credit Agreement shall control.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.
Assignor:
           
2.
Assignee:
 
[and is an Affiliate/ Approved Fund of [identify Lender]1
       
3.
Borrower(s):
Polaris Industries Inc., Polaris Sales Europe Sárl and any Foreign Subsidiaries
that become a party     to the Credit Agreement as a Foreign Borrower.          
       
1 Select as applicable.


 
 
EXH. C-1

--------------------------------------------------------------------------------

 
 
4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Credit Agreement.
     
5.
Credit Agreement:
The $500,000,000 Amended and Restated Credit Agreement dated as of March [6],
2015 among the Borrowers, the Lenders party thereto and U.S. Bank National
Association, as Administrative Agent.
 
6.
Assigned Interest:
 

 

    Amount of Percentage Assigned   Aggregate Amount of Commitment/Loans of
Facility Assigned Commitment/Loans for all Lenders Assigned* Commitment/Loans1
Revolving Credit $500,000,000 $ [_______]%

 

     
7.
Trade Date:
[______________________]2
         
Effective Date:  [____________________, 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
         
The terms set forth in this Assignment and Assumption are hereby agreed to:
       




 
ASSIGNOR
 
[NAME OF ASSIGNOR]
     
By:_________________________________
   
Title:
     
ASSIGNEE
 
[NAME OF ASSIGNEE]
     
By:_________________________________
   
Title:



 
 
EXH. C-2

--------------------------------------------------------------------------------

 
 
Consented to and Accepted:


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent






By:____________________________
Title:


Consented to:


POLARIS INDUSTRIES INC.




By:____________________________
Title:




POLARIS SALES EUROPE SÁRL




By:____________________________
Title:




By:____________________________
Title:


*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 
 
EXH. C-3

--------------------------------------------------------------------------------

 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or any other Person obligated
in respect of any Loan Document, (iv) the performance or observance by the
Company, any of its Subsidiaries or any other Person of any of their respective
obligations under any Loan Documents, (v) inspecting any of the property, books
or records of the Company, any Guarantor, or any other Loan Party or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Minnesota.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 


 
[FORM OF] BORROWING NOTICE
 
TO:           U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of March [6], 2015 among Polaris Industries Inc.,
a Minnesota corporation (the “Company”), Polaris Sales Europe Sárl, as a Foreign
Borrower, any other Foreign Subsidiaries that become party thereto as Foreign
Borrowers (as each such term is defined in the Credit Agreement) (together with
the Company, the “Borrowers”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent.
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
 
[_____________], as Borrower, hereby gives to the Administrative Agent a
Borrowing Request pursuant to [Section 2.4.2/Section 2.8] of the Credit
Agreement, and such Borrower hereby requests to borrow on [_______________],
20[__] (the “Borrowing Date”):
 
(a)  from the Lenders, on a pro rata basis, an aggregate principal [Dollar
Amount] of $[___________] in Revolving Loans as:
 
1.  £        a Base Rate Advance (in Dollars)
 
2.  £        a Eurocurrency Advance with the following characteristics:
 
Interest Period of [_______] [days/month(s)]
 
Agreed Currency:  [________]
 
(b)  from the Swing Line Lender, a Swing Line Loan [(in Dollars)] of
$[____________] bearing interest at:
 
1.  £        Base Rate
 
2.  £        Daily Eurocurrency Rate
 
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrower set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects, in each case, as of the Borrowing
Date hereunder except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct as of such earlier date; (ii) at the
time of and immediately after giving effect to such Advance, no Default shall
have occurred and be continuing; and (iii) all other relevant conditions set
forth in Section 4.2 of the Credit Agreement have been satisfied.
 
******
 
 
 
EXH. D-1

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
 
Dated:  _______________, 20__
 

             
By:               
   
Name:
 
Title:




 
 
EXH. D-2

--------------------------------------------------------------------------------

 

EXHIBIT E-1 TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 


 
NOTE
 
[Date]
 
Polaris Industries Inc., a Minnesota corporation (the “Company”), promises to
pay to the order of [______________________________] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrowers pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Company shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of March [6],
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Company, Polaris Sales Europe Sárl, as a
Foreign Borrower, any other Foreign Subsidiaries that become party thereto as
Foreign Borrowers (as each such term is defined in the Agreement) (together with
the Company, the “Borrowers”) the lenders party thereto, including the Lender,
the LC Issuer and U.S. Bank National Association, as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated.  This Note is secured
pursuant to the Pledge Agreements and guaranteed pursuant to the Guaranty, all
as more specifically described in the Agreement, and reference is made thereto
for a statement of the terms and provisions thereof.  Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA
 

 
 
EXH. E-1-1

--------------------------------------------------------------------------------

 

WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
 

  POLARIS INDUSTRIES INC.                      
 
By:
      Print Name:       Title:            


 
 
EXH. E-1-2

--------------------------------------------------------------------------------

 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         




 
 
EXH. E-1-3

--------------------------------------------------------------------------------

 

EXHIBIT E-2 TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 


 
NOTE
 
[Date]
 
[____________________], a [____________________] (the “Borrower”), promises to
pay to the order of [______________________________] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of March [6],
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Borrower, Polaris Industries Inc., a Minnesota
corporation, Polaris Sales Europe Sárl, as a Foreign Borrower, any other other
Foreign Subsidiaries that become party thereto as Foreign Borrowers (as each
such term is defined in the Agreement) the lenders party thereto, including the
Lender, the LC Issuer and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  This Note is
secured pursuant to the Pledge Agreements and guaranteed pursuant to the
Guaranty, all as more specifically described in the Agreement, and reference is
made thereto for a statement of the terms and provisions thereof.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA
 

 
 
EXH.E-2-1

--------------------------------------------------------------------------------

 

WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING
EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
 

                         
 
By:
      Print Name:       Title:            

 

 
EXH.E-2-2

--------------------------------------------------------------------------------

 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED [__________], 20[__]
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         






 
 
EXH.E-2-3

--------------------------------------------------------------------------------

 

EXHIBIT F TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 
FORM OF INCREASING LENDER SUPPLEMENT
 


 
This INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this
“Supplement”), by and among each of the signatories hereto, is to the Amended
and Restated Credit Agreement, dated as of March [6], 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Polaris Industries Inc., a Minnesota corporation (the
“Company”), Polaris Sales Europe Sárl, as a Foreign Borrower, any other Foreign
Subsidiaries that become party thereto as Foreign Borrowers (as each such term
is defined in the Agreement) (together with the Company, the “Borrowers”), the
Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.25 of the Agreement, the Company has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the Aggregate Commitment under the Agreement by requesting one or
more Lenders to increase the amount of its Commitment;
 
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.25 of
the Agreement; and
 
WHEREAS, pursuant to Section 2.25 of the Agreement, the undersigned Increasing
Lender now desires to increase the amount of its Commitment under the Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Agreement, that on the date of this Supplement it shall have
its Commitment increased by $[__________], thereby making the aggregate amount
of its total Commitment equal to $[__________].
 
2.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
3.  Terms defined in the Agreement shall have their defined meanings when used
herein.
 
4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.
 
 
EXH. F-1

--------------------------------------------------------------------------------

 
 
5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 


 
[remainder of this page intentionally left blank]
 

 
 
EXH. F-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 

  [INSERT NAME OF INCREASING LENDER]                
 
By:
              Name:               Title:     

 
 
Accepted and agreed to as of the date first written above:
 
 
POLARIS INDUSTRIES INC.
 
 
By:______________________________________
Name:
Title:
 
 
POLARIS SALES EUROPE SÁRL
 
 
By:______________________________________
Name:
Title:
 
By:______________________________________
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
 
 
By:______________________________________
Name:
Title:

 
 
EXH. F-3

--------------------------------------------------------------------------------

 


EXHIBIT G TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT
 


 
FORM OF AUGMENTING LENDER SUPPLEMENT
 


 
This AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this
“Supplement”), is to the Amended and Restated Credit Agreement, dated as of
[______________] (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among Polaris Industries Inc., a Minnesota
corporation (the “Company”), Polaris Sales Europe Sárl, as a Foreign Borrower,
any other Foreign Subsidiaries that become party thereto as Foreign Borrowers
(as each such term is defined in the Agreement) (together with the Company, the
“Borrowers”), the Lenders party thereto and U.S. Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Agreement provides in Section 2.25 thereof that any bank, financial
institution or other entity may extend Commitments under the Agreement subject
to the approval of the Company and the Administrative Agent, by executing and
delivering to the Company and the Administrative Agent a supplement to the
Agreement in substantially the form of this Supplement; and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.      The undersigned Augmenting Lender agrees to be bound by the provisions
of the Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Agreement to the same extent as if
originally a party thereto, with a Commitment with respect to Revolving Loans of
$[__________].
 
2.      The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender.
 
 
EXH. G-1

--------------------------------------------------------------------------------

 
 
3.      The undersigned’s address for notices for the purposes of the Agreement
is as follows:
 
[___________]
 
4.      The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
5.      Terms defined in the Agreement shall have their defined meanings when
used herein.
 
6.      This Supplement shall be governed by, and construed in accordance with,
the laws of the State of Minnesota.
 
7.      This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

 
 
EXH. G-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

  [INSERT NAME OF AUGMENTING LENDER]                
 
By:
              Name:               Title:     

 
 
Accepted and agreed to as of the date first written above:
 
 
POLARIS INDUSTRIES INC.
 


 
By:_____________________________________
Name:
Title:
 
 
POLARIS SALES EUROPE SÁRL

 
By:_____________________________________
Name:
Title:
 


 
By:______________________________________
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent
 
 
By:_____________________________________
Name:
Title:

 
 
EXH. G-3

--------------------------------------------------------------------------------

 

EXHIBIT H TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT




LIST OF CLOSING DOCUMENTS
POLARIS INDUSTRIES INC.
POLARIS SALES EUROPE SÁRL


CREDIT FACILITIES


March [6], 2015


LIST OF CLOSING DOCUMENTS1


A.           LOAN DOCUMENTS


1.
Amendment Agreement dated as of March [6], 2015, between Polaris Industries
Inc., Polaris Sales Europe Sárl, as a Foreign Borrower, any other Foreign
Subsidiary that hereafter becomes a party to this Agreement as a Foreign
Borrower, the Lenders and U.S. Bank National Association, a national banking
association, as LC Issuer, Swing Line Lender and as Administrative Agent,
evidencing a revolving loan credit facility to the Borrower from the Lenders in
an initial aggregate principal amount of up to $500,000,000.



SCHEDULES
Pricing Schedule
 
Schedule 2.2
 
Schedule 5.8
Subsidiaries
[Schedule 5.14
Properties
Schedule 6.16
Investments
Schedule 6.17
Liens]1
 
          EXHIBITS
Exhibit A
Form of Amended and Restated Credit Agreement
Exhibit B
Form of Compliance Certificate
Exhibit C
Form of Assignment and Assumption Agreement
Exhibit D
Form of Borrowing Notice
Exhibit E-1
Form of Company Note
Exhibit E-2
Form of Foreign Borrower Note
Exhibit F
Form of Increasing Lender Supplement
   

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
2 Included only to the extent there are changes from the current Schedules
 
 
EXH. H-1

--------------------------------------------------------------------------------

 
 
Exhibit G
Form of Augmenting Lender Supplement
Exhibit H
List of Closing Documents
Exhibit I
Form of Assumption Letter

 
2.
Note executed by the Company in favor of each of the Lenders, if any, which has
requested a note pursuant to Section 2.13(d) of the Credit Agreement.



3.
Note executed by Polaris Sales Europe Sàrl (“PSE”) in favor of each of the
Lenders, if any, which has requested a note pursuant to Section 2.13(d) of the
Credit Agreement.



3.
Affirmation of Guaranty executed by the Guarantors in favor of the
Administrative Agent.



4.
Affirmation of Pledge Agreement executed by the Loan Parties in favor of the
Administrative Agent.

 
 
 
B.   CORPORATE DOCUMENTS



5.
Certificate of the Secretary or an Assistant Secretary of the Company certifying
(i) that there have been no changes in the charter document of the Company, as
attached thereto and as certified as of a recent date by the Secretary of State
of the jurisdiction of its organization, since the date of the certification
thereof by such governmental entity, (ii) the by-laws, as attached thereto, of
the Company as in effect on the date of such certification, (iii) resolutions of
the Board of Directors of the Company authorizing the execution, delivery and
performance of the Amendment Agreement and each other Loan Document to which it
is a party, (iv) the Good Standing Certificate for the Company from the
Secretary of State of the jurisdiction of its organization, and (v) the names
and true signatures of the incumbent officers of the Company authorized to sign
the Amendment Agreement and the other Loan Documents to which it is a party, and
authorized to request an Advance or the issuance of a Facility LC under the
Credit Agreement.



6.
Certificate of the Secretary or an Assistant Secretary of each Loan Party other
than the Company certifying either (a) that (i) there have been no changes in
the charter document of such Loan Party previously delivered to the
Administrative Agent, (ii) there have been no changes in the Operating Agreement
or other organizational document of such Loan Party previously delivered to the
Administrative Agent, (iii) there have been no changes in the resolutions of the
Board of Directors or other governing body of such Loan Party previously
delivered to the Administrative Agent authorizing the execution, delivery and
performance of each Loan Document to which it is a party and that such
resolutions remain in full force and effect, (iv) such Loan Party remains in
good standing in the jurisdiction of its organization and (v) there have been no
changes in the names and true signatures of the incumbent officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and (in the
case of PSE) authorized to request an Advance or the issuance of a Facility LC
under the Credit Agreement, or (b)for each Loan Party unable to make the
certifications required in 6(a), to each of the matters addressed in items 5(i)
– (v), as applicable to such Loan Party and attaching current copies of updated
documents.

 
 
EXH. H-2

--------------------------------------------------------------------------------

 
 
C.           OPINIONS


7.           Opinion of Kaplan, Strangis and Kaplan, P.A., counsel for the
Company.






D.           CLOSING CERTIFICATES AND MISCELLANEOUS


8.           A Certificate signed by the chief financial officer of the Company
certifying the following: on the Effective Date (1) no Default or Event of
Default has occurred and is continuing and (2) the representations and
warranties contained in Article V of the Credit Agreement are (x) with respect
to any representations or warranties that contain a materiality qualifier, true
and correct in all respects and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.


 
 
EXH. H-3

--------------------------------------------------------------------------------

 

EXHIBIT I TO
AMENDMENT AGREEMENT
AND TO AMENDED AND
RESTATED CREDIT AGREEMENT




FORM OF ASSUMPTION LETTER






[Date]




To the Administrative Agent and the Lenders
party to the Credit Agreement
referred to below
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March [6], 2015 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Polaris
Industries Inc., a Minnesota corporation (the “Company”), the undersigned (upon
the effectiveness of this Assumption Letter and the satisfaction of certain
other conditions), Polaris Sales Europe Sárl, as a Foreign Borrower, any other
Foreign Borrowers from time to time parties thereto, the Lenders from time to
time parties thereto and U.S. Bank National Association, as Administrative
Agent.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.
 
The undersigned, [_____________], a[n] [__________ corporation/limited liability
company/partnership] organized under the laws of [_____________] (the “New
Foreign Borrower”), wishes to become a Foreign Borrower, authorized to borrow
Loans denominated in [SPECIFY RELEVANT AGREED CURRENCIES], and accordingly
hereby agrees that, subject to the satisfaction of the conditions set forth in
Sections 2.26 and 4.3 of the Credit Agreement, from the date hereof it shall
become a Foreign Borrower under the Credit Agreement, and until the payment in
full of the principal of and interest on all Loans made to it and performance of
all of its other Foreign Borrower Obligations thereunder, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
are stated to apply to a Foreign Borrower.  Without limiting the generality of
the foregoing, the New Foreign Borrower hereby represents and warrants that: (i)
the representations and warranties relating to such New Foreign Borrower and, to
the extent applicable, its Subsidiaries, set forth in Article V (including,
without limitation, those set forth in Sections 5.21. 5.22 and 5.23 of the
Credit Agreement) are true and correct on and as of the date hereof, and (ii) it
has heretofore received a true and correct copy of the Credit Agreement
(including any amendments or modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.  In addition, the New Foreign Borrower
hereby authorizes the Company to act on its behalf as and to the extent provided
for in Article II or otherwise in the Credit Agreement.
 
 
EXH. I-1

--------------------------------------------------------------------------------

 
 
CHOICE OF LAW.  THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.
 

 
 
EXH. I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Foreign Borrower has duly executed and delivered
this Assumption Letter as of the date and year first above written.
 

  [NAME OF FOREIGN SUBSIDIARY], as the New  Foreign Borrower                    
 
By:
      Name:       Title:                Address for Notices under the Credit
Agreement:           [_____________]  

 
 
Acknowledged by and consented to:
 
POLARIS INDUSTRIES INC.
 
 
By:  _____________________________________
Name:
Title:
 
 
POLARIS SALES EUROPE SÁRL
 
 
By:  _____________________________________
Name:
Title:

 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and as Lender
 
 
By:  _____________________________________
Name:
Title:
 

 
 
EXH. I-3

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA,
 
as Lender
 



 
By:  _____________________________________
Name:
Title:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender







 
By:  _____________________________________
Name:
Title:
 


[_____________________________________],
as Lender

 
By:  _____________________________________
Name:
Title:
 




[_____________________________________],
as Lender







By:  _____________________________________
Name:
Title:


 
EXH. I-4